Exhibit 10.1

 

$167,100,000

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of March 27, 2003

 

Among

 

CHIQUITA BRANDS L.L.C.

 

and ATCON FINANZ, INC.

 

as Borrowers,

 

EACH OF THE LENDERS

INITIALLY A SIGNATORY HERETO,

TOGETHER WITH THOSE ASSIGNEES

PURSUANT TO SECTION 14.6 HEREOF,

 

as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Lead Arranger and Syndication Agent

 

and

 

WELLS FARGO FOOTHILL, INC.,

 

as Administrative Agent

 

CONFORMED TO INCORPORATE AMENDMENTS THROUGH MARCH 31, 2004,

PURSUANT TO (1) FIRST AMENDMENT AND FIRST LIMITED WAIVER TO SECOND AMENDED AND
RESTATED CREDIT AGREEMENT, DATED AS OF MAY 22, 2003, (2) SECOND AMENDMENT AND
SECOND LIMITED WAIVER TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS
OF AUGUST 11, 2003, (3) THIRD AMENDMENT, THIRD LIMITED WAIVER AND CONFIRMATION
RELATING TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF DECEMBER
1, 2003, (4) FOURTH AMENDMENT AND FOURTH LIMITED WAIVER TO SECOND AMENDED AND
RESTATED CREDIT AGREEMENT, DATED AS OF DECEMBER 29, 2003 AND (5) FIFTH AMENDMENT
AND FIFTH LIMITED WAIVER RELATING TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, DATED AS OF MARCH 31, 2004



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of March
27, 2003 among CHIQUITA BRANDS L.L.C., a Delaware corporation (“CBI”), Atcon
Finanz, Inc., a Delaware corporation (“Atcon”) (each of CBI and Atcon being a
“Borrower” and collectively the “Borrowers”), each of the lenders identified as
Lenders on Schedule 1.1A hereto (together with each of their successors and
assigns, referred to individually as a “Lender” and, collectively, as the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), acting as
lead arranger and syndication agent, and WELLS FARGO FOOTHILL, INC.
(“Foothill”), acting administrative agent in the manner and to the extent
described in Article XIII hereof (in such capacity, the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, CBI, the Lender (as defined therein) and the Agent entered into that
certain Amended and Restated Credit Agreement dated as of March 6, 2002 (as
amended or otherwise modified to date, the “Amended and Restated Credit
Agreement”) which amended and restated that certain Credit Agreement dated as of
March 7, 2001 (the “Original Credit Agreement”) pursuant to which (i) the
Lenders have made a term loan facility available to CBI having a current
aggregate principal outstanding amount of $50,100,000 maturing on June 7, 2004
and (ii) the Lenders have provided a revolving credit facility (including letter
of credit subfacility) to CBI in an aggregate principal amount, after giving
effect to reductions made through the date hereof, not to exceed $122,100,000 at
any time outstanding;

 

WHEREAS, the Borrowers desire that the Lenders increase the principal amount of
credit available to the Borrowers to $187,100,000 by adding a new term loan in
the principal amount of $65,000,000 to be provided to Atcon to fund the German
Financing (as defined herein), and the Lenders are willing to provide the
Borrowers with Loans in such amounts upon the terms and conditions set forth
herein;

 

WHEREAS, the Borrowers and each Secured Credit Party desire to secure all of the
obligations under the Credit Documents by providing a security interest and lien
on all of Atcon’s personal property (to secure the obligations of Atcon) and by
continuing the prior grant of a security interest in and lien upon all of CBI’s
and each Secured Credit Party’s existing and after-acquired personal property to
the Agent, all for the benefit of the Agent and the Lenders; and

 

WHEREAS, the Borrowers, the Lenders and the Agent now desire to amend and
restate the Amended and Restated Credit Agreement to, among other things,
accomplish the matters set forth above on the terms and subject to the
conditions set forth herein.

 

NOW, THEREFORE, the Borrowers, the Lenders and the Agent hereby agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I.

 

DEFINITIONS

 

1.1 General Definitions.

 

As used herein, the following terms shall have the meanings herein specified:

 

“Ableco” shall mean Ableco Finance LLC.

 

“Account Designation Letter” shall mean a letter in the form of Exhibit I
attached hereto.

 

“Accounts” shall mean all of CBI’s “accounts” (as defined in the Code), whether
now existing or existing in the future, including, without limitation, all (i)
accounts receivable (whether or not specifically listed on schedules furnished
to the Agent), including, without limitation, all accounts created by or arising
from all of CBI’s sales of goods or rendition of services made under any of
CBI’s trade names or styles, or through any of CBI’s divisions; (ii) unpaid
seller’s rights (including rescission, replevin, reclamation and stopping in
transit) relating to the foregoing or arising therefrom, (iii) rights to any
goods represented by any of the foregoing, including returned or repossessed
goods; (iv) reserves and credit balances held by CBI with respect to any such
accounts receivable or account debtors; (v) supporting obligations (including
guarantees or collateral) for any of the foregoing; and (vi) insurance policies
or rights relating to any of the foregoing.

 

“Acknowledgement Agreements” shall mean the Acknowledgment Agreements,
substantially in the form of Exhibit A hereto, between CBI’s warehousemen,
fillers, packers and processors and the Agent, in each case acknowledging and
agreeing, among other things, (A) that such warehousemen, fillers, packers and
processors do not have any Liens on any of the property of CBI or any Subsidiary
and (B) to the collateral assignment by CBI to the Agent of its interest in the
contracts with each of such warehousemen, fillers, packers and processors.

 

“Acquired Company” shall mean the Person (or the assets or business thereof)
which is acquired pursuant to an Acquisition.

 

“Acquisition” shall mean (i) the purchase of more than 20% of the Capital Stock
of a Person or the purchase of warrants and/or options (other than rights of
first refusal, warrants and options received for nominal consideration and
warrants and options of CBI or any of its Affiliates) to purchase Capital Stock
of a Person which, if exercised, would amount to more than 20% of the Capital
Stock of such Person, (ii) the purchase of Capital Stock of a Person if the
consideration paid for such Capital Stock exceeds $1,000,000, (iii) the purchase
of all or a substantial portion of the assets or business of any Person if the
consideration paid for such assets or business exceeds $1,000,000 or (iv) the
merger or consolidation with a Person in which CBI or a Subsidiary shall be the
surviving or resulting corporation.

 

“Acquisition Documents” shall mean any agreement pursuant to which an
Acquisition is made in accordance with the terms hereof, including the exhibits
and schedules thereto, and all agreements, documents and instruments executed
and delivered pursuant thereto or in connection therewith.



--------------------------------------------------------------------------------

“Affiliate” shall mean any entity which directly or indirectly controls, is
controlled by, or is under common control with, CBI or any Subsidiary of CBI.
For purposes of this definition, “control” shall mean the possession, directly
or indirectly, of the power to (i) vote ten percent (10%) or more of the
securities having ordinary voting power for the election of directors of such
Person, or (ii) direct or cause the direction of management and policies of a
business, whether through the ownership of voting securities, by contract or
otherwise and either alone or in conjunction with others or any group.

 

“Agent” shall mean Foothill as Agent under the Amended and Restated Credit
Agreement and as provided in the preamble to this Credit Agreement or any
successor to Foothill.

 

“Agent Bank Account” shall have the meaning given to such term in Section
7.18(a).

 

“Agent’s Fees” shall mean the fees payable by CBI and Atcon to the Agent as
described in the Fee Letter.

 

“Aggregate Required Lenders” shall mean, at any time, (a) if the Existing
Commitments have not been terminated, Lenders holding at least sixty-six and
two-thirds percent (66 2/3%) of the sum of the Existing Commitments and the
outstanding Term B Loans or (b) if the Existing Commitments have been
terminated, Lenders holding at least sixty-six and two-thirds percent (66 2/3%)
of the sum of the outstanding Loans and the outstanding Letter of Credit
Obligations and participation interests (including the participation interests
of the Issuing Bank in any Letters of Credit); provided, however, that such
Lenders must be in compliance with their obligations hereunder (as determined by
the Agent).

 

“Aggregation Date” shall have the meaning given to such term in Section 9.3.

 

“Allocated CBII Overhead” shall mean the following overhead and disbursements of
CBII, but only to the extent that they are allocated to CBI or any of its
consolidated Subsidiaries: salaries, pension and benefit expenses, taxes (other
than taxes on income or revenue), insurance costs, legal expenses, communication
and maintenance fees, travel expenses, outside accounting fees, headquarter
office expenses, deferred compensation and non-contractual severance expenses
and principal, interest and other fees related to any Indebtedness.

 

“Amended and Restated Credit Agreement” shall have the meaning given to such
term in the recitals to this Credit Agreement.

 

“Applicable Prepayment Premium” means, as of any date of determination, an
amount equal to one-tenth of one percent (0.1%) of the Maximum Credit Line as of
the Closing Date for each full or partial month remaining from the date of
payment until the Maturity Date. In the event of an early termination of this
Credit Agreement and a prepayment in full of all of the Obligations from a
Qualified Refinancing, the amount of the Applicable Prepayment Premium
determined hereunder shall be reduced by a percentage equal to the amount of the
sum

 

2



--------------------------------------------------------------------------------

of the Existing Commitments and the outstanding Term B Loans which are held by
those Lenders that participate in the Qualified Refinancing divided by the sum
of all Existing Commitments and all outstanding Term B Loans, and the amount of
such Applicable Prepayment Premium (as so reduced) shall be allocated to the
Lenders not participating in such replacement credit facility.

 

“Appraisal” shall mean (i) that certain Trademarks and Tradenames Valuation
dated March 27, 2002 performed by Daley-Hodkin Appraisal Corporation relating to
Chiquita Brands International, Inc. or (ii) after the receipt by the Lenders of
a new or updated valuation appraisal, such new or updated appraisal.

 

“Asset Disposition” shall mean the disposition (other than (i) a disposition
described in clauses (a), (b), (c), (g), (j) or (k) of Section 9.3, (ii) a
disposition described in clause (d) of Section 9.3 to the extent that Net Cash
Proceeds are reinvested or used as set forth therein, (iii) Specified Asset
Dispositions, (iv) a disposition described in clauses (h) or (i) of Section 9.3
to the extent that Net Cash Proceeds are reinvested or used as set forth
therein, and (v) any disposition of intellectual property rights pursuant to the
Trademark License Agreement) of any or all of the assets (including, without
limitation, the Capital Stock of CBI or its Subsidiaries) of CBI or its
Subsidiaries, whether by sale, lease, transfer or otherwise, in a single
transaction, or in a series of related transactions in any consecutive twelve
(12) month period beginning on or after the Original Closing Date (a) that have
a fair market value in the aggregate in excess of $1,000,000 or (b) for Net Cash
Proceeds in the aggregate in excess of $1,000,000.

 

“Asset Loss” shall have the meaning given to such term in Section 7.10.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by an assigning Lender and an assignee Lender, accepted by the Agent, in
accordance with Section 14.6(g), in the form attached hereto as Exhibit B.

 

“Atcon” shall have the meaning given to such term in the preamble of this Credit
Agreement.

 

“Atlanta” shall mean ATLANTA Aktiengesellschaft.

 

“Availability” shall mean an amount equal to the difference of (i) the Revolving
Credit Borrowing Base minus (ii) the sum of (a) the outstanding amount of
Revolving Loans and Letter of Credit Obligations plus (b) the aggregate amount,
if any, of all trade payables of CBI and the other Credit Parties (other than
members of the Chiquita Fresh German Group) aged in excess of historical levels
with respect thereto and all book overdrafts in excess of historical practices
with respect thereto, in each case as determined in good faith by the Agent.

 

“Back-to-Back Loan” shall mean a loan made to a Subsidiary by a financial
institution in which CBI or another Subsidiary (other than an Excluded Entity)
owns a one hundred percent (100%) participation interest.

 

“Base LIBOR Rate” means the rate per annum, determined by the Agent in
accordance with its customary procedures, and utilizing such electronic or other
quotation sources as it considers appropriate (rounded upwards, if necessary, to
the next 1/16%), based on

 

3



--------------------------------------------------------------------------------

the rates at which Dollar deposits are offered to major banks in the London
interbank market on or about 11:00 a.m. (California time) two (2) Business Days
prior to the commencement of the applicable Interest Period, for a term and in
amounts comparable to the Interest Period and amount of the LIBOR Rate Loan
requested by CBI in accordance with this Credit Agreement, which determination
shall be conclusive in the absence of manifest error.

 

“Benefit Plan” shall mean a defined benefit plan as defined in Section 3(35) of
ERISA (other than a Multiemployer Plan) in respect of which CBI, any Subsidiary
of CBI or any ERISA Affiliate is, or within the immediately preceding six (6)
years was, an “employer” as defined in Section 3(5) of ERISA.

 

“Bond Repurchase Fee” has the meaning set forth in Section 4.3.

 

“Borrower” and “Borrowers” shall have the meaning given to such terms in the
preamble of this Credit Agreement.

 

“Borrower Entities” shall mean each Borrower, each Guarantor and each Subsidiary
which is party to one or more Credit Documents.

 

“Borrower Register” shall have the meaning given to such term in Section
14.6(k).

 

“Bring Down Date” shall have the meaning given to such term in the introductory
paragraph to Article VI.

 

“Business Day” shall mean any day other than a Saturday, a Sunday, a legal
holiday or a day on which national banks are authorized or required by law or
other governmental action to close, except that, if a determination of a
Business Day shall relate to a LIBOR Rate Loan, the term “Business Day” also
shall exclude any day on which banks are closed for dealings in Dollar deposits
in the London interbank market.

 

“Capital Expenditures” shall mean expenditures for the acquisition (including
the acquisition by capitalized lease) or improvement of capital assets, as
determined in accordance with GAAP.

 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Stock” shall mean (i) in the case of a corporation, capital stock, (ii)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other equity interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

 

4



--------------------------------------------------------------------------------

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one (1)
year from the date of acquisition, (ii) time deposits or certificates of deposit
of any commercial bank incorporated under the laws of the United States or any
state thereof, of recognized standing having capital and unimpaired surplus in
excess of $1,000,000,000 and whose short-term commercial paper rating at the
time of acquisition is at least A-1 or the equivalent thereof by Standard &
Poor’s Corporation or at least P-1 or the equivalent thereof by Moody’s
Investors Services, Inc. (any such bank, an “Approved Bank”), with such deposits
or certificates having maturities of not more than one (1) year from the date of
acquisition, (iii) repurchase obligations with a term of not more than seven (7)
days for underlying securities of the types described in clauses (i) and (ii)
above entered into with any Approved Bank, (iv) commercial paper or finance
company paper issued by any Person incorporated under the laws of the United
States or any state thereof and rated at least A-1 or the equivalent thereof by
Standard & Poor’s Corporation or at least P-1 or the equivalent thereof by
Moody’s Investors Service, Inc., and in each case maturing not more than one
year after the date of acquisition, and (v) investments in money market funds
that are registered under the Investment Company Act of 1940, as amended, which
have net assets of at least $1,000,000,000 and at least eighty-five percent
(85%) of whose assets consist of securities and other obligations of the type
described in clauses (i) through (iv) above. All such Cash Equivalents must be
denominated solely for payment in Dollars.

 

“CBCNA” shall mean Chiquita Fresh North America L.L.C., a Delaware corporation.

 

“CBI” shall have the meaning given to such term in the preamble of this Credit
Agreement.

 

“CBI Guarantee” shall mean that certain Guarantee dated as of the Closing Date
made by CBI in favor of the Agent.

 

“CBI Maximum Credit Line” shall mean $112,100,000, as such amount may be reduced
from time to time (A) pursuant to and in accordance with Section 2.3 and Section
13.12, (B) in connection with each Second Amendment Sale, as the Net Cash
Proceeds of each Second Amendment Sale are used to prepay the Original Term
Loans until an aggregate amount equal to $31,500,000 has been prepaid, by the
amount so applied to such prepayment, (C) in connection with the CPF Sale, as
CPF Sale Proceeds are used to make additional prepayments of the Original Term
Loans (in excess of the $10,000,000 prepayment which was made on or about the
CPF Closing Date), by the amount so applied to such prepayment, and (D) in
connection with the Second Amendment Sales, as the Net Cash Proceeds of the
Second Amendment Sales are used to make additional prepayments of the Original
Term Loans (in excess of the $31,500,000 prepayments to be made on the Original
Term Loans pursuant to clause (B) above), by the amount so applied to such
prepayments.

 

“CBII” shall mean Chiquita Brands International, Inc., a New Jersey corporation.

 

5



--------------------------------------------------------------------------------

“CBII Bonds” shall mean the CBII 10.56% Senior Notes due 2009 issued pursuant to
the Indenture dated as of March 15, 2002, with Wells Fargo Bank Minnesota,
National Association, as Trustee, and the Certificate of Actions dated March 18,
2002, approving the terms of such Senior Notes.

 

“Change of Control” shall mean the occurrence of any of the following: (i) any
Person or group of Persons acting collectively, owns more than thirty percent
(30%) of the equity shares of CBII entitled to vote for the election of the
Board of Directors of CBII (the “Voting Shares”), (ii) at any time a majority of
CBII’s directors then in office consists of individuals who meet none of the
following criteria: (A) such individuals are members of CBII’s board of
directors as of the date of this Credit Agreement; (B) such individuals were
members of CBII’s board of directors as of the date twelve months earlier than
the date of determination; (C) such individuals are CBII directors appointed to
replace any CBII directors who died, became disabled, or voluntarily resigned;
(D) such individuals are CBII directors who were approved by a vote of a
majority of CBII directors who meet any of the criteria in (A), (B), (C), or (E)
or who were previously appointed or elected in accordance with (D) or (E); or
(E) such individuals are CBII directors whose nomination for election by CBII
shareholders was approved by a vote of a majority of CBII directors who meet any
of the criteria in (A), (B), (C), or (D) or who were previously appointed or
elected in accordance with (D) or (E), (iii) CBII ceases to own, directly or
indirectly, one hundred percent (100%) of the issued and outstanding Capital
Stock of CBI, or (iv) CBI ceases to own directly or indirectly one hundred
percent (100%) of the issued and outstanding Capital Stock of Atcon, Euro Sub,
Atlanta, Hameico GmbH or any Secured Credit Party (other than CBI) or Chiquita
Banana Company B.V., a Netherlands company.

 

“Chiquita Fresh European Group” shall mean the following Persons and their
Subsidiaries (other than members of the Chiquita Fresh German Group):

 

  - Banafruta-Comercio de Bananas, LDA

  - Chiquita Banana Company, B.V.

  - Chiquita Ceroz, s.r.o.

  - Chiquita Compagnie des Bananes

  - Chiquita CR, S.r.o.

  - Chiquita Far East Holdings B.V.

  - Chiquita Finland Oy

  - Chiquita Fresh B.V.B.A.

  - Chiquita Frupac B.V.

  - Chiquita International Services Group N.V.

  - Chiquita Italia, S.p.A.

  - Chiquita Tropical Fruit Company B.V.

  - International Banana Ripening Company N.V.

  - Meneu Distribucion S.A.

  - Processed Fruit Ingredients B.V.

  - Spiers N.V.

 

6



--------------------------------------------------------------------------------

“Chiquita Fresh German Group” shall mean the following Persons and their
Subsidiaries:

 

  - “Atlanta” Handelsgesellschaft Harder & Co. GmbH

  - A. Lehmann Fruchtagentur GmbH

  - A. Lehmann Italia S.R.L.

  - Agenfruits S.A.

  - Amhof Frucht-GmbH

  - ATABEL

  - ATACRET s.r.l.

  - Atcon

  - ATLANTA Aktiengesellschaft

  - Atlanta Austria Fruchthandel AG

  - Atlanta Brasil LTDA

  - Atlanta Fruchtagentur GmbH

  - Atlanta Fruit Trade GmbH

  - Atlanta Fruit Trade Kft Hungary

  - Atlanta Kalisza Sp.z.o.o.

  - Atlanta Pannonia Produktions und Handelsges mbH

  - Atlanta PL GmbH

  - Atlanta Prag Immobilien, sr.o.

  - Atlanta Praha, Spol. Sr.o.

  - Atlanta Spol.sr.o.

  - ATLANTA World Trade GmbH

  - Atlantis Transportversicherung AG

  - August Lehmann GmbH & Co. KG

  - Bieger Beteiligungs-GmbH

  - Bratlanta B.V.

  - BT Bau + Technik GmbH

  - Direct Fruit Marketing DFM GmbH

  - F. August Lehmann Beteiligungs GmbH

  - Fruchthandel Gesellschaft Scipio & Fischer mbH

  - Fruchtunion Bieger GmbH & Co. KG

  - Fruchtunion Duisburg GmbH

  - FRUCHTUNION Grosshandel mit Nahrungs- und Genussmittel Ges.mbh

  - Fruchtunion Hamburg GmbH

  - Fruit2Trade AG

  - FRUTERA Fruchthandel Cottbus GmbH

  - Fruttexport S.r.l.

  - “Gemos” Assekuranz Kontor GmbH & Co. KG

  - Habeco Bananenvertrieb GmbH

  - Habeco-Fruchthandel GmbH

  - Hameico Bananenvertrieb Stuttgart GmbH

  - Hameico Berlin GmbH

  - Hameico Bremen GmbH

  - Hameico Dortmund GmbH

  - Hameico Frankfurt GmbH

 

7



--------------------------------------------------------------------------------

  - Hameico Fruchthandel GmbH

  - Hameico Fruchthandelsgesellschaft mbH

  - “Hameico” Fruit Trade GmbH

  - Hameico Hannover GmbH

  - Hameico Koeln GmbH

  - Hameico Neunkirchen GmbH

  - Hameico Nuernberg GmbH

  - Harwes GmbH

  - Italimex S.r.l.

  - Jos. Ahorner Ges.m.b.H.

  - Lehmann Immobilien GmbH

  - Leipzig-Bremer Frucht-GmbH

  - Meneu Export S.A.

  - Olfko Fruchthandel GmbH

  - Olko Fruchthandelsgesellschaft Westerland mbH

  - Profil Werbe- und Verlagsgesellschaft mbH

  - S.A. Ets. Yves LE ROUX

  - S.I.E.F.a.r.l.

  - Scipio GmbH & Co.

  - Scipio Immobilien GmbH & Co. KG

  - Scipio Nederland B.V.

  - Zentralreiferei Bremerhaven GmbH

 

“Chiquita Fresh Latin American Group” shall mean the following Persons and their
Subsidiaries:

 

  - Antioquia Establishment/Bijzondere Benedenwindse Beleggingen
Establishment/Uraba Establishment/Tairona Establishment/Quindio Establishment
and their Subsidiaries

  - Banacorp, S.A./Compania Bananera Guatemalteca Independiente, S.A. and their
Subsidiaries

  - Baninc Establishment

  - Blue Fish Holdings Establishment/CILPAC Establishment and their Subsidiaries
(excluding Heaton Holdings, Ltd. and its Subsidiaries)

  - Catellia Ltd./Tropical Traders Ltd. and their Subsidiaries

  - Chiquita International Services Group N.V./Banexpro Ltd./Brundicorpi S.A.
and their Subsidiaries

  - Compania Agricola San Nicolas, S.A. and its Subsidiaries

  - Compania La Cruz, S.A.

  - Compania Mundimar, S.A.

  - Conexpro Inc. Establishment and its Subsidiaries

  - Financiera Agricola Limited

  - Financiera Agro-Exportaciones Limitada

  - Financiera Bananera Limitada

  - Financiera Estrella Limited

  - Valk Deelnemingen Establishment, Zwaan Deelnemingen Establishment, Buizerd
Deelnemingen Establishment, Mus Deelnemingen Establishment,

 

8



--------------------------------------------------------------------------------

Kaketoe Deelnemingen Establishment, Struisvogel Deelnemingen Establishment, SZS
Sargasso Zeeblelangen B.V. Establishment, Occidentalis Atlantis Establishment,
Zonnekoning Overzee B.V. Establishment and their Subsidiaries

  - Western Commercial International Ltd.

 

“CIL” shall mean Chiquita International Limited, a Bermuda company.

 

“Closing” shall mean the date on which the conditions set forth in Section 5.2
of this Credit Agreement have been satisfied or waived.

 

“Closing Date” shall mean the time at which the Closing occurs, which time shall
occur not later than March 31, 2003.

 

“Code” shall have the meaning set forth in Section 1.3.

 

“Collateral” shall mean any and all assets and rights and interests in or to
property pledged from time to time as security for any or all of the
Obligations, or any portion thereof, pursuant to the Security Documents whether
now owned or hereafter acquired, including, without limitation, all of the
Accounts, Chattel Paper, Deposit Accounts, Documents, Equipment, Fixtures,
General Intangibles (including all intellectual property), Inventory,
Instruments, Investment Property and Proceeds (each as defined in the Security
Agreements).

 

“Consolidated” or “consolidated” with reference to any term defined herein,
shall mean that term as applied to the accounts of CBI and all of its
consolidated Subsidiaries, consolidated in accordance with GAAP.

 

“Consolidated Capital Expenditures” shall mean, for any applicable period of
computation, an amount equal to the consolidated aggregate expenditures of CBI
and its consolidated Subsidiaries (other than CPF and its Subsidiaries) during
such fiscal period for the acquisition (including the acquisition by capitalized
lease) or improvement of capital assets, as determined in accordance with GAAP.

 

“Consolidated Cash Taxes” shall mean, for any applicable period of computation,
the aggregate of all taxes of CBI and its consolidated Subsidiaries (other than
CPF and its Subsidiaries) on a consolidated basis determined in accordance with
applicable law and GAAP applied on a consistent basis, to the extent the same
are paid in cash during such period and the aggregate amount of all tax
distributions made in cash as described in Schedule 9.6 during such period.

 

“Consolidated EBITDA” shall mean, for any applicable period of computation, the
sum of (i) Consolidated Net Income for such period, but excluding therefrom all
extraordinary items of income and all extraordinary non-cash items of loss, plus
(ii) the aggregate amount of depreciation and amortization charges made in
calculating Consolidated Net Income for such period, plus (iii) aggregate
Consolidated Interest Expense for such period, plus (iv) the aggregate amount of
all income taxes reflected on the consolidated statements of income of CBI and
its Subsidiaries (other than CPF and its Subsidiaries) for such period plus (v)
the amount of all non-cash adjustments resulting from fresh start accounting to
the extent such amounts were deducted in determining Consolidated Net Income.

 

9



--------------------------------------------------------------------------------

“Consolidated Fixed Charges” shall mean, for any applicable period of
computation, without duplication, the sum of (i) all Consolidated Interest
Expense for the applicable period, plus (ii) Consolidated Scheduled Funded Debt
Payments due during the applicable period, plus (iii) Consolidated Cash Taxes
for the applicable period, plus (iv) Unallocated CBII Overhead for the
applicable period, plus (iv) amounts advanced or distributed by CBI or any
Subsidiary to CBII to enable it to pay interest on CBII’s Indebtedness.

 

“Consolidated Funded Debt” shall mean, as of the date of determination, all
Funded Indebtedness of CBI and its consolidated Subsidiaries (other than CPF and
its Subsidiaries), determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” shall mean, for any applicable period of
computation, interest expense, net of interest income, of CBI and its
consolidated Subsidiaries (other than CPF and its Subsidiaries) for such period,
as determined in accordance with GAAP.

 

“Consolidated Net Income” shall mean, for any applicable period of computation,
the consolidated net income (or net deficit) of CBI and its consolidated
Subsidiaries (other than CPF and its Subsidiaries) for such period, after
deduction of all expenses, taxes and other proper charges, all as determined in
accordance with GAAP.

 

“Consolidated Scheduled Funded Debt Payments” shall mean, for any applicable
period of computation, the sum of all scheduled payments of principal on
Consolidated Funded Debt for such period (including the principal component of
payments due on Capital Leases or under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product (but excluding true leases) during the applicable period ending on such
date); it being understood that Consolidated Scheduled Funded Debt Payments
shall not include (i) voluntary prepayments or the mandatory prepayments
required pursuant to Section 2.3 or (ii) principal payments with respect to
Indebtedness of Indian River so long as such Indebtedness is not GAAP
Indebtedness of CBI and its consolidated Subsidiaries.

 

“Contractual Obligations” shall mean, with respect to any Person, any term or
provision of any securities issued by such Person, or any indenture, mortgage,
deed of trust, contract, undertaking, document, instrument or other agreement to
which such Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject.

 

“Controlled ERISA Affiliate” shall mean an ERISA Affiliate owned or controlled
by CBII.

 

“Coosemupar” shall have the meaning given to such term in Section 9.3(j).

 

“Covenant Compliance Agreement” means each agreement pursuant to which one or
more Subsidiaries has, among other things, agreed that it shall not take, or
omit to take any action which would cause either Borrower to be in violation or
breach of this Agreement.

 

10



--------------------------------------------------------------------------------

“CPF” shall mean Chiquita Processed Foods, L.L.C., a Delaware limited liability
company.

 

“CPF Closing” shall mean the “Closing” (as such term is defined in the CPF
Purchase Agreement).

 

“CPF Closing Date” shall mean the “Closing Date” (as such term is defined in the
CPF Purchase Agreement).

 

“CPF Purchase Agreement” shall have the meaning given to such term in Section
9.3(j).

 

“CPF Sale” shall mean the disposition of 100% of the limited liability company
interests in CPF to Seneca as described in more detail in Section 9.3(j).

 

“CPF Sale Proceeds” shall mean the sum of (a) the aggregate cash proceeds
received by Friday Holdings from the CPF Sale, net of (i) direct costs
(including, without limitation, legal, accounting and investment banking fees,
and sales commissions) and (ii) taxes paid or payable as a result thereof plus,
without duplication, (b) the Seneca Share Proceeds.

 

“Credit Agreement” shall mean this Second Amended and Restated Credit Agreement,
dated as of the date hereof, as the same may be modified, amended, extended,
restated or supplemented from time to time.

 

“Credit Documents” shall mean, collectively, this Credit Agreement, the
Revolving Notes, the Term Loan Notes, the Letters of Credit, the Fee Letter, the
Security Documents, the Guarantees, the Post-Closing Agreement, the Covenant
Compliance Agreement, the German Financing Documents and all other documents,
agreements, instruments, opinions and certificates executed and delivered in
connection herewith or therewith, as the same may be modified, amended,
extended, restated or supplemented from time to time.

 

“Credit Parties” shall mean the Borrowers and the Guarantors.

 

“CTP” shall mean Chiquita Tropical Products Company, a Delaware corporation.

 

“Default” shall mean an event, condition or default which, with the giving of
notice, the passage of time or both would be an Event of Default.

 

“Default Rate” shall have the meaning given to such term in Section 4.2.

 

“Defaulting Lender” shall have the meaning given to such term in Section
2.1(d)(iii).

 

“Documents” shall have the meaning given to such term in Section 14.19.

 

“DOL” shall mean the U.S. Department of Labor and any successor department or
agency.

 

11



--------------------------------------------------------------------------------

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Eligible Accounts Receivable” shall mean the aggregate face amount of CBI’s
Accounts that conform to the warranties contained herein, less the aggregate
amount of all customer deposits, returns, discounts, claims, credits, charges
(including warehousemen’s charges) and allowances of any nature (whether issued,
owing, granted or outstanding), and less the aggregate amount of all reserves
for slow paying accounts, foreign sales, and bill and hold (or deferred
shipment) transactions. Unless otherwise approved in writing by the Agent, no
Account shall be deemed to be an Eligible Account Receivable if:

 

(i) it arises out of a sale made by CBI to an Affiliate; or

 

(ii) the Account (a) does not require full payment of the amount thereof within
thirty (30) days of the applicable sale or (b) is unpaid more than ninety (90)
days after the original due date; or

 

(iii) fifty percent (50%) or more, in face amount, of other Accounts from such
account debtor (or any affiliate thereof) are due or unpaid more than ninety
(90) days after the original due date; or

 

(iv) the amount of the Account, when aggregated with all other Accounts of such
account debtor, exceeds fifteen percent (15%) in face value of all Accounts of
CBI then outstanding, to the extent of such excess; or

 

(v) (A) the account debtor is also a creditor of CBI, to the extent of the
amount owed by CBI to the account debtor, (B) the account debtor has disputed
its liability on, or the account debtor has made any claim with respect to, such
Account or any other Account due from such account debtor to CBI, which has not
been resolved or (C) the Account otherwise is or may become subject to any right
of setoff by the account debtor, to the extent of the amount of such setoff; or

 

(vi) the Account is owing by an account debtor that has commenced a voluntary
case under the federal bankruptcy laws, as now constituted or hereafter amended,
or made an assignment for the benefit of creditors, or if a decree or order for
relief has been entered by a court having jurisdiction in the premises in
respect to such account debtor in an involuntary case under the federal
bankruptcy laws, as now constituted or hereafter amended, or if any other
petition or other application for relief under the federal bankruptcy laws has
been filed by or against the account debtor, or if such account debtor has
failed, suspended business, ceased to be solvent, or consented to or suffered a
receiver, trustee, liquidator or custodian to be appointed for it or for all or
a significant portion of its assets or affairs; or

 

(vii) the sale is to an account debtor outside the continental United States or
Canada, unless the sale is (A) on letter of credit, guaranty or acceptance
terms, or subject to credit insurance, in each case acceptable to the Agent in
its sole discretion, or (B) otherwise approved by and acceptable to the Agent in
its sole discretion; or

 

12



--------------------------------------------------------------------------------

(viii) the sale to the account debtor is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval or consignment basis or made pursuant to any
other written agreement providing for repurchase or return; or

 

(ix) the goods giving rise to such Account have not been shipped and delivered
to and accepted by the account debtor or its designee or the services giving
rise to such Account have not been performed by or on behalf of CBI and accepted
by the account debtor or its designee or the Account otherwise does not
represent a final sale; or

 

(x) the Accounts owing by a particular account debtor exceed a credit limit as
to that account debtor determined by the Agent, in its reasonable discretion, to
the extent such Accounts owing by the particular account debtor exceed such
limit; or

 

(xi) the Account is subject to a Lien which has priority over the Lien of the
Agent in such Account other than Liens arising from claims under PACA; provided
however, the Agent shall establish a reserve against Eligible Accounts
Receivable to the extent of such PACA claims;

 

(xii) the Account was acquired by CBI from CBII or any Affiliate of CBI;

 

(xiii) the Account did not arise from the sale of bananas or plantains for which
Chiquita Fresh North America L.L.C. or Chiquita (Canada) Inc. acted as CBI’s
sales agent pursuant to a contract approved by the Agent;

 

(xiv) the account debtor with respect to such Account is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which CBI has complied, to the
reasonable satisfaction of Agent, with the Assignment of Claims Act, 31 USC §
3727), or (ii) any state of the United States (exclusive, however, of (y)
Accounts owed by any state that does not have a statutory counterpart to the
Assignment of Claims Act, or (z) Accounts owed by any state that does have a
statutory counterpart to the Assignment of Claims Act as to which CBI has
complied to Agent’s satisfaction); or

 

(xv) the account debtor with respect to such Account is a trucking company.

 

In addition to the foregoing, Eligible Accounts Receivable shall include such
Accounts as CBI shall request and that the Agent approves in advance, in writing
and in its reasonable judgment.

 

“Equity Issuance” shall mean any issuance by CBI or any of its Subsidiaries to
any Person other than to CBI or any of its Subsidiaries or any direct or
indirect parent of CBI of (a) shares of its Capital Stock, (b) any shares of its
Capital Stock pursuant to the exercise of options or warrants or (c) any shares
of its Capital Stock pursuant to the conversion of any debt securities to
equity. The term “Equity Issuance” shall not include any Asset Disposition.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

13



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any (i) corporation which is or was at any time a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Internal Revenue Code) as CBI or any Subsidiary of CBI;
(ii) partnership or other trade or business (whether or not incorporated) at any
time under common control (within the meaning of Section 414(c) of the Internal
Revenue Code) with CBI or any Subsidiary of CBI; and (iii) member of the same
affiliated service group (within the meaning of Section 414(m) of the Internal
Revenue Code) as CBI or any Subsidiary of CBI, any corporation described in
clause (i) above, or any partnership or trade or business described in clause
(ii) above.

 

““Euro Sub” shall mean Atlanta Finanz Service GmbH & Co. KG (f/k/a Scipio
Immobilien GmbH & Co. KG).

 

“Event of Default” shall have the meaning provided for in Article XI.

 

“Excluded Chiquita Fresh German Group Entity” shall mean each of the following
Persons:

 

  - Atlanta Bratislava

  - Atlanta Budweis

  - Atlanta Bulgaria GmbH

  - BFG Bremische Finanz-beteiligungs-GmbH & Co. KG

  - Port & Timme Fruchtbeteiligungs-GmbH, Hamburg

  - T. Port (GmbH & Co.)

 

“Excluded Entities” shall mean Frupac and its Subsidiaries, GWF and its
Subsidiaries, and Heaton Holdings, Ltd., Alsama, Ltd., Exportadora Chiquita-Enza
Limitada, Servicios Chiquita-Enza Chile Limitada, Anacar LDC and their
Subsidiaries.

 

“Excluded Taxes” shall have the meaning given to such term in Section 2.7.

 

“Exempt Assignment” shall have the meaning given to such term in Section
14.6(c).

 

“Existing Commitment” of any Lender means the amount set forth opposite such
Lender’s name as its “Existing Commitment” on Schedule 1.1A hereto, as such
amounts may be modified as a result of an assignment hereunder, or as a result
of a reduction pursuant to Section 2.3.

 

“Existing Lender” shall mean each of the Lenders with an Existing Commitment of
greater than zero and their respective successors and assigns.

 

“Existing Letters of Credit” shall mean those letters of credit listed on
Schedule 1.1B hereto.

 

“Existing Loans” shall mean the Revolving Loans and the Original Term Loans.

 

“Existing Required Lenders” shall mean, at any time, Lenders which are then in
compliance with their obligations hereunder (as determined by the Agent) and
holding in the

 

14



--------------------------------------------------------------------------------

aggregate at least sixty-six and two-thirds percent (66 2/3%) of (i) the sum of
all Existing Commitments or (ii) if all the Existing Commitments have been
terminated, the outstanding Original Term Loans, Revolving Loans and
participation interests (including the participation interests of the Issuing
Bank in any Letters of Credit).

 

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per
annum equal, for each day during such period, to the weighted average of the
rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal Funds brokers of
recognized standing selected by it.

 

“Fee Letter” shall mean the second amended and restated letter agreement, dated
as of the date hereof, among the Agent, Atcon and CBI regarding the fees to be
paid by CBI and Atcon to the Agent, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Fees” shall mean, collectively, the Agent’s Fees, the Letter of Credit Fee and
the Issuing Bank Fees payable hereunder.

 

“Financials” shall have the meaning given to such term in Section 6.6.

 

“Fixed Charge Coverage Ratio” shall mean, for any period, the ratio of (i)
Consolidated EBITDA for such period to (ii) Consolidated Fixed Charges for such
period.

 

“Food Security Act” shall mean the Food Security Act of 1985, as amended, and
any successor statute thereto, including all rules and regulations thereunder,
all as the same may be in effect from time to time.

 

“Foothill” shall have the meaning given to such term in the preamble of this
Credit Agreement.

 

“Foreign Currency Exchange Agreement” shall mean any foreign currency exchange
agreement, hedging agreement, cap, collar or similar agreement entered into
between one or more Credit Parties and any Lender or an affiliate of any Lender.

 

“Foreign Lender” shall have the meaning given to such term in Section 2.7(a).

 

“Friday Holdings” shall have the meaning given to such term in Section 9.3(j).

 

“Frupac” shall mean Chiquita Frupac, Inc., a Delaware corporation.

 

“Funded Indebtedness” shall mean, with respect to any Person, without
duplication, (a) all Indebtedness of such Person other than Indebtedness of the
types referred to in clause (e), (f), (g), (i), (k), (l) and (m) of the
definition of “Indebtedness” set forth in this Section 1.1, (b) all Indebtedness
of another Person of the type referred to in clause (a) above

 

15



--------------------------------------------------------------------------------

secured by (or for which the holder of such Funded Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (c) all
guaranties of such Person with respect to Indebtedness of the type referred to
in clause (a) above of another Person and (d) Indebtedness of the type referred
to in clause (a) above of any partnership or unincorporated joint venture in
which such Person is legally obligated or has a reasonable expectation of being
liable with respect thereto.

 

“Funding Bank” shall have the meaning given to such term in Section 4.7.

 

“Funding Losses” shall have the meaning given to such term in Section
4.8(b)(ii).

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, in effect from time to time.

 

“GAAP Indebtedness” shall mean debt for borrowed money which is or is required
to be reflected as a liability on the balance sheet of the respective obligor in
accordance with GAAP.

 

“German Acquisition” shall mean the transactions described on Schedule 1.1F.

 

“German Collateral” shall mean any and all assets and rights and interests in or
to property pledged by one or more members of the Chiquita Fresh German Group
from time to time as security for any or all of the obligations owing in respect
of any or all of the German Financing.

 

“German Financing” shall mean the Term B Loans and the loans evidenced by the
German Notes.

 

“German Financing Documents” shall mean the German Notes, the German Pledge
Agreements, and each other pledge agreement, security agreement, mortgage or
other document, instrument or agreement pursuant to which one or more Persons
grant a lien on any or all of their assets to secure any or all of the German
Financing.

 

“German Notes” shall mean (i) that certain promissory note dated the Closing
Date made by Euro Sub to Atcon in the original principal amount of $65,000,000
and (ii) that certain promissory note dated the Closing Date made by Atlanta to
Euro Sub in the original principal amount of $65,000,000.

 

“German Pledge Agreements” shall mean each pledge agreement or similar agreement
pursuant to which the equity, membership interests or partnership interests, or
the equivalent thereof, of any Person (other than Atcon) that is, now or in the
future, a member of the Chiquita Fresh German Group is pledged to secure any or
all of the German Financing.

 

“Government Acts” shall have the meaning given to such term in Section 3.8(a).

 

16



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

 

“Guarantees” shall mean the CBI Guarantee, those certain Guarantees dated as of
the Original Closing Date made by certain of the Guarantors in favor of the
Agent (for itself and the Lenders) and each other agreement pursuant to which
any Person unconditionally guarantees the Obligations or any portion thereof.

 

“Guarantors” shall mean CBI in its capacity as a guarantor of Acton’s
obligations, each of those Persons listed on Schedule 6.9 hereto as a Guarantor,
each of those Persons that executes a Joinder Agreement to a Guarantee after the
Closing Date and each other Person which unconditionally guarantees any or all
of the Obligations.

 

“GWF” shall mean Great White Fleet Ltd., a Bermuda company.

 

“Hameico” shall have the meaning given to such term in Section 6.6.

 

“Hedging Agreements” shall mean any Interest Rate Protection Agreement, foreign
currency exchange agreement, commodity purchase or option agreement or other
interest or exchange rate or commodity price hedging agreements.

 

“Highest Lawful Rate” shall mean, at any given time during which any Obligations
shall be outstanding hereunder, the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness under this Credit Agreement, under the
laws of the State of New York (or the law of any other jurisdiction whose laws
may be mandatorily applicable notwithstanding other provisions of this Credit
Agreement and the other Credit Documents), or under applicable federal laws
which may presently or hereafter be in effect and which allow a higher maximum
nonusurious interest rate than under New York or such other jurisdiction’s law,
in any case after taking into account, to the extent permitted by applicable
law, any and all relevant payments or charges under this Credit Agreement and
any other Credit Documents executed in connection herewith, and any available
exemptions, exceptions and exclusions.

 

“Inactive Subsidiary” shall mean each Subsidiary (other than a Guarantor, a
Pledgor Entity or a Pledged Party) which (a) owns assets with a book value of
less than $1,000,000 as of the last day of the past fiscal year or (b) had sales
for the past fiscal year of less than $1,000,000 (as of the Closing Date, the
Inactive Subsidiaries are identified as such on Schedule 6.9 hereto as Inactive
Subsidiaries).

 

“Indebtedness” shall mean, with respect to any Person, without duplication, (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and either due within six
months of the incurrence thereof or incurred on longer

 

17



--------------------------------------------------------------------------------

payment terms for the purchase of cans and related packaging products) which
would appear as liabilities on a balance sheet of such Person, (e) all
obligations of such Person under take-or-pay or similar arrangements or under
commodities agreements, (f) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on, or payable out of the proceeds of production
from, property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all guaranties of such Person with
respect to Indebtedness of the type referred to in this definition of another
Person, (h) the principal portion of all obligations of such Person under
Capital Leases, (i) all obligations of such Person under Hedging Agreements
(with the amount thereof, for the purposes of this Credit Agreement, being the
net amount thereof in accordance with GAAP), (j) the maximum amount of all
standby letters of credit issued or bankers’ acceptances facilities created for
the account of such Person and, without duplication, all drafts drawn thereunder
(to the extent unreimbursed), (k) all preferred Capital Stock issued by such
Person and required by the terms thereof to be redeemed, or for which mandatory
sinking fund payments are due, by a fixed date, (l) the principal portion of all
obligations of such Person under synthetic leases, tax retention operating
leases and other similar off-balance sheet financing arrangements (but excluding
true leases) and (m) the Indebtedness of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer and for
which such Person is legally obligated.

 

“Independent Accountant” shall mean a firm of independent public accountants of
nationally recognized standing selected by CBI, which is “independent” as that
term is defined in Rule 2-01 of Regulation S-X promulgated by the Securities and
Exchange Commission.

 

“Indian River” shall mean The Packers of Indian River, Ltd., a limited
partnership formed under the laws of the state of Florida.

 

“Initial Lender” shall mean Foothill or Ableco.

 

“Insurance Premium Block” shall mean a block on Availability pursuant to Section
2.1 hereof that is instituted at any time when the sum of (i) Availability plus
(ii) CBI’s and its Subsidiaries’ (other than any Excluded Entity’s) unrestricted
cash and Cash Equivalents, is less than $20,000,000. Such Insurance Premium
Block shall, as of any date of determination, be in an amount equal to the
lesser of (i) the Indebtedness then outstanding and permitted pursuant to clause
(d)(xiv) of the defined term “Permitted Indebtedness,” or (ii) the amount of the
insurance premium that would be payable for 90 days of the insurance policy for
which the premium was financed as permitted pursuant to clause (d)(xiv) of the
defined term “Permitted Indebtedness.”

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan and ending 1, 2, or
3 months thereafter; provided, however, that (a) if any Interest Period would
end on a day that is not a Business Day, such Interest Period shall be extended
(subject to clauses (c)-(e) below) to the next succeeding Business Day, (b)
interest shall accrue at the applicable rate based upon the LIBOR Rate from and
including the first day of each Interest Period to, but excluding, the day on
which any Interest Period expires, (c) any Interest Period that would end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in

 

18



--------------------------------------------------------------------------------

another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, or 3 months after the date on which the Interest Period
began, as applicable, and (e) CBI may not elect an Interest Period which will
end after the Maturity Date.

 

“Interest Rate” shall have the meaning given to such term in Section 4.1.

 

“Interest Rate Protection Agreement” shall mean any interest rate protection
agreement, foreign currency exchange agreement, commodity purchase or option
agreement or other interest or exchange rate or commodity price hedging
agreements between CBI and any Lender or any affiliate of a Lender.

 

“Internal Revenue Service” shall mean the Internal Revenue Service and any
successor agency.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and any successor statute thereto and all rules and
regulations promulgated thereunder.

 

“Inventory” shall mean all of CBI’s inventory, including without limitation, (i)
all raw materials, work in process, parts, components, assemblies, supplies and
materials used or consumed in CBI’s business; (ii) all goods, wares and
merchandise, finished or unfinished, held for sale or lease or leased or
furnished or to be furnished under contracts of service; and (iii) all goods
returned to or repossessed by CBI.

 

“Investment” in any Person shall mean (i) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise, but
exclusive of the acquisition of inventory, supplies, equipment and other
property or assets used or consumed in the ordinary course of business of CBI or
its Subsidiaries and Consolidated Capital Expenditures not otherwise prohibited
hereunder) of assets, shares of Capital Stock, bonds, notes, debentures,
partnership, joint ventures or other ownership interests or other securities of
such Person, (ii) any deposit (other than deposits constituting a Permitted
Lien) with, or advance, loan or other extension of credit (other than sales of
inventory or services on credit in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms and sales on credit of
the type described in clauses (c) or (d) of Section 9.3) to, such Person or
(iii) any other capital contribution to or investment in such Person, including,
without limitation, any obligation incurred for the benefit of such Person. In
determining the aggregate amount of Investments outstanding at any particular
time, (a) the amount of any Investment represented by a guaranty shall be taken
at not less than the maximum principal amount of the obligations guaranteed and
still outstanding; (b) there shall be deducted in respect of each such
Investment any amount received as a return of capital (but only by repurchase,
redemption, retirement, repayment, liquidating dividend or liquidating
distribution); (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise; and (d) there shall not be deducted from the aggregate amount of
Investments any decrease in the market value thereof.

 

19



--------------------------------------------------------------------------------

“Issuing Bank” shall mean Foothill or any Person that is acceptable to the Agent
which shall issue an L/C Undertaking for the account of CBI.

 

“Issuing Bank Fees” shall have the meaning given to such term in Section 4.5(b).

 

“Joinder Agreement” shall mean an agreement in the form of Exhibit J attached
hereto.

 

“L/C Undertaking” shall mean a participation in, or a reimbursement or
indemnification undertaking with respect to, a Letter of Credit.

 

“Lender” shall have the meaning given to such term in the preamble of this
Credit Agreement.

 

“Lending Party” shall have the meaning given to such term in Section 14.7.

 

“Letter of Credit Committed Amount” shall have the meaning given to such term in
Section 3.1.

 

“Letter of Credit Documents” shall mean, with respect to any Letter of Credit,
such Letter of Credit, any amendments thereto, any documents delivered in
connection therewith, any application therefor, and any agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (i) the rights and
obligations of the parties concerned or at risk or (ii) any collateral security
for such obligations.

 

“Letter of Credit Fee” shall have the meaning given to such term in Section
4.5(a).

 

“Letter of Credit Obligations” shall mean, at any time, the sum of (i) the
aggregate undrawn amount of all Letters of Credit outstanding at such time, plus
(ii) the aggregate amount of all drawings under Letters of Credit for which the
Issuing Bank has not at such time been reimbursed, paid or repaid, plus (iii)
without duplication, the aggregate amount of all payments made by each Lender to
the Issuing Bank with respect to such Lender’s participation in L/C Undertakings
as provided in Section 3.3 for which CBI has not at such time reimbursed the
Lenders, whether by way of a Revolving Loan or otherwise.

 

“Letters of Credit” shall mean the stand-by letters of credit issued by an
Underlying Issuer for the account of CBI for which an L/C Undertaking has been
provided or undertaken by the Issuing Lender, and all amendments, renewals,
extensions or replacements thereof.

 

“Leverage Ratio” shall mean, for any date of determination, the ratio of (i)
GAAP Indebtedness of CBI and its Subsidiaries (other than CPF and its
Subsidiaries) on that date to (ii) Consolidated EBITDA for the four quarters
ending on such date.

 

20



--------------------------------------------------------------------------------

“Liabilities” shall have the meaning given to such term in Section 2.10.

 

“LIBOR Deadline” shall have the meaning given to such term in Section 4.8(b)(i).

 

“LIBOR Notice” means a written notice in the form of Exhibit D-1.

 

“LIBOR Option” shall have the meaning given to such term in Section 4.8(a).

 

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by the Agent (rounded upwards, if necessary, to the next
1/16%) by dividing (a) the Base LIBOR Rate for such Interest Period, by (b) 100%
minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.

 

“LIBOR Rate Loan” means each portion of a Revolving Loan or an Original Term
Loan that bears interest at a rate determined by reference to the LIBOR Rate.

 

“Lien” shall mean any lien, license, claim, charge, pledge, security interest,
deed of trust, mortgage, or other encumbrance.

 

“Loan” or “Loans” shall mean the Revolving Loans and/or the Term Loans (or a
portion of any Revolving Loan or Term Loan), individually or collectively, as
appropriate.

 

“Loan Account” shall have the meaning given to such term in Section 2.5.

 

“Material Adverse Change” shall mean (a) a change in the business, operations,
assets, liabilities or condition (financial or otherwise) of CBI and its
Subsidiaries, taken as a whole, or the Collateral, which in either case would
materially and adversely affect the ability of the Borrower Entities, taken as a
whole, to perform their obligations under the Credit Documents, or (b) a
material adverse change in the rights and remedies of the Agent or any Lender
thereunder.

 

“Material Adverse Effect” shall mean (a) an effect on the business, operations,
assets, liabilities or condition (financial or otherwise) of CBI and its
Subsidiaries, taken as a whole, or the Collateral, which in either case would
materially and adversely affect the ability of the Borrower Entities, taken as a
whole, to perform their obligations under the Credit Documents, or (b) a
material adverse effect on the rights and remedies of the Agent or any Lender
thereunder.

 

“Material Contract” shall mean any contract (other than any of the Credit
Documents), whether written or oral, to which CBI or any of its Subsidiaries is
a party as to which the breach, nonperformance, cancellation or failure to renew
by any party thereto could reasonably be expected to have a Material Adverse
Effect.

 

“Maturity Date” shall mean June 7, 2004.

 

“Maximum Credit Line” shall mean $167,100,000, as such amount may be reduced
from time to time (A) pursuant to and in accordance with Section 2.3 and Section
13.12,

 

21



--------------------------------------------------------------------------------

(B) in connection with each Second Amendment Sale, as the Net Cash Proceeds of
each Second Amendment Sale are used to prepay the Original Term Loans until an
aggregate amount equal to $31,500,000 has been prepaid, by the amount so applied
to such prepayment, (C) in connection with the CPF Sale, as CPF Sale Proceeds
are used to make additional prepayments of the Original Term Loans or the Term B
Loans (in excess of the $20,000,000 prepayments which were made on or about the
CPF Closing Date), by the amount so applied to such prepayments, and (D) in
connection with the Second Amendment Sales, as the Net Cash Proceeds of the
Second Amendment Sales are used to make additional prepayments of the Term Loans
(in excess of the $31,500,000 prepayments to be made on the Original Term Loans
pursuant to clause (B) above), by the amount so applied to such prepayments.

 

“Minimum Rate” shall have the meaning given to such term in Section 4.1.

 

“Mortgages” shall mean each mortgage, security agreement and fixture filing,
deed of trust or other real estate security document executed in favor of or for
the benefit of the Agent and/or the Lenders to secure any or all of the
Obligations.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA and (i) which is, or within the immediately preceding six
(6) years was, contributed to by CBI, any Subsidiary of CBI or any ERISA
Affiliate or (ii) with respect to which CBI or any Subsidiary of CBI may incur
any liability.

 

“Net Cash Proceeds” shall mean the aggregate cash proceeds and Cash Equivalents
received by CBI or the applicable Subsidiary in respect of any Asset
Disposition, Specified Asset Disposition or Equity Issuance, net of (a) direct
costs (including, without limitation, legal, accounting and investment banking
fees, and sales commissions) and (b) taxes paid or payable as a result thereof;
it being understood that “Net Cash Proceeds” shall include, without limitation,
any cash received upon the sale or other disposition of any non-cash
consideration received by CBI or the applicable Subsidiary in any Asset
Disposition, Specified Asset Disposition or Equity Issuance.

 

“Note” or “Notes” shall mean the Revolving Notes and/or the Term Loan Notes,
individually or collectively, as appropriate.

 

“Notice of Borrowing” shall have the meaning given to such term in Section
2.1(d)(i).

 

“Obligations” shall mean the Loans, any other loans and advances or extensions
of credit made or to be made by any Lender to either of the Borrowers, or to
others for the account of either of the Borrowers, in each case, pursuant to the
terms and provisions of this Credit Agreement, together with interest thereon
(including interest which would be payable as post-petition interest in
connection with any bankruptcy or similar proceeding) and, including, without
limitation, any reimbursement obligation or indemnity of CBI or its Subsidiaries
on account of Letters of Credit and all other Letter of Credit Obligations, and
all indebtedness, fees, liabilities and obligations which may at any time be
owing to the Agent or any Lender pursuant to this Credit Agreement or any other
Credit Document, whether now in existence or incurred from time to time
hereafter, whether unsecured or secured by pledge, Lien upon or security

 

22



--------------------------------------------------------------------------------

interest in any of CBI’s assets or property or the assets or property of any
other Person, whether such indebtedness is absolute or contingent, joint or
several, matured or unmatured, direct or indirect and whether CBI or any
Subsidiary is liable to the Agent or any Lender for such indebtedness as
principal, surety, endorser, guarantor or otherwise. Obligations shall also
include any other indebtedness owing to the Agent or any Lender under this
Credit Agreement and/or the other Credit Documents, the liability of either
Borrower to any Lender pursuant to this Credit Agreement as maker or endorser of
any promissory note or other instrument for the payment of money, any liability
to the Agent or any Lender pursuant to this Credit Agreement or any other Credit
Document under any instrument of guaranty or indemnity (including CBI’s and the
other Guarantors’ guaranty of the Term B Loans), or arising under any guaranty,
endorsement or undertaking which the Agent or any Lender may make or issue to
others for the account of either Borrower pursuant to this Credit Agreement,
including any accommodation extended with respect to applications for Letters of
Credit, all liabilities and obligations owing from either Borrower to the Agent
or any Lender, or any affiliate of the Agent or a Lender, arising under Interest
Rate Protection Agreements entered into for the purpose of hedging interest rate
risk under this Credit Agreement, and all liabilities and obligations owing from
either Borrower arising under one or more Foreign Currency Exchange Agreements.

 

“Operative Documents” shall mean the Credit Documents and the Security
Documents.

 

“Orderly Liquidation Value” shall mean the value of the trademarks and related
rights owned by CBI, as set forth in the Appraisal.

 

“Original Closing Date” shall mean March 7, 2001.

 

“Original Credit Agreement” shall have the meaning given to such term in the
recitals to this Credit Agreement.

 

“Original Credit Parties” shall mean the Persons which were “Credit Parties” as
defined in the Original Credit Agreement on the Original Closing Date.

 

“Original Obligations” shall mean “Obligations” as defined in the Original
Credit Agreement and as defined in the Amended and Restated Credit Agreement.

 

“Original Term Loan Notes” shall have the meaning given to such term in Section
2.2(e).

 

“Original Term Loans” shall mean “Term Loans” as defined in the Original Credit
Agreement.

 

“Other Taxes” shall have the meaning given to such term in Section 2.7(c).

 

“PACA” shall mean the Perishable Agricultural Commodities Act, 7 U.S.C. §499.

 

“PAFCO” shall mean Puerto Armuelles Fruit Co., Ltd.

 

23



--------------------------------------------------------------------------------

“PAFCO Framework Agreement” shall have the meaning given to such term in Section
9.3(j).

 

“PAFCO Investment” shall have the meaning given to such term in Section 9.3(j).

 

“PAFCO Loan” shall mean an extension of credit in the amount of Five Million
Dollars ($5,000,000) by CIL to Coosemupar, either directly or through a
participation in a loan to be granted by Banco Nacional de Panama or another
bank or financial institution to Coosemupar.

 

“PAFCO Sale” shall mean the disposition of all or substantially all of the
banana plantation assets owned by PAFCO to Coosemupar as described in more
detail in Section 9.3(j).

 

“Participant Register” shall have the meaning given to such term in Section
14.6(l).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation and any Person
succeeding to the functions thereof.

 

“Permitted Acquisitions” shall mean the German Acquisition or an Acquisition by
any Borrower Entity of an Acquired Company which Acquisition complies with the
following requirements (in each case to the satisfaction of the Agent): (i) the
Acquired Company shall be an operating company that engages in a line of
business substantially similar to the business that one or more Borrower
Entities engaged in on the Original Closing Date (or if such acquisition is
consummated by one or more members of the Chiquita Fresh German Group, the
Acquired Company shall be an operating company that engages in a line of
business substantially similar to the business, and in substantially the same
geographic area, that one or more members of the Chiquita Fresh German Group
engaged in on the Closing Date), (ii) the Agent shall have received, if
available, a review of the financial condition of the Acquired Company conducted
by a firm of independent certified public accountants of nationally recognized
standing reasonably acceptable to the Agent and such other reports and analyses
in connection with the Acquisition as the Agent may reasonably request and an
internal summary of the results of the Borrower Entity’s due diligence and/or
its economic justification for such Acquisition and the bases therefor
(excluding any information in any such report, analyses or summary to which the
attorney client privilege applies), (iii) the Agent may complete a field
examination relating to the applicable Acquired Company and the results thereof,
if any, are satisfactory to the Agent, (iv) the Agent shall have received all
items required by Sections 7.9, 7.10 and 7.16 in connection with the Acquired
Company, (v) in the case of an Acquisition of the Capital Stock of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such Acquisition, (vi) CBI shall have
delivered to the Agent a pro forma compliance certificate demonstrating that,
upon giving effect to such Acquisition on a pro forma basis, CBI and its
Subsidiaries shall be in compliance with all of the covenants set forth in
Article VIII and no Default or Event of Default shall exist immediately prior to
or immediately after the consummation of the Acquisition, and (viii) CBI shall
have delivered to the Agent all Acquisition Documents in connection with such
Permitted Acquisition which documents shall be reasonably satisfactory to the
Agent.

 

24



--------------------------------------------------------------------------------

“Permitted Indebtedness” shall mean Indebtedness which meets all of the
following tests at the time it is incurred: (a) if such Indebtedness is incurred
after the Original Closing Date, CBI, on a pro forma basis and assuming such
Indebtedness is incurred, would be in compliance with the financial covenants
set forth herein, (b) after giving effect to the incurrence of such
Indebtedness, the aggregate principal amount of all GAAP Indebtedness of CBI and
its Subsidiaries (including without duplication, GAAP Indebtedness owing under
the Credit Documents and GAAP Indebtedness of Excluded Entities, but excluding
Indebtedness owing by CBI to CBII and evidenced by that certain Subordinated
Promissory Note dated December 31, 2000 in an original principal amount equal to
$40,000,000) at such time (i) does not exceed $540,000,000 at any time on a
consolidated basis, or (ii) does not, when added, without duplication, to all
Indebtedness of such Persons of the types described in clauses (f), (g), (j),
(l) or (m) of the definition of Indebtedness (but, in the case of clause (m),
excluding Indebtedness of CTP arising solely by virtue of its role as general
partner of Indian River), exceed $565,000,000 at all times, (c) after giving
effect to the incurrence of such Indebtedness, the aggregate principal amount of
all GAAP Indebtedness of CBI and its Subsidiaries (including without
duplication, GAAP Indebtedness owing under the Credit Documents and GAAP
Indebtedness of Excluded Entities (other than CPF and its Subsidiaries) but
excluding Indebtedness owing by CBI to CBII and evidenced by that certain
Subordinated Promissory Note dated December 31, 2000 in an original principal
amount equal to $40,000,000) at such time (i) does not exceed $360,000,000 at
any time, on a consolidated basis, or (ii) does not, when added, without
duplication, to all Indebtedness of such Persons of the types described in
clauses (f), (g), (j), (l) or (m) of the definition of Indebtedness (but, in the
case of clause (m), excluding Indebtedness of CTP arising solely by virtue of
its role as general partner of Indian River), exceed $385,000,000 at all times
and (d) Indebtedness which consists of:

 

(i) Indebtedness owing to the Agent and the Lenders with respect to the
Revolving Loans, the Term Loans, the Letters of Credit or otherwise, pursuant to
the Credit Documents;

 

(ii) trade payables incurred in the ordinary course of the business and other
payment obligations under grower contracts entered into in the ordinary course
of business;

 

(iii) purchase money Indebtedness (including Capital Leases) incurred after the
Original Closing Date by CBI or any of its Subsidiaries not otherwise
constituting Permitted Indebtedness and incurred to finance the purchase of
fixed assets provided that (A) the total of all such Indebtedness for all such
Persons taken together shall not exceed an aggregate principal amount of
$10,000,000 at any one time outstanding (excluding any such Indebtedness
referred to in clause (v) immediately below); (B) such Indebtedness when
incurred shall not exceed the purchase price of the asset(s) financed; and (C)
no such Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;

 

(iv) obligations of CBI or any of its Subsidiaries in respect of Hedging
Agreements entered into in order to manage existing or anticipated interest rate
or exchange rate risks or commodity price fluctuations and not for speculative
purposes;

 

25



--------------------------------------------------------------------------------

(v) (a) Indebtedness described on Schedule 1.1D attached hereto and any
refinancings or replacements of such Indebtedness; provided that the aggregate
principal amount of such Indebtedness is not increased, the scheduled maturity
dates of such Indebtedness are not shortened and such refinancing is on terms
and conditions no more restrictive than the terms and conditions of the
Indebtedness being refinanced and (b) Indebtedness consisting of the German
Financing;

 

(vi) unsecured Indebtedness owing to CBI or a Subsidiary by CBI or a Subsidiary,
as long as the related Investment is permitted hereunder;

 

(vii) Indebtedness of Persons who are members of the Chiquita Fresh European
Group as long as (i) such Indebtedness is non-recourse to CBI and each of its
Subsidiaries which is not a member of the Chiquita Fresh European Group, and
(ii) such Indebtedness, when added to the aggregate principal amount of all
other Indebtedness of the members of the Chiquita Fresh European Group (other
than Indebtedness described in clause (vi) above), is in an aggregate
outstanding principal amount not to exceed $30,000,000 at any time and is
otherwise not prohibited by any document or instrument to which one or more
members of the Chiquita Fresh European Group is a party;

 

(viii) Indebtedness of Persons who are members of the Chiquita Fresh German
Group as long as (i) such Indebtedness is non-recourse to CBI and each of its
Subsidiaries which is not a member of the Chiquita Fresh German Group, and (ii)
such Indebtedness, when added to the aggregate principal amount of all other
Indebtedness of the members of the Chiquita Fresh German Group (other than
Indebtedness incurred pursuant to the German Financing and Indebtedness
described in clause (vi) above or described on Schedule 1.1D), is in an
aggregate outstanding principal amount not to exceed $1,000,000 at any time and
is otherwise not prohibited by any document or instrument to which one or more
members of the Chiquita Fresh German Group is a party;

 

(ix) Indebtedness of Persons who are members of the Chiquita Fresh Latin
American Group as long as (i) such Indebtedness is non-recourse to CBI and each
of its Subsidiaries which is not a member of the Chiquita Fresh Latin American
Group and such Indebtedness is otherwise not prohibited by any document or
instrument to which one or more members of the Chiquita Fresh Latin American
Group is a party, and (ii) such Indebtedness, when added to the aggregate
principal amount of all other Indebtedness of the members of the Chiquita Fresh
Latin American Group (but excluding Back-to-Back Loans and other Indebtedness
described in clause (vi) above), is in an aggregate outstanding principal amount
not to exceed $35,000,000 at any time;

 

(x) Indebtedness of GWF and its Subsidiaries as long as (i) such Indebtedness is
non-recourse to CBI and each of its Subsidiaries (other than GWF) which is not a
Subsidiary of GWF and such Indebtedness is otherwise not prohibited by any
document or instrument to which GWF or one or more of its Subsidiaries is a
party and (ii) the aggregate outstanding principal amount of all such
Indebtedness of GWF and its Subsidiaries, when added to the aggregate principal
amount of all other Indebtedness of GWF and its Subsidiaries (other than
Indebtedness described in clause (vi) above), does not exceed $225,000,000 at
any time;

 

26



--------------------------------------------------------------------------------

(xi) Indebtedness of CPF and its Subsidiaries as long as (i) such Indebtedness
is non-recourse to CBI and each of its Subsidiaries (other than CPF) which is
not a Subsidiary of CPF and is otherwise not prohibited by any document or
instrument to which CPF or one or more of its Subsidiaries is a party and (ii)
the aggregate outstanding principal amount of all such Indebtedness of CPF and
its Subsidiaries when added to the aggregate principal amount of all other
Indebtedness of CPF and its Subsidiaries (other than Indebtedness described in
clause (vi) above), does not exceed $200,000,000 at any time;

 

(xii) Indebtedness of Frupac or its Subsidiaries as long as (i) such
Indebtedness is non-recourse to CBI or any of its Subsidiaries (other than
Frupac) which is not a Subsidiary of Frupac and is otherwise not prohibited by
any document or instrument to which Frupac or one or more of its Subsidiaries is
a party and (ii) the aggregate outstanding principal amount of all such
Indebtedness of Frupac and its Subsidiaries when added to the aggregate
principal amount of all other Indebtedness of Frupac and its Subsidiaries (other
than Indebtedness described in clause (vi) above), does not exceed $25,000,000
at any time;

 

(xiii) Indebtedness of CTP arising solely from its status as a general partner
of Indian River;

 

(xiv) Indebtedness in an amount not to exceed $15,000,000 outstanding at any
time incurred by CBI to finance the payment of insurance premiums;

 

(xv) such other Indebtedness as the Aggregate Required Lenders in their sole and
absolute discretion approve in writing; provided, however, if such other
Indebtedness involves solely the Chiquita Fresh German Group, then such other
Indebtedness shall not require the approval of the Aggregate Required Lenders,
but shall require the approval in writing, in their sole discretion, of the Term
B Required Lenders;

 

(xvi) Indebtedness of one or more Subsidiaries to the extent, and solely to the
extent, that the related Investment in such Subsidiary is permitted pursuant to
clause (xxx) of the definition of “Permitted Investments”;

 

(xvii) Indebtedness of Atlanta or Eurosub owing to CBI to the extent, and solely
to the extent, that the related Investment by CBI in Atlanta or Eurosub is
permitted pursuant to clause (xxxi) of the definition of “Permitted
Investments”; or

 

(xviii) Indebtedness of Heaton Holdings Ltd., a Cayman Islands corporation, or
its Subsidiaries as long as (i) such Indebtedness is non-recourse to CBI or any
of its Subsidiaries (other than Heaton Holdings Ltd.) which is not a Subsidiary
of Heaton Holdings Ltd. and is otherwise not prohibited by any document or
instrument to which Heaton Holdings Ltd. or one or more of its Subsidiaries is a
party and (ii) the aggregate outstanding principal amount of all such
Indebtedness of Heaton Holdings Ltd. and its Subsidiaries when added to the
aggregate principal amount of all other Indebtedness of Heaton Holdings Ltd. and
its Subsidiaries (other than Indebtedness described in clause (vi) above), does
not exceed $25,000,000 at any time.

 

“Permitted Investments” shall mean:

 

(i) Cash Equivalents;

 

27



--------------------------------------------------------------------------------

(ii) interest-bearing demand or time deposits (including certificates of
deposit) which are insured by the Federal Deposit Insurance Corporation (“FDIC”)
or a similar federal insurance program; provided, however, that CBI may, in the
ordinary course of business, maintain in its operating accounts from time to
time amounts in excess of then applicable FDIC or other program insurance
limits;

 

(iii) Investments existing on the Original Closing Date and set forth on
Schedule 1.1E attached hereto (including capitalization of any intercompany
advances shown thereon);

 

(iv) advances to officers, directors and employees of CBII, CBI or any of CBI’s
Subsidiaries for expenses incurred or anticipated to be incurred in the ordinary
course as long as (a) no advances to any one Person are in excess of $250,000 in
the aggregate at any time outstanding (except for a one-time $750,000 advance to
one employee) and (b) all such advances do not exceed $5,000,000 in the
aggregate at any time outstanding;

 

(v) Qualified Investments made in or to a Secured Credit Party;

 

(vi) Qualified Investments made by Persons other than members of the Chiquita
Fresh European Group in or to one or more Persons who are, as of the Closing
Date, members of the Chiquita Fresh Latin American Group (or Persons which are
Wholly-Owned Subsidiaries of such members of the Chiquita Fresh Latin America
Group) (it being agreed that a Back-to-Back Loan to any member of the Chiquita
Fresh Latin American Group shall, solely for the purposes of this clause,
constitute an Investment in or to such member of the Chiquita Fresh Latin
American Group and not an Investment in or to the applicable lender);

 

(vii) Qualified Investments made by Persons (other than members of the Chiquita
Fresh Latin American Group) in or to one or more Persons who are, as of the
Closing Date, members of the Chiquita Fresh European Group (or Persons which are
Wholly-Owned Subsidiaries of such members of the Chiquita Fresh European Group),
as long as the aggregate amount thereof made after the Original Closing Date
does not exceed $15,000,000 less any Qualified Investments made by Persons
pursuant to clause (viii) below;

 

(viii) Qualified Investments made by Persons (other than members of the Chiquita
Fresh Latin American Group) in or to one or more Persons who are, as of the
Closing Date, members of the Chiquita Fresh German Group (or Persons which are
Wholly-Owned Subsidiaries of such members of the Chiquita Fresh German Group),
as long as the aggregate outstanding amount thereof (A) does not exceed (1) at
all times prior to May 30, 2003, $15,000,000 or (2) at all times thereafter,
$10,000,000 and (B) when added to the aggregate outstanding amount of Qualified
Investments made by Persons pursuant to clause (vii) above, does not exceed
$15,000,000;

 

(ix) Qualified Investments made by Persons who are members of the Chiquita Fresh
European Group in or to one or more Persons who are, as of the Closing Date,
members of the Chiquita Fresh European Group (or Persons which are Wholly-Owned
Subsidiaries of such members of the Chiquita Fresh European Group);

 

28



--------------------------------------------------------------------------------

(x) Qualified Investments made by Persons who are members of the Chiquita Fresh
German Group in or to one or more Persons who are, as of the Closing Date,
members of the Chiquita Fresh German Group (or Persons which are Wholly-Owned
Subsidiaries of such members of the Chiquita Fresh German Group);

 

(xi) Qualified Investments (other than those permitted pursuant to clause (vi)
above) made by Persons who are members of the Chiquita Fresh Latin American
Group as long as the aggregate outstanding amount thereof made after the
Original Closing Date does not exceed $15,000,000 at any one time;

 

(xii) Qualified Investments (other than those permitted pursuant to clause (vii)
or (ix) above) made by Persons who are members of the Chiquita Fresh European
Group as long as the aggregate outstanding amount thereof made after the
Original Closing Date does not exceed $10,000,000 at any one time;

 

(xiii) Qualified Investments (other than those permitted pursuant to clause
(viii) or (x) above) made by Persons who are members of the Chiquita Fresh
German Group as long as the aggregate outstanding amount thereof made after the
Closing Date does not exceed $1,000,000 at any one time;

 

(xiv) Qualified Investments made by the Secured Credit Parties (other than
Investments made in or to a member of the Chiquita Fresh Latin American Group,
members of the Chiquita Fresh European Group, an Excluded Entity or an Inactive
Subsidiary) as long as the aggregate outstanding amount thereof made after the
Original Closing Date does not exceed $15,000,000 at any time;

 

(xv) Investments made at a time when no Event of Default has occurred and is
continuing (A) (other than by Excluded Entities or one or more members of the
Chiquita Fresh German Group) in independent growers in the ordinary course of
business as long as the aggregate outstanding balance thereof does not exceed
$10,000,000 at any time or (B) by one or more members of the Chiquita Fresh
German Group in independent growers in the ordinary course of business as long
as the aggregate outstanding balance thereof does not exceed $2,000,000 at any
time;

 

(xvi) Investments made by one or more Excluded Entities;

 

(xvii) Loans made by CBI to Frupac which do not exceed $35,000,000 outstanding
at any time;

 

(xviii) Loans made by Chiquita Banana Company B.V., a Netherlands company, to
CIL;

 

(xix) [intentionally omitted]

 

(xx) Investments consisting of securities or debt instruments which are proceeds
of Specified Asset Dispositions or Asset Dispositions (to the extent permitted
by Section 9.3);

 

29



--------------------------------------------------------------------------------

(xxi) Investments described on Schedule 9.3A;

 

(xxii) A loan to CBII for Permitted Restructuring Expenses or any transfer of
funds as permitted by Section 9.6;

 

(xxiii) such other Investments as the Aggregate Required Lenders in their sole
discretion approve in writing; provided, however, if such other Investments
involve solely the Chiquita Fresh German Group, then such other Investments
shall not require the approval of the Aggregate Required Lenders, but shall
require the approval in writing, in their sole discretion, of the Term B
Required Lenders;

 

(xxiv) advances to CTP solely to the extent necessary to permit CTP to make
capital expenditures;

 

(xxv) advances consisting of the payment of insurance premiums by CBI on
insurance policies that insure CBI and one or more Subsidiaries, Excluded
Entities or CBII, as long as each such advance is repaid to CBI by the
applicable Subsidiary (other than Secured Credit Parties), Excluded Entity or
CBII within 90 days after the date on which such advance was made;

 

(xxvi) advances consisting of payment of insurance claim deductibles and
self-insured retentions by CBI on liability insurance policies that insure CBI
and one or more Subsidiaries, Excluded Entities or CBII, provided (a) each such
advance is repaid to CBI by the applicable Subsidiary (other than Secured Credit
Parties), Excluded Entity or CBII within 90 days after the date on which such
advance was made; and (b) the aggregate amount of such advances outstanding at
any given time, excluding those made on behalf of the Secured Credit Parties,
does not exceed $1,000,000;

 

(xxvii) indemnity obligations incurred by CBI to secure the payment of insurance
claim deductibles and self-insured retentions and to support operational bonding
obligations of one or more Subsidiaries, Excluded Entities or CBII, provided
that (a) any payment made by CBI in compliance with such indemnity obligation is
repaid to CBI by the applicable Subsidiary (other than Secured Credit Parties),
Excluded Entity or CBII within 90 days after the date on which such payment was
made, (b) any letters of credit issued for the account of CBI shall be Letters
of Credit; and (c) the aggregate amount of the indemnity obligation of CBI shall
not exceed $3,000,000 for Subsidiaries (other than Secured Credit Parties),
Excluded Entities or CBII for any given annual policy year;

 

(xxviii) Investments made in or to Excluded Entities (other than those made by
an Excluded Entity) as long as (a) all such Investments made after March 6,
2002, do not exceed $5,000,000 in the aggregate at any time outstanding and (b)
at the time of any such Investment (i) no Event of Default shall have occurred
and be continuing and (ii) the sum of Availability plus CBI and its
Subsidiaries’ (other than any Excluded Entity’s) unrestricted cash and Cash
Equivalents shall be equal to at least $65,000,000;

 

(xxix) Investments made in or to any newly formed or newly acquired Subsidiary
or to an Inactive Subsidiary that is ceasing to be an Inactive Subsidiary where
such Subsidiary has not yet signed applicable Joinder Agreements, Security
Agreements, Guaranty

 

30



--------------------------------------------------------------------------------

Agreements or Pledge Agreements if required by the terms of this Agreement,
provided, however, that (i) notice was provided to the Agent within sixty (60)
Business Days after such Subsidiary was formed or acquired or ceased to be an
Inactive Subsidiary and (ii) all such Investments shall not exceed $500,000 per
Subsidiary and $1,000,000 in the aggregate at any time outstanding;

 

(xxx) Investments made in one or more Subsidiaries (other than Atlanta or Euro
Sub) in an aggregate amount not to exceed at any time (A) the aggregate amount
of the Net Cash Proceeds from Second Amendment Sales and CPF Sale Proceeds minus
(B) the aggregate amount paid to CBII pursuant to Section 9.6(e)minus (C) the
aggregate amount invested pursuant to clause (xxxi) of the definition of
Permitted Investments minus, without duplication, (D) the aggregate amount of
the Net Cash Proceeds from Second Amendment Sales and CPF Sale Proceeds applied
directly or indirectly to repay Loans, as long as (1) all amounts invested
pursuant to this clause (xxx) shall, promptly upon the applicable Subsidiary’s
receipt thereof, be used to pay Indebtedness of such Subsidiary or of one or
more Subsidiaries of such Subsidiary, (2) no Default or Event of Default shall
have occurred and be continuing at the time of such Investments (or would result
therefrom) and (3) simultaneously with the making of such Investment, CBI
notifies Agent of such Investment; and

 

(xxxi) Investments by CBI or its Subsidiaries in Atlanta or Euro Sub in an
aggregate amount not to exceed at any time (A) the aggregate amount of the Net
Cash Proceeds from Second Amendment Sales and CPF Sale Proceeds minus (B) the
aggregate amount paid to CBII pursuant to Section 9.6(e) minus (C) the aggregate
amount invested pursuant to clause (xxx) of the definition of Permitted
Investments minus, without duplication, (D) the aggregate amount of the Net Cash
Proceeds from Second Amendment Sales and CPF Sale Proceeds applied directly or
indirectly to repay Loans, as long as (1) to the extent such Investments are
made in Atlanta, Atlanta promptly and in any event within two (2) Business Days,
use the proceeds of such Investments for so long as the German Note executed by
Atlanta in favor of Euro Sub is in effect, to repay obligations owing by Atlanta
to Euro Sub evidenced by such German Note, and thereafter, to make an Investment
in all events permitted hereby in Euro Sub, (2) Euro Sub promptly, and in any
event within two Business Days, uses the proceeds of such Investments (or, for
so long as the German Note executed by Atlanta in favor of Euro Sub is in
effect, repayment in the case of an Investment in Atlanta which Atlanta then
uses to repay obligations owing by Atlanta to Euro Sub evidenced by such German
Note) to repay obligations owing by Euro Sub to Atcon evidenced by a German Note
and (3) Atcon is, as a result of the limited waivers provided pursuant to the
Second Amendment and Second Limited Waiver, permitted to use, and Atcon
immediately uses, the proceeds of such repayment to make a repayment of Term B
Loans;

 

Notwithstanding the foregoing, Permitted Investments shall not include (i)
Investments made in or to an Inactive Subsidiary (other than Investments
permitted pursuant to clauses (iii), (xxv), (xxvi), (xxvii) or (xxviii) above);
(ii) Investments made in or to an Excluded Entity (other than Investments
permitted pursuant to clauses (iii), (xvii), (xix), (xxv), (xxvi), (xxvii),
(xxviii) or (xxx) above and Investments made by an Excluded Entity”); (iii)
Investments (other than as described in clause (xxii), (xxv), (xxvi) or (xxvii)
above) made in or to CBII or any Subsidiary of CBII which is not CBI or a
Subsidiary of CBI; and (iv) investments in or to CTP other than those permitted
pursuant to clause (xxiv) above.

 

31



--------------------------------------------------------------------------------

“Permitted Liens” shall mean

 

(i) Liens granted to the Agent or the Lenders or any affiliate of a Lender
pursuant to any Credit Document;

 

(ii) Liens listed on Schedule 1.1C attached hereto;

 

(iii) Liens on fixed assets securing purchase money Indebtedness (including
Capital Leases) to the extent permitted under Section 9.2, provided that (A) any
such Lien attaches to such assets concurrently with or within thirty (30) days
after the acquisition thereof and only to the assets to be acquired and (B) a
description of the assets so acquired is furnished to the Agent;

 

(iv) Liens of warehousemen, mechanics, materialmen, workers, repairmen, fillers,
packagers, processors, common carriers, landlords and other similar Liens
arising by operation of law or otherwise, not waived in connection herewith, for
amounts that are not yet due and payable or which are being diligently contested
in good faith by CBI by appropriate proceedings, provided that in any such case
an adequate reserve is being maintained by CBI for the payment of same;

 

(v) attachment or judgment Liens individually or in the aggregate not in excess
of $250,000 (exclusive of (a) any amounts that are duly bonded to the
satisfaction of the Agent in its reasonable judgment or (b) any amount
adequately covered by insurance as to which the insurance company has
acknowledged in writing its obligations for coverage);

 

(vi) Liens for taxes, assessments or other governmental charges not yet due and
payable or which are being diligently contested in good faith by CBI or the
applicable Subsidiary charged with such Lien by appropriate proceedings,
provided that in any such case an adequate reserve is being maintained by CBI
for the payment of same in accordance with GAAP;

 

(vii) deposits or pledges to secure obligations under workmen’s compensation,
social security or similar laws, or under unemployment insurance;

 

(viii) deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, regulatory or statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the ordinary course of business;

 

(ix) Liens arising from claims under PACA;

 

(x) Liens on assets of GWF, CPF or Frupac or their respective Subsidiaries to
secure Indebtedness of one or more of such Persons as long as the owner of the
assets which are the subject of such Liens is the primary obligor on such
Indebtedness (or is a Subsidiary or parent of such primary obligor, provided
that, in the case of a parent, such parent is an Excluded Entity), and as long
as the applicable Indebtedness is permitted pursuant to clause (d)(x), (d)(xi),
(d)(xii) or (d)(xiii) of the definition of Permitted Indebtedness herein;

 

(xi) Liens on assets of a Person (other than on Collateral or assets intended to
constitute Collateral) to secure Indebtedness of such Person permitted
hereunder;

 

32



--------------------------------------------------------------------------------

(xii) Liens on insurance proceeds and unearned insurance premiums which secure
the Permitted Indebtedness described in clause (d)(xiv) of the definition of
Permitted Indebtedness; and

 

(xiii) such other Liens as the Aggregate Required Lenders in their sole and
absolute discretion approve in writing; provided, however, if such other Liens
involve solely the Chiquita Fresh German Group, then such other Liens shall not
require the approval of the Aggregate Required Lenders, but shall require the
approval in writing, in their sole discretion, of the Term B Required Lenders.

 

“Permitted Restructuring Expenses” shall mean payments made on or before March
31, 2002 to or for the benefit of CBII for legal, investment banking and other
professional fees and related expenses (including court costs) incurred in
connection with the proposed restructuring of CBII’s Indebtedness and which are
made at a time when all of the following conditions are satisfied: (i) no Event
of Default has occurred and is continuing (or would be caused thereby); (ii) the
average Availability plus CBI’s and its Subsidiaries’ (other than any Excluded
Entity’s) unrestricted cash and Cash Equivalents for the thirty (30) day period
ending ten (10) days prior to the date of such payment was at least $20,000,000;
(iii) the amount of such payment, when added to all other payments made during
such fiscal quarter, other than any payment of the “Restructuring Fee” to The
Blackstone Group as contemplated by clause (iv) below and other than any payment
of the fee payable to Houlihan, Lokey, Howard & Zukin as contemplated by clause
(vi) below, does not exceed $3,000,000; provided that if the total of all such
payments made under this clause (iii) in any fiscal quarter shall be less than
$3,000,000, the unutilized portion of such $3,000,000 permitted payment may be
carried forward into subsequent fiscal quarters so long as aggregate payments,
other than any payment of the “Restructuring Fee”, of more than $6,000,000 are
not made in any fiscal quarter; (iv) if the payment is to fund payment of the
“Restructuring Fee” owing to The Blackstone Group pursuant to that certain
engagement letter between The Blackstone Group and CBII dated November 6, 2000,
the amount of such payment shall not exceed the lesser of the maximum amount
owing for that fee and $7,600,000; (v) if the payment is made after the
commencement of any bankruptcy, insolvency, arrangement, reorganization,
receivership or similar proceeding by or against CBII, the payment shall be made
by way of a loan from CBI to CBII which is protected by an appropriate court
order which is acceptable to the Agent and the Existing Required Lenders and
specifically assigned to the Agent as Collateral; and (vi) if the payment is to
CBII to permit CBII to pay the success fee of Houlihan Lokey Howard & Zukin,
such success fee shall not exceed $5,000,000.

 

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, entity, party or government (including
any division, agency or department thereof), and, as applicable, the successors,
heirs and assigns of each.

 

“Pledge Agreements” shall mean (i) that certain Stock Pledge Agreement dated as
of the Original Closing Date between the pledgors named therein and the Agent,
(ii) that certain LLC Pledge Agreement dated as of the Original Closing Date
between the pledgors named therein and the Agent, (iii) the German Pledge
Agreements, and (iv) each other agreement (other than a Security Agreement)
pursuant to which the equity of any Person is pledged to the Agent to secure any
of the Obligations.

 

33



--------------------------------------------------------------------------------

“Pledged Party” shall mean each Person (other than a Credit Party) whose equity,
in whole or in part, is pledged to the Agent to secure any of the Obligations.

 

“Pledgor Entity” means each Person which has pledged equity in a Pledged Party
to the Agent to secure the Obligations.

 

“Portfolio Sale” shall have the meaning given to such term in Section 14.6(c).

 

“Post-Closing Agreement” shall mean that certain Post-Closing Agreement, dated
as of the date hereof, among the Borrowers and the Agent.

 

“Prime Rate” shall mean the rate which Wells Fargo announces from time to time
as its prime lending rate, as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Wells Fargo (and its affiliates) may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

 

“Prime Rate Loan” means each portion of a Loan that bears interest at a rate
determined by reference to the Prime Rate.

 

“Pro Rata Share” of any (i) Existing Lender means a fraction, the numerator of
which is such Existing Lender’s Existing Commitment and the denominator of which
is the sum of all Existing Lenders’ Existing Commitments; provided, however, in
the event that all Existing Commitments have been terminated or reduced to zero,
Pro Rata Share shall be determined according to the Existing Commitments in
effect immediately prior to such termination and (ii) Term B Lender means a
fraction, the numerator of which is such Term B Lender’s Term B Loan Commitment
and the denominator of which is the sum of all Term B Lenders’ Term B Loan
Commitments; provided, however, that after each Term B Lender has funded its
portion of the Term B Loans, Pro Rata Share of any Term B Lender shall mean a
fraction, the numerator of which is such Term B Lender’s outstanding Term B
Loans and the denominator of which is the sum of all outstanding Term B Loans.

 

“Process Agent” shall have the meaning given to such term in Section 14.3.

 

“Proprietary Rights” shall have the meaning given to such term in Section 6.18.

 

“Qualified Investment” means an Investment which meets all of the following
tests: (i) it is made when no Default or Event of Default has occurred and is
continuing (or would be caused thereby), (ii) it is made to a Person which is
Solvent after giving effect to such Investment but ignoring intercompany
liabilities to CBI and its Subsidiaries (provided, however, that Investments in
an aggregate amount not to exceed $3,000,000 per fiscal year may be made in
Persons without regard to this clause (ii) as long as such Investments otherwise
are “Qualified Investments”); (iii) if it is a loan, it is made to a Person
which is not subject to any restriction, contractual or otherwise, that would
prohibit or restrain it from returning or repaying such Investment, (iv) if it
is an Investment described in clauses (xi), (xii), (xiii) or (xiv) of the

 

34



--------------------------------------------------------------------------------

definition of Permitted Investments, it is made when CBI, immediately after
giving effect thereto, has Availability of at least $10,000,000 and (v) if such
Investment is an Acquisition, it constitutes a Permitted Acquisition.

 

“Qualified Refinancing” shall mean a refinancing of this Credit Agreement in
which all of the Obligations are paid in full in cash and for which Ableco or
Foothill or an Affiliate thereof is agent.

 

“Rating Agencies” shall have the meaning given to such term in Section 2.10.

 

“Register” shall have the meaning given to such term in Section 14.6(f).

 

“Registered Loan” shall have the meaning given to such term in Section 2.5(b).

 

“Registered Note” shall have the meaning given to such term in Section 2.5(b).

 

“Reportable Event” shall mean any of the events described in Section 4043 of
ERISA and the regulations thereunder.

 

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

 

“Restricted Payment” shall mean (i) any cash dividend or other cash
distribution, direct or indirect, on account of any shares of any class of
Capital Stock of CBI or any of its Subsidiaries, as the case may be, now or
hereafter outstanding, (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of Capital Stock of CBI or any of its Subsidiaries now or
hereafter outstanding by CBI or any of its Subsidiaries, as the case may be,
except for any redemption, retirement, sinking funds or similar payment payable
solely in such shares of that class of stock or in any class of stock junior to
that class, (iii) any cash payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any shares of any class of Capital Stock of CBI or any
of its Subsidiaries now or hereafter outstanding, or (iv) any payment to any
Affiliate of CBI except to the extent expressly permitted in this Credit
Agreement.

 

“Retiree Health Plan” shall mean an “employee welfare benefit plan” within the
meaning of Section 3(1) of ERISA that provides benefits to persons after
termination of employment, other than as required by Section 601 of ERISA.

 

“Revolving Credit Borrowing Base” shall have the meaning given to such term in
Section 2.1(b)(i).

 

35



--------------------------------------------------------------------------------

“Revolving Credit Borrowing Base Certificate” shall have the meaning given to
such term in Section 7.1(e)(i).

 

“Revolving Credit Committed Amount” shall mean, at any time, the CBI Maximum
Credit Line less the principal balance of then outstanding Original Term Loans.

 

“Revolving Loans” shall have the meaning given to such term in Section 2.1(b).

 

“Revolving Notes” shall have the meaning given to such term in Section 2.1(c).

 

“Sale Leaseback Transaction” shall have the meaning given to such term in
Section 9.13.

 

“Second Amendment and Second Limited Waiver” shall mean the Second Amendment and
Second Limited Waiver to the Second Amended and Restated Credit Agreement, dated
as of August 11, 2003, among the Borrowers, Wells Fargo, the Agent and the
Lenders.

 

“Second Amendment Sales” shall mean, collectively, all of the transactions set
forth on Schedule 1.1H, and “Second Amendment Sale” shall mean any of such
transactions.

 

“Secondary Transactions” shall mean the transactions described on Schedule 1.1G
hereto, as long as at all times that such transactions are being consummated,
Availability is at least $65,000,000.

 

“Secured Credit Parties” shall mean each Credit Party (other than any member of
the Chiquita Fresh German Group) which is also a party to a Security Agreement.

 

“Securitization” shall have the meaning given to such term in Section 2.10.

 

“Securitization Party” shall have the meaning given to such term in Section
2.10.

 

“Security Agreements” shall mean (i) the Security Agreement dated as of the
Original Closing Date between the Agent, CBI and the obligors named therein,
(ii) the Security Agreement dated as of the Original Closing Date between the
Agent and Chiquita (Canada) Inc., (iii) composite Guarantee and Charge dated as
of the Closing Date, as amended, by and among the Agent and CIL, Banexpro Ltd.,
Catellia Ltd., Tela Railroad Company Ltd., Financiera Agricola, Ltd., Financiera
Estrella Ltd., and M.M. Holding Ltd. and (iv) each other agreement (other than a
Pledge Agreement) pursuant to which one or more Persons grant a lien on any or
all of their assets to secure any or all of the Obligations.

 

“Security Documents” shall mean, collectively, the Security Agreements, the
Pledge Agreements, the Mortgages, any Acknowledgment Agreements and any lockbox
agreement or any other tri-party arrangement with respect to the bank accounts
of either of the Borrowers.

 

“Seneca” shall have the meaning given to such term in Section 9.3(j).

 

36



--------------------------------------------------------------------------------

“Seneca Shares” shall have the meaning given to such term in Section 9.3(j).

 

“Seneca Share Proceeds” shall mean the aggregate cash proceeds received by CBI
or any Subsidiary of CBI in respect of any disposition of Seneca Shares, net of
(a) direct costs (including, without limitation, legal, accounting and
investment banking fees, and sales commissions) and (b) taxes paid or payable as
a result thereof.

 

“Settlement Period” shall have the meaning given to such term in Section
2.1(d)(ii).

 

“Solvent” shall mean, with respect to any Person, that (i) the fair saleable
value of such Person’s assets exceeds all of its probable liabilities, (ii) such
Person does not have unreasonably small capital in relation to the business in
which it is or proposes to be engaged and (iii) such Person has not incurred,
and does not believe that it will incur, debts beyond its ability to pay such
debts as they become due.

 

“Specified Asset Disposition” means each disposition of one or more of the
assets described on Schedule 9.3.

 

“Subsidiary” shall mean, as to any Person, (a) any corporation more than fifty
percent (50%) of whose Capital Stock of any class or classes having by the terms
thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time, any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, (b) any partnership, association, joint venture
or other entity in which such Person directly or indirectly through Subsidiaries
has more than a fifty percent (50%) interest in the total capital, total income
and/or total ownership interests of such entity at any time and (c) any
partnership in which such Person is a general partner (it being agreed that
unless otherwise designated, “Subsidiary” shall mean any direct or indirect
“Subsidiary” of CBI); provided however, that neither Indian River nor Heaton
Holdings Ltd., a Cayman Islands company, shall constitute a Subsidiary of CBI or
any of its Subsidiaries, unless such entity is consolidated with CBI or any of
its Subsidiaries in accordance with GAAP.

 

“Taxes” shall mean any federal, state, local or foreign income, sales, use,
transfer, payroll, personal, property, occupancy, franchise or other tax, levy,
impost, fee, imposition, assessment or similar charge, together with any
interest or penalties thereon.

 

“Term B Lender” shall mean each of the Lenders holding outstanding Term B Loans
or with a Term B Loan Commitment greater than zero and their respective
successors and assigns.

 

“Term B Loans” shall have the meaning given to such term in Section 2.2(b).

 

“Term B Loan Commitment” of any Lender means the amount set forth opposite such
Lender’s name as its “Term B Loan Commitment” on Schedule 1.1A.

 

“Term B Loan Notes” shall have the meaning given to such term in Section 2.2(e).

 

37



--------------------------------------------------------------------------------

“Term B Required Lenders” shall mean, at any time, Term B Lenders which are then
in compliance with their obligations hereunder (as determined by the Agent) and
holding in the aggregate at least sixty-six and two-thirds percent (66 2/3%) of
the outstanding Term B Loans.

 

“Term Loans” shall mean the Original Term Loans and/or the Term B Loans.

 

“Term Loan Notes” shall mean the Original Term Loan Notes and the Term B Loan
Notes.

 

“Termination Event” shall mean (i) a Reportable Event with respect to any
Benefit Plan or Multiemployer Plan; (ii) the withdrawal of CBI, any Subsidiary
of CBI or any ERISA Affiliate from a Benefit Plan during a plan year in which
such entity was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the providing of notice of intent to terminate a Benefit Plan
pursuant to Section 4041 of ERISA; (iv) the institution by the PBGC of
proceedings to terminate a Benefit Plan or Multiemployer Plan; (v) any event or
condition (a) which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Benefit Plan
or Multiemployer Plan, or (b) that may result in termination of a Multiemployer
Plan pursuant to Section 4041A of ERISA; or (vi) the partial or complete
withdrawal, within the meaning of Sections 4203 and 4205 of ERISA, of CBI, any
Subsidiary of CBI or any ERISA Affiliate from a Multiemployer Plan.

 

“Trademark License Agreement” shall mean that certain Trademark License
Agreement dated November 1, 2001, by and between CBI and CIL.

 

“Trademark Note” shall mean that certain Promissory Note executed by CIL in
favor of CBI dated November 1, 2001.

 

“Tropical Farms” means farms (and related assets, including farm land held in
reserve but not currently planted) located in Guatemala, Chile, Colombia,
Panama, Honduras, Costa Rica, Guadeloupe, Martinique or Ivory Coast on which
bananas, plantains and similar produce is grown, but excluding any assets
subject to the PAFCO Sale.

 

“UCP” shall have the meaning given to such term in Section 3.7.

 

“Unallocated CBII Overhead” shall mean the following overhead and disbursements
of CBII, but only to the extent that they are not otherwise allocated to CBI and
its consolidated Subsidiaries: consulting fees and expenses, salaries, pension
and benefit expenses, taxes (other than taxes on income or revenue), insurance
costs, legal expenses, communication and maintenance fees, travel expenses,
outside accounting fees, headquarter office expenses, deferred compensation and
non-contractual severance expenses, but excluding Permitted Restructuring
Expenses and principal, interest and other fees related to any Indebtedness.

 

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a Letter of Credit at the request of the
Issuing Bank for the benefit of CBI.

 

38



--------------------------------------------------------------------------------

“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Wells Fargo” shall have the meaning given to such term in the preamble of this
Credit Agreement.

 

“Wholly-Owned Subsidiary” of a Person means each entity in which (other than
directors’ qualifying shares or the equivalent thereof required by law) one
hundred percent (100%) of the outstanding equity interests are directly owned,
beneficially and of record, by such Person or by one or more of such Person’s
Wholly-Owned Subsidiaries.

 

1.2 Accounting Terms and Determinations

 

Unless otherwise defined or specified herein, all accounting terms shall be
construed herein and all accounting determinations for purposes of determining
compliance with Sections 8.1 through 8.5 hereof and otherwise to be made under
this Credit Agreement shall be made in accordance with GAAP applied on a basis
consistent in all material respects with the Financials. All financial
statements required to be delivered hereunder from and after the Original
Closing Date and all financial records shall be maintained in accordance with
GAAP as in effect as of the date of such financial statements. If GAAP shall
change from the basis used in preparing the consolidated financial statements of
CBI dated as of September 30, 2000, the certificates required to be delivered
pursuant to Section 7.1 demonstrating compliance with the covenants contained
herein shall include calculations setting forth the adjustments necessary to
demonstrate how CBI is in compliance with the financial covenants based upon
GAAP as in effect as of the date of the consolidated financial statements of CBI
dated as of September 30, 2000. If CBI shall change its method of inventory
accounting, all calculations necessary to determine compliance with the
covenants contained herein shall be made as if such method of inventory
accounting had not been so changed.

 

1.3 Other Definitional Terms.

 

Terms not otherwise defined herein which are defined in the Uniform Commercial
Code as in effect in the State of New York from time to time (the “Code”) shall
have the meanings given them in the Code. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Credit Agreement shall
refer to the Credit Agreement as a whole and not to any particular provision of
this Credit Agreement, unless otherwise specifically provided. References in
this Credit Agreement to “Articles”, “Sections”, “Schedules” or “Exhibits” shall
be to Articles, Sections, Schedules or Exhibits of or to this Credit Agreement
unless otherwise specifically provided. Any of the terms defined in Section 1.1
may, unless the context otherwise requires, be used in the singular or plural
depending on the reference. “Include”, “includes” and “including” shall be
deemed to be followed by “without limitation” whether or not they are in fact
followed by such words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing, computer disk, e-mail and other
means of reproducing words in a visible form. References to any agreement or
contract are to such agreement or contract as amended, modified or supplemented
from time to time in

 

39



--------------------------------------------------------------------------------

accordance with the terms hereof and thereof. References to any Person include
the successors and permitted assigns of such Person. References “from” or
“through” any date mean, unless otherwise specified, “from and including” or
“through and including”, respectively. References to any times herein shall
refer to Eastern Standard time or Eastern Daylight time, as then in effect.

 

ARTICLE II.

 

LOANS

 

2.1 Revolving Loans.

 

(a) Commitment. Subject to the terms and conditions hereof and in reliance upon
the representations and warranties set forth herein, each of the Existing
Lenders severally agrees to lend to CBI at any time or from time to time on or
after the Closing Date and before the Maturity Date, such Existing Lender’s Pro
Rata Share of the Revolving Credit Committed Amount as may be requested or
deemed requested by CBI.

 

(b) Determination of Revolving Credit Borrowing Base.

 

(i) Each of the Existing Lenders severally agrees, subject to the terms and
conditions of this Credit Agreement, from time to time, to make loans and
advances to CBI hereunder on a revolving basis. Such loans and advances to CBI
(each, a “Revolving Loan”; and collectively, the “Revolving Loans”) together
with the Letter of Credit Obligations outstanding with respect to the Letters of
Credit shall not in the aggregate exceed the least of ( the “Revolving Credit
Borrowing Base”):

 

(A) the Revolving Credit Committed Amount at such time minus the aggregate
amount of the Insurance Premium Block then in place;

 

(B) twenty-five percent (25%) of the Orderly Liquidation Value minus the
aggregate amount of the Insurance Premium Block then in place;

 

(C) the following amount:

 

(1) an amount up to eighty-five percent (85%) of Eligible Accounts Receivable;
plus

 

(2) twenty percent (20%) of the Orderly Liquidation Value, minus

 

(3) the aggregate amount of reserves established by the Agent from time to time
in its sole discretion, exercised in a commercially reasonable manner and in
good faith, including, without limitation, reserves for claims under PACA
(including,

 

40



--------------------------------------------------------------------------------

without limitation, a reserve in an amount equal to all amounts then owed to
Persons other than CIL for the purchase of bananas and plantains) and reserves
for accruals to be paid to customers, minus

 

(4) the aggregate amount of the Insurance Premium Block then in place; or

 

(D) the amount equal to Consolidated EBITDA of CBI and its Subsidiaries (other
than CPF and its Subsidiaries) as of the most recently completed twelve month
fiscal period for which information is available (exclusive of unusual items as
determined in accordance with GAAP and non-cash items to the extent not already
excluded in determining Consolidated EBITDA) minus the sum of (1) the
outstanding principal balance of the Original Term Loans and (2) the aggregate
amount of the Insurance Premium Block then in place.

 

Subject to the relevant terms and provisions set forth herein, the Agent at all
times shall have the right to reduce or increase the advance rates (but not in
excess of the advance rates set forth in the definition of Revolving Credit
Borrowing Base) and standards of eligibility under this Credit Agreement, in
each case in its sole discretion, exercised in a commercially reasonable manner
and in good faith, if the Agent shall determine in its reasonable credit
judgment that there is a risk that the Obligations may be undersecured as a
result of a change in the condition or valuation of the Collateral. Such
reduction or increase shall become effective after one (1) Business Day’s prior
notice from the Agent to CBI and the Existing Lenders. Each Existing Lender
expressly authorizes the Agent to determine, subject to the terms of this Credit
Agreement, on behalf of such Existing Lender whether or not Accounts shall be
deemed to constitute Eligible Accounts Receivable.

 

(ii) No Existing Lender shall be obligated at any time to make available to CBI
its Pro Rata Share of any requested Revolving Loan if such amount plus its Pro
Rata Share of all Revolving Loans, Letter of Credit Obligations and Original
Term Loans then outstanding would exceed such Existing Lender’s Existing
Commitment at such time. No Existing Lender shall be obligated to make
available, nor shall the Agent make available, any Revolving Loans to CBI to the
extent such Revolving Loan when added to the then outstanding Revolving Loans
and all Letter of Credit Obligations would cause the aggregate outstanding
Revolving Loans and all Letter of Credit Obligations to exceed the Revolving
Credit Borrowing Base. CBI shall promptly repay to the Agent for the account of
the Existing Lenders from time to time the full amount of the excess, if any of
(A) the amount of all Revolving Loans and Letter of Credit Obligations
outstanding over (B) the lesser of (1) the Revolving Credit Committed Amount at
such time and (2) the Revolving Credit Borrowing Base.

 

(c) Revolving Notes. The obligations to repay the Revolving Loans and to pay
interest thereon shall be evidenced by separate promissory notes of CBI to each
Existing Lender in substantially the form of Exhibit C-1 attached

 

41



--------------------------------------------------------------------------------

hereto (the “Revolving Notes”), with appropriate insertions, one Revolving Note
being payable to the order of each Existing Lender in a principal amount equal
to such Existing Lender’s Pro Rata Share of the Revolving Credit Committed
Amount and representing the obligations of CBI to pay such Existing Lender the
amount of such Existing Lender’s Pro Rata Share of the Revolving Credit
Committed Amount or, if less, the aggregate unpaid principal amount of all
Revolving Loans made by such Existing Lender hereunder, plus interest accrued
thereon, as set forth herein. CBI irrevocably authorizes each Existing Lender to
make or cause to be made appropriate notations on its Revolving Note, or on a
record pertaining thereto, reflecting Revolving Loans and repayments thereof.
The outstanding amount of the Revolving Loans set forth on such Existing
Lender’s Revolving Note or record shall be prima facie evidence of the principal
amount thereof owing and unpaid to such Existing Lender, but the failure to make
such notation or record, or any error in such notation or record shall not limit
or otherwise affect the obligations of CBI hereunder or under any Revolving Note
to make payments of principal of or interest on any Revolving Note when due.

 

(d) Borrowings under Revolving Notes.

 

(i) Subject to Section 4.8(b)(i), each request for borrowings hereunder shall be
made by a notice in the form attached hereto as Exhibit D from CBI to the Agent
(a “Notice of Borrowing”), given not later than 11:00 a.m. New York City time on
the Business Day on which the proposed borrowing is requested to be made for
Revolving Loans. Each Notice of Borrowing shall be given by either telephone or
telecopy, and, if requested by the Agent, confirmed in writing if by telephone,
setting forth (1) the requested date of such borrowing, (2) the aggregate amount
of such requested borrowing, (3) certification by CBI that it has complied in
all respects with Article V, all of which shall be specified in such manner as
is necessary to comply with all limitations on Revolving Loans outstanding
hereunder (including, without limitation, availability under the Revolving
Credit Borrowing Base) and (4) the account at which such requested funds should
be made available. Each Notice of Borrowing shall be irrevocable by and binding
on CBI. CBI shall be entitled to borrow Revolving Loans in a minimum principal
amount of $1,000,000 and integral multiples of $500,000 in excess thereof (or
the remaining amount of the Revolving Credit Committed Amount at such time, if
less). Revolving Loans may be repaid and reborrowed in accordance with the
provisions hereof.

 

(ii) The Agent shall give to each Existing Lender prompt notice (but in no event
later than 2:00 p.m. New York City time on the date of the Agent’s receipt of
notice from CBI) of each Notice of Borrowing by telecopy, telex or cable (other
than any Notice of Borrowing which will be funded by the Agent in accordance
with subsection (d)(iii) below). No later than 3:00 p.m. New York City time on
the date on which a borrowing is requested to be made pursuant to the applicable
Notice of Borrowing, each Existing Lender will make available to the Agent at
the address of the Agent set forth on the signature pages hereto, in immediately
available funds, its Pro Rata Share of such borrowing requested to be made.
Unless the Agent shall have been notified by any

 

42



--------------------------------------------------------------------------------

Existing Lender prior to the date of borrowing that such Existing Lender does
not intend to make available to the Agent its portion of the borrowing to be
made on such date, the Agent may assume that such Existing Lender will make such
amount available to the Agent as required above and the Agent may, in reliance
upon such assumption, make available the amount of the borrowing to be provided
by such Existing Lender. Upon fulfillment of the conditions set forth in Article
V for such borrowing, the Agent will make such funds available to CBI at the
account specified by CBI in such Notice of Borrowing.

 

(iii) Because CBI anticipates requesting borrowings of Revolving Loans on a
daily basis and repaying Revolving Loans on a daily basis through the collection
of Accounts and the proceeds of other Collateral, resulting in the amount of
outstanding Revolving Loans fluctuating from day to day, in order to administer
the Revolving Loans in an efficient manner and to minimize the transfer of funds
between the Agent and the Existing Lenders, the Existing Lenders hereby instruct
the Agent, and the Agent may (but is not obligated to) (A) make available, on
behalf of the Existing Lenders, the full amount of all Revolving Loans requested
by CBI not to exceed $20,000,000 in the aggregate at any one time outstanding
without requiring that CBI give the Agent a Notice of Borrowing with respect to
such borrowing and without giving each Existing Lender prior notice of the
proposed borrowing, of such Existing Lender’s Pro Rata Share thereof and the
other matters covered by the Notice of Borrowing and (B) if the Agent has made
any such amounts available as provided in clause (A), upon repayment of
Revolving Loans by CBI, apply such amounts repaid directly to the amounts made
available by the Agent in accordance with clause (A) and not yet settled as
described below; provided that the Agent shall not advance funds as described in
clause (A) above if the Agent has actually received prior to such borrowing (1)
an officer’s certificate from CBI pursuant to and in accordance with Section
7.1(j) that a Default or Event of Default is in existence or (2) a Notice of
Borrowing from CBI wherein the certification provided therein states that the
conditions to the making of the requested Revolving Loans have not been
satisfied or (3) a written notice from any Existing Lender that the conditions
to such borrowing have not been satisfied, which officer’s certificate, Notice
of Borrowing or notice, in each case, shall not have been rescinded. If the
Agent advances Revolving Loans on behalf of the Existing Lenders, as provided in
the immediately preceding sentence, the amount of outstanding Revolving Loans
and each Existing Lender’s Pro Rata Share thereof shall be computed weekly
rather than daily and shall be adjusted upward or downward on the basis of the
amount of outstanding Revolving Loans as of 5:00 p.m. New York City time on the
Business Day immediately preceding the date of each computation; provided,
however, that the Agent retains the absolute right at any time or from time to
time to make the aforedescribed adjustments at intervals more frequent than
weekly. The Agent shall deliver to each of the Existing Lenders after the end of
each week, or such lesser period or periods as the Agent shall determine, a
summary statement of the amount of outstanding Revolving Loans for such period
(such week or lesser period or periods being hereafter referred to as a
“Settlement Period”). If the summary statement is sent by the Agent and received
by the Existing Lenders prior to 12:00 Noon New York City time on any Business
Day each Existing Lender shall make the transfers described in the next
succeeding sentence no later than 3:00 p.m. New York City time on the day such
summary statement was sent; and if such

 

43



--------------------------------------------------------------------------------

summary statement is sent by the Agent and received by the Existing Lenders
after 12:00 Noon New York City time on any Business Day, each Existing Lender
shall make such transfers no later than 3:00 p.m. New York City time on the next
succeeding Business Day. If in any Settlement Period, the amount of an Existing
Lender’s Pro Rata Share of the Revolving Loans is in excess of the amount of
Revolving Loans actually funded by such Existing Lender, such Existing Lender
shall forthwith (but in no event later than the time set forth in the next
preceding sentence) transfer to the Agent by wire transfer in immediately
available funds the amount of such excess; and, on the other hand, if the amount
of an Existing Lender’s Pro Rata Share of the Revolving Loans in any Settlement
Period is less than the amount of Revolving Loans actually funded by such
Existing Lender, the Agent shall forthwith transfer to such Existing Lender by
wire transfer in immediately available funds the amount of such difference. The
obligation of each of the Existing Lenders to transfer such funds shall be
irrevocable and unconditional and without recourse to or warranty by the Agent.
Each of the Agent and the Existing Lenders agree to mark their respective books
and records at the end of each Settlement Period to show at all times the dollar
amount of their respective Pro Rata Shares of the outstanding Revolving Loans.
Because the Agent on behalf of the Existing Lenders may be advancing and/or may
be repaid Revolving Loans prior to the time when the Existing Lenders will
actually advance and/or be repaid Revolving Loans, interest with respect to
Revolving Loans shall be allocated by the Agent to each Existing Lender
(including the Agent) in accordance with the amount of Revolving Loans actually
advanced by and repaid to each Existing Lender (including the Agent) during each
Settlement Period and shall accrue from and including the date such Revolving
Loans are advanced by the Agent to but excluding the date such Revolving Loans
are repaid by CBI in accordance with Section 2.4 or actually settled by the
applicable Existing Lender as described in this Section 2.1(d)(iii).

 

(iv) If the amounts described in subsection (d)(i), (d)(ii) or (d)(iii) of this
Section 2.1 are not in fact made available to the Agent by an Existing Lender
(such Existing Lender being hereinafter referred to as a “Defaulting Lender”)
and the Agent has made such amount available to CBI, the Agent shall be entitled
to recover such corresponding amount on demand from such Defaulting Lender. If
such Defaulting Lender does not pay such corresponding amount forthwith upon the
Agent’s demand therefor, the Agent shall promptly notify CBI and CBI shall
immediately (but in no event later than five (5) Business Days after such
demand) pay such corresponding amount to the Agent. The Agent shall also be
entitled to recover from such Defaulting Lender and CBI, (A) interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Agent to CBI to the date such corresponding
amount is recovered by the Agent, at a rate per annum equal to either (1) if
paid by such Defaulting Lender, the overnight Federal Funds Rate or (2) if paid
by CBI, the then applicable rate of interest, calculated in accordance with
Section 4.1, plus (B) in each case, an amount equal to any costs (including
legal expenses) and losses incurred as a result of the failure of such
Defaulting Lender to provide such amount as provided in this Credit Agreement.
Nothing herein shall be deemed to relieve any Existing Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights which
CBI may have against any Existing Lender as a result of any default by such
Existing Lender hereunder, including, without limitation, the right of CBI to
seek reimbursement from any Defaulting Lender for any amounts paid by CBI under
clause (B) above on account of such Defaulting Lender’s default.

 

44



--------------------------------------------------------------------------------

(v) The failure of any Existing Lender to make the Revolving Loan to be made by
it as part of any borrowing shall not relieve any other Existing Lender of its
obligation, if any, hereunder to make its Revolving Loan on the date of such
borrowing, but no Existing Lender shall be responsible for the failure of any
other Existing Lender to make the Revolving Loan to be made by such other
Existing Lender on the date of any borrowing.

 

(vi) Each Existing Lender shall be entitled to earn interest at the then
applicable rate of interest, calculated in accordance with Article IV, on
outstanding Revolving Loans which it has funded to the Agent from the date such
Existing Lender funded such Revolving Loan to, but excluding, the date on which
such Existing Lender is repaid with respect to such Revolving Loan.

 

(vii) Notwithstanding the obligation of CBI to send written confirmation of a
Notice of Borrowing made by telephone if and when requested by the Agent, in the
event that the Agent agrees to accept a Notice of Borrowing made by telephone,
such telephonic Notice of Borrowing shall be binding on CBI whether or not
written confirmation is sent by CBI or requested by the Agent. The Agent may act
prior to the receipt of any requested written confirmation, without any
liability whatsoever, based upon telephonic notice believed by the Agent in good
faith to be from CBI or its agents. The Agent’s records of the terms of any
telephonic Notices of Borrowing shall be conclusive on CBI in the absence of
gross negligence or willful misconduct on the part of the Agent in connection
therewith.

 

2.2 Term Loans.

 

(a) Original Term Loan. As of the date hereof, the aggregate outstanding
principal amount of the Original Term Loans is $50,100,000. Once Term Loans are
paid or prepaid, they may not be reborrowed.

 

(b) Amount of Term B Loans. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each Term B
Lender severally agrees to make available to Atcon on the Closing Date term
loans in Dollars (each a “Term B Loan” and collectively the “Term B Loans”)
equal to such Term B Lender’s Pro Rata Share of $65,000,000 for the purposes
hereinafter set forth. Once Term B Loans are paid or prepaid, they may not be
reborrowed.

 

(c) Funding of Term B Loans. Not later than Noon New York City time on March 28,
2003, each Term B Lender will make available to the Agent for the account of
Atcon, at the office of the Agent in funds immediately available to the Agent,
the amount of such Term B Lender’s Pro Rata Share of $65,000,000. Atcon hereby
irrevocably authorizes the Agent to disburse the proceeds of the Term B Loans in
immediately available funds by wire transfer as directed by Atcon in writing.

 

45



--------------------------------------------------------------------------------

(d) Repayment of Original Term Loans and Term B Loans. The principal amount of
the Original Term Loans shall be repaid in consecutive monthly payments on the
first day of each calendar month; such payments commenced with the first day of
October, 2002 and shall continue until the Original Term Loans are repaid in
full. The amount of each such payment on the Original Term Loans (other than the
final payment) shall equal $1,250,000. In addition to the other payments of the
principal amount of Term B Loans required hereunder, a portion of the principal
amount of the Term B Loans shall be repaid in an amount equal to $3,000,000 not
later than December 31, 2003; provided, however, that to the extent that the
principal amount of the Term B Loans are prepaid in an aggregate amount equal to
at least $10,000,000 within four Business Days of the CPF Closing Date, the
requirements of this sentence shall be deemed satisfied. If not sooner repaid,
the principal amount of the Term Loans shall be repaid in full on the Maturity
Date.

 

(e) Term Notes. The obligations to repay the Original Term Loans and to pay
interest thereon shall be evidenced by separate promissory notes of CBI to each
applicable Lender in substantially the form of Exhibit C-2 attached hereto (the
“Original Term Loan Notes”), with appropriate insertions, one Original Term Loan
Note being payable to the order of each Existing Lender in a principal amount
equal to such Existing Lender’s Pro Rata Share of the Original Term Loans and
representing the obligations of CBI to pay such Existing Lender the amount of
such Existing Lender’s Pro Rata Share of the Original Term Loans or, if less,
the aggregate unpaid principal amount of the Original Term Loans made by such
Existing Lender hereunder, plus interest accrued thereon, as set forth herein.
The obligations to repay the Term B Loans and to pay interest thereon shall be
evidenced by separate promissory notes of Atcon to each Term B Lender in
substantially the form of Exhibit C-3 attached hereto (the “Term B Loan Notes”),
with appropriate insertions, one Term B Loan Note being payable to the order of
each Term B Lender in a principal amount equal to such Term B Lender’s Pro Rata
Share of the Term B Loans and representing the obligations of Atcon to pay such
Term B Lender the amount of such Term B Lender’s Pro Rata Share of the Term B
Loans or, if less, the aggregate unpaid principal amount of the Term B Loans
made by such Lender hereunder, plus interest accrued thereon, as set forth
herein. Each Borrower irrevocably authorizes each applicable Lender to make or
cause to be made appropriate notations on its Term Loan Notes, or on a record
pertaining thereon, reflecting Term Loans and repayments thereof. The
outstanding amount of the Term Loans set forth on such Lender’s Term Loan Notes
or record shall be prima facie evidence of the principal amount thereof owing
and unpaid to such Lender, but the failure to make such notation or record, or
any error in such notation or record shall not limit or otherwise affect the
obligations of the Borrowers hereunder or under any Term Loan Note to make
payments of principal of or interest on any Term Loan Note when due.

 

46



--------------------------------------------------------------------------------

2.3 Optional and Mandatory Prepayments.

 

(a) Voluntary Prepayments. Except as set forth below, the Borrowers shall have
the right to prepay Loans in whole or in part from time to time, without premium
or penalty; provided, however, that each such partial prepayment of Loans shall
be in a minimum principal amount of $1,000,000 and integral multiples of
$500,000 in excess thereof. Amounts prepaid on Existing Loans under this Section
2.3(a) shall be applied first to Revolving Loans, then to the Original Term
Loans, and then to the Term B Loans. Voluntary prepayments on the Original Term
Loans shall not be permitted unless, immediately prior to such prepayment, the
sum of the Existing Commitments are equal to the then outstanding principal
amount of the Original Term Loans. All voluntary prepayments of the Original
Term Loans shall be applied to the remaining principal installments thereof in
the inverse order of maturity thereof. No voluntary prepayments of the Term B
Loans shall be permitted unless all obligations under the Original Term Loans
have been paid in full and no Revolving Loans are outstanding. The Borrowers
have the option, at any time upon ninety (90) days prior written notice to
Agent, to terminate this Credit Agreement by paying to Agent, in cash, the
Obligations (including either (i) providing cash collateral to be held by Agent
in an amount equal to one hundred five percent (105%) of the then extant Letter
of Credit Obligations, or (ii) causing the original Letters of Credit to be
returned to the Issuing Bank), in full, together with the Applicable Prepayment
Premium (which may be allocated based upon letter agreements between Agent and
individual Lenders). If the Borrowers have sent a notice of termination pursuant
to the provisions of this section, then the Existing Commitments shall terminate
and the Borrowers shall be obligated to repay the Obligations (including either
(i) providing cash collateral to be held by the Agent in an amount equal to one
hundred five percent (105%) of the then extant Letter of Credit Obligations, or
(ii) causing the original Letters of Credit to be returned to the Issuing Bank
(with an applicable authorization to cancel such Letters of Credit), in full,
together with the Applicable Prepayment Premium, on the date set forth as the
date of termination of this Credit Agreement in such notice. In the event of the
termination of this Credit Agreement and repayment of the Obligations at any
time prior to the Maturity Date, for any other reason, including (a) termination
after the occurrence of an Event of Default, (b) foreclosure and sale of
Collateral, (c) sale of the Collateral in any insolvency or bankruptcy related
proceeding, or (iv) restructure, reorganization or compromise of any or all of
the Obligations by the confirmation of a plan of reorganization or any other
plan of compromise, restructuring, or arrangement in any insolvency or
bankruptcy related proceeding, then, in view of the impracticability and extreme
difficulty of ascertaining the actual amount of damages to the Agent and the
Lenders or profits lost by the Agent and the Lenders as a result of such early
termination, and by mutual agreement of the parties as to a reasonable
estimation and calculation of the lost profits or damages of the Agent and the
Lenders, the Borrowers, jointly and severally, shall pay the Applicable
Prepayment Premium to the Agent (which may be allocated based upon letter
agreements between Agent and individual Lenders).

 

47



--------------------------------------------------------------------------------

(b) Mandatory Prepayments.

 

(i) Revolving Credit Committed Amount. If at any time, the sum of the aggregate
principal amount of outstanding Revolving Loans plus Letter of Credit
Obligations outstanding shall exceed the amount of the Revolving Credit
Borrowing Base, CBI immediately shall prepay, subject to Section 4.8(c), the
Revolving Loans, and (after all Revolving Loans have been repaid) cash
collateralize the Letter of Credit Obligations, in an amount sufficient to
eliminate such excess.

 

(ii) Asset Loss. To the extent of Net Cash Proceeds received in connection with
an Asset Loss, CBI or Atcon, as the case may be, shall prepay the Loans (in the
case of CBI) or the Term B Loans (in the case of Atcon) in an amount equal to
one hundred percent (100%) of such Net Cash Proceeds unless the Agent shall have
elected not to apply the proceeds realized from such Asset Loss to the
prepayment of the Loans (any such prepayment under this Section 2.3(b)(ii) to be
applied, subject to Section 4.8(c), as set forth in clause (vi) below).

 

(iii) Asset Transfers. Promptly, and in any event within one (1) day following
the occurrence of any Asset Disposition, CBI or Atcon, as the case may be, shall
prepay the Loans (in the case of CBI) or the Term B Loans (in the case of Atcon)
in an aggregate amount equal to one hundred percent (100%) of the Net Cash
Proceeds of such Asset Disposition (any such prepayment under this Section
2.3(b)(iii) to be applied, subject to Section 4.8(c), as set forth in clause
(vi) below). Promptly, and in any event within one (1) day following the
occurrence of any Specified Asset Disposition, CBI or Atcon, as the case may be,
shall prepay the Loans (in the case of CBI) or the Term B Loans (in the case of
Atcon) in an aggregate amount equal to the greater of (a) seventy-five percent
(75%) of the Net Cash Proceeds of such Specified Asset Disposition or (b) the
amount set forth opposite the description of the applicable assets on Schedule
9.3 (any such prepayment under this Section 2.3(b)(iii) to be applied, subject
to Section 4.8(c), as set forth in clause (vi) below).

 

(iv) Issuances of Equity and Payments with respect to Trademarks. Promptly, and
in any event within five (5) days following the receipt by either of the
Borrowers of Net Cash Proceeds from any Equity Issuance occurring after the
Original Closing Date, CBI or Atcon, as the case may be, shall prepay the Loans
(in the case of CBI) or the Term B Loans (in the case of Atcon) in an aggregate
amount equal to one hundred percent (100%) of the Net Cash Proceeds of such
Equity Issuance (any such prepayment under this Section 2.3(b)(iv) to be
applied, subject to Section 4.8(c), as set forth in clause (vi) below).
Promptly, and in any event within one (1) day following the receipt of any
payment under or pursuant to the Trademark License Agreement or Trademark Note,
CBI shall prepay the Loans in an aggregate amount equal to one hundred percent
(100%) of the Net Cash Proceeds received (any such payment under this Section
2.3(b)(iv) to be applied, subject to Section 4.8(c), as set forth in clause (vi)
below); provided however, if, at the time of such receipt no Default or Event of
Default has occurred and is continuing, no such prepayment shall be required
pursuant to this sentence.

 

48



--------------------------------------------------------------------------------

(v) Intercompany Loan Payments. Promptly, and in any event within one (1)
Business Day following payment of principal on a German Note, Atcon shall prepay
the Term B Loans in an amount equal to the payment on such German Note.

 

(vi) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.3(b) shall be applied, subject to Section 4.8(c), as
follows:

 

(A) with respect to all amounts prepaid pursuant to Section 2.3(b)(i), to
Revolving Loans and (after all Revolving Loans have been repaid) to a cash
collateral account in respect of Letter of Credit Obligations;

 

(B) with respect to all amounts prepaid pursuant to Sections 2.3(b)(ii)-(iii) in
connection with an Asset Loss, Asset Disposition or Specified Asset Disposition,
(other than an Asset Loss, Asset Disposition or Specified Asset Disposition by
any member of the Chiquita Fresh German Group) (1) first to the Original Term
Loans, to be applied to the remaining principal installments thereof in the
inverse order of maturity, (2) second to the Revolving Loans and (after all
Revolving Loans have been repaid) to a cash collateral account in respect of
Letter of Credit Obligations and (3) third to the Term B Loans;

 

(C) with respect to all amounts prepaid pursuant to Sections 2.3(b)(ii)-(iii) in
connection with an Asset Loss, Asset Disposition or Specified Asset Disposition
by any member of the Chiquita Fresh German Group, to the Term B Loans;

 

(D) with respect to all amounts prepaid pursuant to Section 2.3(b)(iv) (other
than an Equity Issuance by any member of the Chiquita Fresh German Group),
unless CBI shall otherwise elect a different application in its discretion (1)
first to the Revolving Loans and (after all Revolving Loans have been repaid) to
a cash collateral account in respect of Letter of Credit Obligations, (2) second
to the Original Term Loans, to be applied pro rata to the remaining principal
installments thereof in the inverse order of maturity and (3) third to the Term
B Loans; and

 

(E) with respect to all amounts prepaid pursuant to Section 2.3(b)(iv) in
connection with an Equity Issuance by any member of the Chiquita Fresh German
Group, to the Term B Loans.

 

So long as no Event of Default shall have occurred and be continuing, amounts on
deposit in any cash collateral account in respect of Letter of Credit
Obligations

 

49



--------------------------------------------------------------------------------

shall be remitted promptly to CBI upon satisfaction of such Letter of Credit
Obligations. Upon and during the continuance of an Event of Default, amounts on
deposit in any cash collateral account in respect of Letter of Credit
Obligations shall be applied in accordance with the Security Agreement. Upon
each application of funds pursuant to this Section 2.3(b)(vi) (other than
pursuant to Section 2.3(b)(vi)(A)) to the Term Loans, Revolving Loans or to a
cash collateral account in respect of Letter of Credit Obligations, (i) the
Maximum Credit Line shall be reduced by the amount so applied and (ii) to the
extent that the funds applied pursuant to this Section 2.3(b)(vi) were not
applied to Term B Loans, each Existing Lender’s Existing Commitment shall be
reduced by its Pro Rata Share of the amount so applied and the CBI Maximum
Credit Line shall be reduced by the amount so applied.

 

(c) Voluntary Reductions. The Borrowers may from time to time permanently reduce
or terminate the Maximum Credit Line and/or the CBI Maximum Credit Line (and
upon each reduction of the CBI Maximum Credit Line, the Maximum Credit Line
shall also be reduced by the amount of such reduction in the CBI Maximum Credit
Line) in whole or in part (in minimum aggregate amounts of $5,000,000 or in
integral multiples of $5,000,000 in excess thereof (or, if less, the full
remaining amount of the Existing Commitment) upon three (3) Business Days’ prior
written notice to the Agent; provided, however, that no such termination or
reduction shall be made which would cause the aggregate principal amount of (i)
Original Term Loans to exceed the CBI Maximum Credit Line, (ii) Term B Loans to
exceed the difference of (A) the Maximum Credit Line and (B) the CBI Maximum
Credit Line or (iii) Revolving Loans plus Letter of Credit Obligations
outstanding to exceed the Revolving Credit Borrowing Base, unless, concurrently
with such termination or reduction, Loans are repaid to the extent necessary to
eliminate such excess. The Agent shall promptly notify each affected Lender of
receipt by the Agent of any notice from the Borrowers pursuant to this Section
2.3(c). Upon each reduction in the CBI Maximum Credit Line, each Lender’s
Existing Commitment shall be reduced by its Pro Rata Share of the amount of such
reduction.

 

(d) Maturity Date. The Existing Commitments of the Lenders and the Letter of
Credit Commitment of the Issuing Bank shall automatically terminate on the
Maturity Date.

 

2.4 Payments and Computations.

 

(a) The Borrowers shall make each payment hereunder and under the Notes not
later than 2:00 p.m. New York City time on the day when due. Payments made by
either Borrower shall be in Dollars to the Agent at its address referred to in
Section 14.5 hereof in immediately available funds without deduction,
withholding, setoff or counterclaim. As soon as practicable after the Agent
receives payment from either Borrower, but in no event later than one (1)
Business Day after such payment has been made, subject to Section 2.1(d)(iii),
the Agent will cause to be distributed like funds relating to the payment of

 

50



--------------------------------------------------------------------------------

principal, interest, or Fees (other than amounts payable to the Agent to
reimburse the Agent and the Issuing Bank for fees and expenses payable solely to
them pursuant to Article IV hereof) or expenses payable to the Agent and the
Lenders in accordance with Section 14.8 hereof ratably to the Lenders, and like
funds relating to the payment of any other amounts payable to such Lender. The
Borrowers’ obligations to the Lenders with respect to such payments shall be
discharged by making such payments to the Agent pursuant to this Section 2.4(a)
or if not timely paid or any Event of Default then exists, may be added to the
principal amount of the Revolving Loans outstanding.

 

(b) Each Borrower hereby authorizes each Lender to charge from time to time
against any or all of such Borrower’s accounts with such Lender any of the
Obligations which are then due and payable. Each Lender receiving any payment as
a result of charging any such account shall promptly notify the Agent thereof
and make such arrangements as the Agent shall request to share the benefit
thereof in accordance with Section 2.8.

 

(c) Any payments falling due under this Credit Agreement on a day other than a
Business Day shall be due and payable on the next succeeding Business Day and
shall accrue interest at the applicable interest rate provided for in this
Credit Agreement to but excluding such Business Day. Computation of interest and
fees hereunder shall be made on the basis of actual number of days elapsed over
a 360 day year.

 

2.5 Maintenance of Account; Register.

 

(a) The Agent shall maintain an account (the “Loan Account”) on its books in the
name of each Borrower in which the respective Borrower will be charged with all
loans and other extensions of credit made by Agent and the Lenders (including,
without limitation, the Issuing Bank) to the respective Borrower or for the
respective Borrower’s account, including the Revolving Loans, the Term Loans,
the Letter of Credit Obligations and any other Obligations, including any and
all costs, expenses and attorney’s fees which the Agent may incur, including,
without limitation, in connection with the exercise by or for the Lenders of any
of the rights or powers herein conferred upon the Agent (other than in
connection with any assignments or participations by any Lender) or in the
prosecution or defense of any action or proceeding by or against the respective
Borrower or the Lenders concerning any matter arising out of, connected with, or
relating to this Credit Agreement or the Accounts, or any Obligations owing to
the Lenders by the Borrowers. In no event shall prior recourse to any Accounts
or other Collateral be a prerequisite to the Agent’s right to demand payment of
any Obligation upon its maturity. Further, it is understood that the Agent shall
have no obligation whatsoever to perform in any respect any of CBI’s contracts
or obligations relating to the Accounts.

 

(b) The Borrowers agree to record the amount of each Revolving Loan and each
Term Loan on the Borrower Register referred to in Section

 

51



--------------------------------------------------------------------------------

14.6(k). Each Revolving Loan and each Term Loan recorded on the Borrower
Register (the “Registered Loan”) may not be evidenced by promissory notes other
than a Registered Note (as defined below). Upon the registration of any
Revolving Loan or a Term Loan, any promissory note (other than a Registered
Note) evidencing the same shall be null and void and shall be returned to the
respective Borrower. The Borrowers agree, at the request of any Lender, to
execute and deliver to such Lender a promissory note in registered form to
evidence such Registered Loan (i.e. containing registered note language) and
registered as provided in Section 14.6 (a “Registered Note”), payable to the
order of such Lender and otherwise duly completed. Once recorded on the Borrower
Register, the Obligations evidenced by such Note may not be removed from the
Borrower Register so long as it remains outstanding, and a Registered Note may
not be exchanged for a promissory note that is not a Registered Note.

 

2.6 Statement of Account

 

After the end of each month the Agent shall send CBI, as representative of both
Borrowers, a statement showing the accounting for the charges, loans, advances
and other transactions occurring between the Lenders and the Borrowers during
that month. The monthly statements shall be deemed correct and binding upon the
Borrowers and shall constitute an account stated between the Borrowers and the
Lenders unless the Agent receives a written statement of exceptions from the
Borrowers within thirty (30) days after same is mailed to CBI.

 

2.7 Taxes.

 

(a) Any and all payments by the Borrowers hereunder or under the Notes to or for
the benefit of any Lender shall be made, in accordance with Section 2.4, free
and clear of and without deduction for any and all present or future Taxes,
deductions, charges or withholdings and all liabilities with respect thereto,
excluding, in the case of each such Lender and the Agent, Taxes imposed on or
measured by the Agent’s or any Lender’s net income or receipts or franchise
taxes or taxes measured by the Agent’s or such Lender’s, as applicable, net
worth by the jurisdiction under the laws of which such Lender or the Agent, as
applicable, is organized or maintains a lending office (any such excluded Taxes,
collectively, “Excluded Taxes”). If either Borrower shall be required by law to
deduct any Taxes (other than Excluded Taxes) from or in respect of any sum
payable hereunder or under any Note to or for the benefit of any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions of Taxes (including deductions of Taxes
applicable to additional sums payable under this Section 2.7) such Lender or the
Agent, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower shall make such
deductions and (iii) such Borrower shall pay the full amount so deducted to the
relevant taxation authority or other authority in accordance with applicable
law; provided, however, that the Borrowers shall be under no obligation to
increase the sum payable to any Lender not organized under the laws of the
United States or a state thereof (a “Foreign Lender”) by an

 

52



--------------------------------------------------------------------------------

amount equal to the amount of the U.S. Tax required to be withheld under United
States law from the sums paid to such Foreign Lender, if such withholding is
caused by the failure of such Foreign Lender to be engaged in the active conduct
of a trade or business in the United States or all amounts of interest and fees
to be paid to such Foreign Lender hereunder are not effectively connected with
such trade or business within the meaning of U.S. Treasury Regulation
1.1441-4(a).

 

(b) Each Foreign Lender agrees that it will deliver to CBI, as representative of
both Borrowers, and the Agent (i) two duly completed copies of United States
Internal Revenue Service Form W-8BEN or W-8ECI or successor applicable form(s),
as the case may be, and (ii) an Internal Revenue Service Form W-8 or W-9 or
successor applicable form, together with any other certificate or statement of
exemption required under the Internal Revenue Code or regulations issued
thereunder. Each such Lender also agrees to deliver to CBI, as representative of
both Borrowers, and the Agent two (2) further copies of the said Form W-8BEN or
W-8ECI and Form W-8 or W-9, or successor applicable forms or other manner of
certification, as the case may be, on or before the date that any such form
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent form previously delivered by it to CBI, and such
extensions or renewals thereof as may reasonably be requested by CBI or the
Agent, unless in any such case an event (including, without limitation, any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form with respect to it and such Lender so advises CBI and
the Agent. Such Lender shall certify (A) in the case of a Form W-8BEN or W-8ECI,
that it is entitled to receive payments under this Credit Agreement without
deduction or withholding of any U.S. federal income taxes and (B) in the case of
a Form W-8 or W-9, that it is entitled to an exemption from U.S. backup
withholding tax.

 

(c) In addition, the Borrowers agree to pay any present or future stamp,
documentary, privilege, intangible or similar Taxes or any other excise or
property Taxes, charges or similar levies that arise at any time or from time to
time (other than Excluded Taxes) (i) from any payment made under any and all
Credit Documents, (ii) from the transfer of the rights of any Lender under any
Credit Documents to any other Lender or Lenders or (iii) from the execution or
delivery by the Borrowers of, or from the filing or recording or maintenance of,
or otherwise with respect to, any and all Credit Documents (hereinafter referred
to as “Other Taxes”).

 

(d) The Borrowers will indemnify each Lender and the Agent for the full amount
of Taxes (including, without limitation and without duplication, any Taxes
imposed by any jurisdiction on amounts payable under this Section 2.7), subject
to (i) the exclusion set out in the first sentence of Section 2.7(a), (ii) the
provisions of Section 2.7(b), and (iii) the provisions of the proviso set forth
in

 

53



--------------------------------------------------------------------------------

Section 2.7(a), and will indemnify each Lender and the Agent for the full amount
of Other Taxes (including, without limitation and without duplication, any Taxes
imposed by any jurisdiction on amounts payable under this Section 2.7) paid by
such Lender or the Agent (on its own behalf or on behalf of any Lender), as the
case may be, in respect of payments made or to be made hereunder, and any
liability (including penalties, interest and expenses) arising solely therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. Payment of this indemnification shall be made within thirty
(30) days from the date such Lender or the Agent, as the case may be, makes
written demand therefor.

 

(e) Within thirty (30) days after the date of any payment of Taxes or Other
Taxes, the Borrowers shall furnish to the Agent, at its address referred to in
Section 14.5, the original or certified copy of a receipt evidencing payment
thereof.

 

(f) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 2.7 shall survive the payment in full of all Obligations hereunder and
under the Revolving Notes or the Term Notes.

 

2.8 Sharing of Payments.

 

If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of setoff or otherwise) on account of the Loans made
by it or its participation in Letters of Credit in excess of its Pro Rata Share
of a payment that is to be applied to Existing Loans or its Pro Rata Share of a
payment that is to be applied to Term B Loans as provided for in this Credit
Agreement, such Lender shall forthwith purchase from the other applicable
Lenders such participations in the Loans made by them or in their participation
in Letters of Credit as shall be necessary to cause such purchasing Lender to
share the excess payment accruing to all applicable Lenders in accordance with
their respective ratable shares as provided for in this Credit Agreement;
provided, however, that if all or any portion of such excess is thereafter
recovered from such purchasing Lender, such purchase from each Lender shall be
rescinded and each such Lender shall repay to the purchasing Lender the purchase
price to the extent of such recovery together with an amount equal to such
Lender’s ratable share (according to the proportion of (i) the amount of such
Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) or any interest or other amount paid or payable by the
purchasing Lender in respect to the total amount so recovered. The Borrowers
agree that any Lender so purchasing a participation from another Lender pursuant
to this Section 2.8 may, to the fullest extent permitted by law, exercise all of
its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
respective Borrower in the amount of such participation.

 

2.9 Pro Rata Treatment.

 

Each Loan, each payment or prepayment of principal of any Loan or reimbursement
obligations arising from drawings under Letters of Credit, each payment of

 

54



--------------------------------------------------------------------------------

interest on the Loans, each payment of the Letter of Credit Fee, each reduction
of the Existing Commitments and each conversion or extension of any Loan, shall
be allocated pro rata among the Lenders in accordance with the respective
principal amounts of their outstanding Loans and their participation interests
in the Letters of Credit; provided, however, that the foregoing fees payable
hereunder to the Lenders shall be allocated to each Lender based on such
Lender’s Pro Rata Share of the Existing Commitments or the outstanding Term B
Loans, as applicable.

 

2.10 Securitization.

 

The Borrowers hereby acknowledge that the Lenders and any of their affiliates
may sell or securitize the Obligations (a “Securitization”) through the pledge
of the Obligations as collateral security for loans to such Lenders or their
affiliates or through the sale of the Obligations or the issuance of direct or
indirect interests in the Obligations, which loans to such Lenders or their
affiliates or direct or indirect interests will be rated by Moody’s, Standard &
Poor’s or one or more other rating agencies (the “Rating Agencies”). The
Borrowers shall cooperate reasonably with such Lenders and their affiliates to
effect any such Securitization including, without limitation, by (a) amending
this Agreement and the other Loan Documents, and executing such additional
documents, as reasonably requested by such Lenders, in connection with the
Securitization, provided that (i) any such amendment or additional documentation
does not impose material additional costs on the Borrowers, (ii) any such
amendment or additional documentation does not materially adversely affect the
rights, or materially increase the obligations (including administrative duties
or reporting obligations), of the Borrowers under the Credit Documents or change
or affect in a manner adverse to the Borrowers the financial terms of the
Obligations, and (b) providing such information as may be reasonably requested
by such Lenders, in connection with the rating of the Obligations or the
Securitization, (c) providing in connection with any rating of the Obligations,
a certificate (i) agreeing to indemnify such Lenders and any of their
affiliates, any of the Rating Agencies, or any party providing credit support or
otherwise participating in the Securitization (collectively, the “Securitization
Parties”) for any losses, claims, damages or liabilities (the “Liabilities”) to
which such Lenders, their affiliates or such Securitization Parties may become
subject insofar as the Liabilities arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in any
Credit Document or in any writing delivered by or on behalf of the Borrowers and
their respective affiliates to the Agent or one or more Lenders in connection
with any Credit Document or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading and such indemnity
shall survive any transfer by such Lenders or their successors or assigns of the
Obligations, and (ii) agreeing to reimburse such Lenders and any of their
affiliates and other Securitization Parties for any legal or other expenses
reasonably incurred by such Persons in connection with defending the
Liabilities; and (d) providing such information regarding the Borrowers, the
Guarantors, the Collateral and other property, assets and business of the
Borrowers and the Guarantors (including appraisals and valuations) as may be
reasonably requested by such Lenders or their successors or assignees.

 

55



--------------------------------------------------------------------------------

ARTICLE III.

 

LETTERS OF CREDIT

 

3.1 Issuance.

 

Subject to the terms and conditions hereof and of the Letter of Credit
Documents, if any, and any other terms and conditions which the Issuing Bank may
reasonably require, the Existing Lenders will participate in the issuance by the
Issuing Bank to the Underlying Issuer from time to time of one or more L/C
Undertakings with respect to Letters of Credit issued from time to time by the
Underlying Issuer in Dollars from the Original Closing Date until the Maturity
Date as CBI may request, in each case in a form acceptable to the Issuing Bank;
provided, however, that (a) the Letter of Credit Obligations outstanding shall
not at any time exceed thirty million Dollars ($30,000,000) (the “Letter of
Credit Committed Amount”) and (b) the sum of the aggregate principal amount of
outstanding Revolving Loans plus Letter of Credit Obligations outstanding shall
not at any time exceed the Revolving Credit Borrowing Base. No Letter of Credit
shall (x) have an original expiry date more than one year from the date of
issuance or (y) as originally issued or as extended, have an expiry date
extending beyond the Maturity Date unless, in the case of this clause (y), CBI
agrees (in separate documentation reasonably satisfactory to the Issuing Bank)
to establish before the Maturity Date (but to be funded at least five Business
Days prior to the Maturity Date) a cash collateral account at the Issuing Bank
for the benefit of the Issuing Bank with a deposit in such account of at least
110% of the maximum amount available to be drawn on each such Letter of Credit
having an expiry date after the Maturity Date. Each Letter of Credit shall
comply with the related Letter of Credit Documents. The issuance and expiry date
of each Letter of Credit shall comply with the related Letter of Credit
Documents. The issuance and expiry date of each Letter of Credit shall be a
Business Day. Notwithstanding anything to the contrary herein or otherwise, no
Letter of Credit shall be issued to or for the benefit of CBII (or any Person in
its capacity as a creditor of CBII) or to support, replace or supplement any
obligation of CBII, except for those Letters of Credit set forth in Schedule 3.1
hereto.

 

3.2 Notice and Reports.

 

The request for the issuance of a Letter of Credit shall be submitted by CBI to
the Issuing Bank at least three (3) Business Days prior to the requested date of
issuance. The Issuing Bank will, upon request, disseminate to each of the
Existing Lenders a detailed report specifying the Letters of Credit which are
then issued and outstanding and any activity with respect thereto which may have
occurred since the date of the prior report, and including therein, among other
things, the beneficiary, the face amount and the expiry date as well as any
payment or expirations which may have occurred.

 

3.3 Participation.

 

Each Existing Lender, shall be deemed, upon issuance of a Letter of Credit, to
have purchased without recourse a risk participation from the Issuing Bank in
the applicable L/C Undertaking and the Issuing Bank’s rights with respect to
such Letter of Credit and the obligations arising thereunder, in each case in an
amount equal to its Pro Rata Share of such

 

56



--------------------------------------------------------------------------------

Letter of Credit, and shall absolutely, unconditionally and irrevocably assume,
as primary obligor and not as surety, and be obligated to pay to the Issuing
Bank therefor and discharge when due, its Pro Rata Share of the obligations
arising under such L/C Undertaking. Without limiting the scope and nature of
each such Existing Lender’s participation in any L/C Undertaking, to the extent
that the Issuing Bank has not been reimbursed as required hereunder, each such
Existing Lender shall pay to the Issuing Bank its Pro Rata Share of such
unreimbursed drawing pursuant to the provisions of Section 3.4. The obligation
of each such Existing Lender to so reimburse the Issuing Bank shall be absolute
and unconditional and shall not be affected by the occurrence of a Default, an
Event of Default or any other occurrence or event. Any such reimbursement shall
not relieve or otherwise impair the obligation of CBI to make a payment to the
Issuing Bank as a result of drawings under any Letter of Credit, together with
interest as hereinafter provided. Notwithstanding anything to the contrary
stated herein or otherwise, upon the Borrowers’ funding of a cash collateral
account for any Letter of Credit having an expiry date after the Maturity Date
in accordance with the provisions of Section 3.1, the obligations of the
Existing Lenders to participate in the L/C Undertaking and related obligations
applicable to such Letter of Credit shall terminate unconditionally.

 

3.4 Payment.

 

In the event of any drawing under any Letter of Credit, the Issuing Bank will,
promptly upon receiving actual knowledge thereof, notify CBI. Unless CBI shall
immediately notify the Issuing Bank that CBI intends to otherwise make a payment
to the Issuing Bank in the amount of such drawing as a result of such drawing,
CBI shall be deemed to have requested that the Existing Lenders make a Revolving
Loan in the amount of the drawing as provided in Section 3.5 on the related
Letter of Credit, the proceeds of which will be used to satisfy the related
obligations to the Issuing Bank. CBI promises to make a payment to the Issuing
Bank in an amount equal to the amount of each drawing on a Letter of Credit on
the day of drawing under any Letter of Credit (either with the proceeds of a
Revolving Loan obtained hereunder or otherwise) in same day funds. If CBI shall
fail to pay the Issuing Bank as provided hereinabove, the amount of such payment
which has not been made to the Issuing Bank shall bear interest at a per annum
rate equal to the interest rate applicable to Revolving Loans that are Prime
Rate Loans. CBI’s payment obligations hereunder shall be absolute and
unconditional under all circumstances irrespective of any rights of setoff,
counterclaim or defense to payment CBI may claim or have against the Underlying
Issuer, the Issuing Bank, the Agent, the Existing Lenders, the beneficiary of
the Letter of Credit drawn upon or any other Person, including without
limitation any defense based on any failure of CBI to receive consideration or
the legality, validity, regularity or unenforceability of the Letter of Credit.
The Issuing Bank will promptly notify the other Existing Lenders of the amount
of any payment owing to the Issuing Bank as a result of a draw on a Letter of
Credit that has not been paid by CBI as provided above, and each such Existing
Lender shall promptly pay to the Agent for the account of the Issuing Bank in
Dollars and in immediately available funds, the amount of such Existing Lender’s
Pro Rata Share of such amount. Such payment shall be made on the Business Day
such notice is received by such Existing Lender from the Issuing Bank if such
notice is received at or before 2:00 p.m. New York City time otherwise such
payment shall be made at or before 12:00 Noon New York City time on the Business
Day next succeeding the day such notice is received. If such Existing Lender
does not pay such amount to the Issuing Bank in full upon such request, such
Existing Lender shall, on demand, pay to the Agent for the account of the
Issuing Bank interest on the

 

57



--------------------------------------------------------------------------------

unpaid amount during the period from the date of such drawing until such
Existing Lender pays such amount to the Issuing Bank in full at a rate per annum
equal to, if paid within two (2) Business Days of the date that such Existing
Lender is required to make payments of such amount pursuant to the preceding
sentence, the Federal Funds Rate and thereafter at a rate equal to the Prime
Rate. Each Existing Lender’s obligation to make such payment to the Issuing
Bank, and the right of the Issuing Bank to receive the same, shall be absolute
and unconditional, shall not be affected by any circumstance whatsoever and
without regard to the termination of this Credit Agreement or the Existing
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the obligations of CBI hereunder and shall be made without any
offset, abatement, withholding or reduction whatsoever. Simultaneously with the
making of each such payment by an Existing Lender to the Issuing Bank, such
Existing Lender shall, automatically and without any further action on the part
of the Issuing Bank or such Existing Lender, acquire a participation in an
amount equal to such payment (excluding the portion of such payment constituting
interest owing to the Issuing Bank) in the related unreimbursed drawing portion
of the Letter of Credit Obligation and in the interest thereon and in the
related Letter of Credit Documents, and shall have a claim against CBI with
respect thereto.

 

3.5 Repayment with Revolving Loans.

 

On any day on which CBI shall have requested, or been deemed to have requested,
a Revolving Loan advance to make a payment as a result of a drawing under a
Letter of Credit, the Agent shall give notice to the Existing Lenders that a
Revolving Loan has been requested or deemed requested by CBI to be made in
connection with a drawing under a Letter of Credit, in which case a Revolving
Loan advance shall be immediately made to CBI by all such Existing Lenders
(notwithstanding any termination of the Existing Commitments pursuant to Section
11.2) pro rata based on the respective Pro Rata Shares of such Existing Lenders
(determined before giving effect to any termination of the Existing Commitments
pursuant to Section 11.2) and the proceeds thereof shall be paid directly by the
Agent to the Issuing Bank for application to the respective Letter of Credit
Obligations. Each such Existing Lender hereby irrevocably agrees to make its Pro
Rata Share of each such Revolving Loan immediately upon any such request or
deemed request in the amount, in the manner and on the date specified in the
preceding sentence notwithstanding (i) the amount of such borrowing may not
comply with the minimum amount for advances of Revolving Loans otherwise
required hereunder, (ii) whether any conditions specified in Article V are then
satisfied, (iii) whether a Default or an Event of Default then exists, (iv)
failure for any such request or deemed request for Revolving Loan to be made by
the time otherwise required hereunder, (v) whether the date of such borrowing is
a date on which Revolving Loans are otherwise permitted to be made hereunder or
(vi) any termination of the Existing Commitments relating thereto immediately
prior to or contemporaneously with such borrowing. In the event that any
Revolving Loan cannot for any reason be made on the date otherwise required
above (including, without limitation, as a result of the commencement of a
bankruptcy or insolvency proceeding with respect to CBI), then each such
Existing Lender hereby agrees that it shall forthwith purchase (as of the date
such borrowing would otherwise have occurred, but adjusted for any payments
received from CBI on or after such date and prior to such purchase) from the
Issuing Bank such participation in the outstanding Letter of Credit Obligations
as shall be necessary to cause each such Existing Lender to share in such Letter
of Credit Obligations ratably (based upon the respective Pro Rata Shares of the
Existing Lenders (determined before giving effect to any termination of the
Existing Commitments pursuant to

 

58



--------------------------------------------------------------------------------

Section 11.2)), provided that at the time any purchase of participation pursuant
to this sentence is actually made, the purchasing Existing Lender shall be
required to pay to the Issuing Bank, to the extent not paid to the Issuing Bank
by CBI in accordance with the terms of Section 3.4, interest on the principal
amount of participation purchased for each day from and including the day upon
which such borrowing would otherwise have occurred to but excluding the date of
payment for such participation, at the rate equal to, if paid within two (2)
Business Days of the date of the Revolving Loan advance, the Federal Funds Rate,
and thereafter at a rate equal to the Prime Rate.

 

3.6 Renewal, Extension.

 

The renewal or extension of any Letter of Credit shall, for purposes hereof, be
treated in all respects the same as the issuance of a new Letter of Credit
hereunder.

 

3.7 Uniform Customs and Practices.

 

The Issuing Bank or the Underlying Issuer may provide that the Letters of Credit
shall be subject to The Uniform Customs and Practice for Documentary Credits, as
published as of the date of issue by the International Chamber of Commerce (the
“UCP”), in which case the UCP may be incorporated by reference therein and
deemed in all respects to be a part thereof.

 

3.8 Indemnification; Nature of Issuing Bank’s Duties.

 

(a) In addition to their other obligations under this Article III, CBI agrees to
protect, indemnify, pay and save the Issuing Bank harmless from and against any
and all claims, demands, liabilities, damages, losses, costs, charges and
expenses (including reasonable attorneys’ fees) that the Issuing Bank may incur
or be subject to as a consequence, direct or indirect, of (A) the issuance of
any Letter of Credit or any L/C Undertaking or (B) the failure of the Underlying
Issuer or the Issuing Bank to honor a drawing under a Letter of Credit as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority (all such acts
or omissions, herein called “Government Acts”).

 

(b) As between CBI and the Issuing Bank, CBI shall assume all risks of the acts,
omissions or misuse of any Letter of Credit or any L/C Undertaking by the
beneficiary thereof. The Issuing Bank shall not be responsible: (i) for the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii)
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (iii) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (iv) for
any loss or delay in the transmission or

 

59



--------------------------------------------------------------------------------

otherwise of any document required in order to make a drawing under a Letter of
Credit or of the proceeds thereof; and (v) for any consequences arising from
causes beyond the control of the Issuing Bank, including, without limitation,
any Government Acts. None of the above shall affect, impair, or prevent the
vesting of the Issuing Bank’s rights or powers hereunder.

 

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Bank, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Issuing Bank
under any resulting liability to CBI. It is the intention of the parties that
this Credit Agreement shall be construed and applied to protect and indemnify
the Issuing Bank against any and all risks involved in the issuance of the
Letters of Credit, all of which risks are hereby assumed by CBI, including,
without limitation, any and all Government Acts. The Issuing Bank shall not, in
any way, be liable for any failure by the Issuing Bank or anyone else to pay any
drawing under any Letter of Credit as a result of any Government Acts or any
other cause beyond the control of the Issuing Bank.

 

(d) Nothing in this Section 3.8 is intended to limit the reimbursement
obligations of CBI contained in Section 3.4 above. The obligations of CBI under
this Section 3.8 shall survive the termination of this Credit Agreement. No act
or omission of any current or prior beneficiary of a Letter of Credit shall in
any way affect or impair the rights of the Issuing Bank to enforce any right,
power or benefit under this Credit Agreement.

 

(e) Notwithstanding anything to the contrary contained in this Section 3.8, CBI
shall have no obligation to indemnify the Issuing Bank in respect of any
liability incurred by the Issuing Bank arising solely out of the gross
negligence or willful misconduct of the Issuing Bank, as determined by a court
of competent jurisdiction.

 

3.9 Responsibility of Issuing Bank.

 

It is expressly understood and agreed that the obligations of the Issuing Bank
hereunder to the Existing Lenders are only those expressly set forth in this
Credit Agreement and that the Issuing Bank shall be entitled to assume that the
conditions precedent set forth in Article III or V have been satisfied unless it
shall have acquired actual knowledge that any such condition precedent has not
been satisfied; provided, however, that nothing set forth in this Article III
shall be deemed to prejudice the right of any Existing Lender to recover from
the Issuing Bank any amounts made available by such Existing Lender to the
Issuing Bank pursuant to this Article III in the event that it is determined by
a court of competent jurisdiction that the payment with respect to a Letter of
Credit constituted gross negligence or willful misconduct on the part of the
Issuing Bank.

 

60



--------------------------------------------------------------------------------

3.10 Conflict with Letter of Credit Documents.

 

In the event of any conflict between this Credit Agreement and any Letter of
Credit Document (including any letter of credit application), this Credit
Agreement shall control.

 

3.11 Continuing Effect.

 

Notwithstanding the provisions of Article XII hereof or anything else herein to
the contrary, the terms of this Article III shall be binding, shall continue in
effect and shall continue to govern the relationship between the Borrowers and
the Issuing Bank with respect to Letters of Credit with an expiry date after the
Maturity Date.

 

ARTICLE IV.

 

INTEREST AND FEES

 

4.1 Interest on Loans.

 

Subject to Section 4.8(a), interest on the Loans and other amounts charged to
the Loan Account shall accrue each day on the balance thereof, and shall be
payable monthly in arrears on the first day of each calendar month (for the
preceding month). Subject to the provisions of Section 4.2, the interest rate
(the “Interest Rate”) with respect to (a) all Obligations (other than those
owing to the Term B Lenders) and relating to (i) a LIBOR Rate Loan shall be
equal to the LIBOR Rate plus three and three-quarters percent (3.75%) and (ii) a
Prime Rate Loan shall be equal to a per annum rate equal to the Prime Rate plus
one percent (1%) and (b) the Term B Loans shall be equal to a per annum rate
equal to the Prime Rate plus three and one-quarter percent (3.25%). The interest
rates hereunder shall be calculated based on a 360 day year for the actual
number of days elapsed.

 

The foregoing notwithstanding, at no time shall any portion of the Obligations
bear interest on any day on the daily balance thereof at a per annum rate (i)
with respect to Obligations owing to the Agent or the Existing Lenders less than
six percent (6.00%) or (ii) with respect to Obligations owing to the Term B
Lenders, less than seven and one-half percent (7.50%) (collectively, the
“Minimum Rate”). To the extent that interest accrued hereunder at the rate
otherwise set forth herein would be less than the foregoing minimum daily rate,
the interest rate chargeable hereunder for such day shall automatically be
deemed increased to the Minimum Rate.

 

4.2 Interest After Event of Default.

 

Interest on the Loans and other amounts charged to the Loan Account, as of the
date an Event of Default occurs, and at all times thereafter until the earlier
of the date upon which (a) all Obligations have been paid and satisfied in full
in cash or (b) such Event of Default shall have been cured or waived, shall be
payable on demand at a rate equal to the greater of (a) the Interest Rate, or
(b) the Minimum Rate, in each case, plus two percent (2%) per annum (the
“Default Rate”). Interest shall be payable on any other amount due hereunder and
shall accrue at the Default Rate from the date due and payable until paid in
full. The rates hereunder shall be calculated based on a 360-day year for the
actual number of days elapsed.

 

61



--------------------------------------------------------------------------------

4.3 Bond Repurchase Fee.

 

Simultaneous with the making of payments pursuant to Section 9.6(e), CBI shall
pay to the Agent a fee (the “Bond Repurchase Fee”) equal to four tenths of one
percent (.40%) multiplied by the amount of such payment; provided, however, that
such fee shall not be applicable to the first Fifty Million Dollars
($50,000,000) of such payments.

 

4.4 Agent’s Fees.

 

CBI and Atcon shall pay all fees required to be paid to the Agent under the Fee
Letter at the times and in the amounts set forth therein.

 

4.5 Letter of Credit Fees.

 

(a) Letter of Credit Fee. In consideration of the issuance of Letters of Credit
hereunder, CBI promises to pay to the Agent for the account of each Existing
Lender a fee (the “Letter of Credit Fee”) on such Existing Lender’s Pro Rata
Share of the average daily maximum amount available to be drawn under each such
Letter of Credit computed at a per annum rate for each day from the date of
issuance to the date of expiration equal to three percent (3%) per annum. The
Letter of Credit Fee will be payable in arrears on a monthly basis.

 

(b) Issuing Bank Fees. In addition to the Letter of Credit Fee payable pursuant
to clause (a) above, CBI promises to pay to the Issuing Bank for its own account
without sharing by the other Existing Lenders the letter of credit fronting and
negotiation fees agreed to by CBI and the Issuing Bank from time to time and the
customary charges from time to time of the Issuing Bank with respect to the
issuance, amendment, transfer, administration, cancellation and conversion of,
and drawings under, such Letters of Credit (collectively, the “Issuing Bank
Fees”) and all fees or other amounts charged to the Issuing Bank by the
Underlying Issuer.

 

4.6 Authorization to Charge Loan Account.

 

Each Borrower hereby authorizes the Agent to charge its Loan Account with the
amount of all payments, fees and other amounts due hereunder or under the Fee
Letter to the Lenders, the Agent and the Issuing Bank as and when such payments
become due. Each Borrower confirms that any charges which the Agent may so make
to such Borrower’s accounts as herein provided will be made as an accommodation
to such Borrower and solely at the Agent’s discretion.

 

4.7 Indemnification in Certain Events.

 

If after the Original Closing Date, either (a) any change in or in the
interpretation of any law or regulation is introduced, including, without
limitation, with respect to reserve requirements, applicable to Foothill or any
other banking or financial institution from whom any of the Lenders borrow funds
or obtain credit (a “Funding Bank”) or any of the Lenders, or (b) a Funding Bank
or any of the Lenders complies with any future guideline or request from any

 

62



--------------------------------------------------------------------------------

central bank or other Governmental Authority or (c) a Funding Bank or any of the
Lenders determines that the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof has or would have the effect described below, or a Funding Bank or any
of the Lenders complies with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, and in the case of any event set forth in this clause (c),
such adoption, change or compliance has or would have the direct or indirect
effect of reducing the rate of return on any of the Lenders’ capital as a
consequence of its obligations hereunder to a level below that which such Lender
could have achieved but for such adoption, change or compliance (taking into
consideration the Funding Bank’s or Lenders’ policies with respect to capital
adequacy) by an amount deemed by such Lender to be material, and the result of
any of the foregoing events described in clauses (a), (b) or (c) is or results
in an increase in the cost to any of the Lenders of funding or maintaining any
Existing Commitment, the Revolving Loans, the Term Loans or the Letters of
Credit, then the Borrowers shall from time to time upon demand by the Agent, pay
to the Agent additional amounts sufficient to indemnify the Lenders against such
increased cost. A certificate as to the amount of such increased cost shall be
submitted to the Borrowers by the Agent and shall be conclusive and binding
absent manifest error.

 

4.8 LIBOR Option.

 

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Prime Rate, CBI shall have the option (the “LIBOR
Option”) to have interest on all or a portion of the Revolving Loans or the
Original Term Loans be charged at a rate of interest based upon the LIBOR Rate.
Interest on LIBOR Rate Loans shall be payable on the earliest of (i) the last
day of the Interest Period applicable thereto, (ii) the occurrence of an Event
of Default in consequence of which the Aggregate Required Lenders or Agent on
behalf thereof elect to accelerate the maturity of all or any portion of the
Obligations, or (iii) termination of this Agreement pursuant to the terms
hereof. On the last day of each applicable Interest Period, unless CBI properly
has exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Prime Rate Loans of the same type hereunder. At any
time that an Event of Default has occurred and is continuing, CBI no longer
shall have the option to request that Revolving Loans or Original Term Loans
bear interest at the LIBOR Rate and Agent shall have the right to convert the
interest rate on all outstanding LIBOR Rate Loans to the rate then applicable to
Prime Rate Loans hereunder.

 

(b) LIBOR Election.

 

(i) CBI may, at any time and from time to time, so long as no Event of Default
has occurred and is continuing, elect to exercise the LIBOR Option by notifying
Agent prior to 11:00 a.m. (California time) at least three (3) Business Days
prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”). Notice of

 

63



--------------------------------------------------------------------------------

CBI’s election of the LIBOR Option for a permitted portion of the Revolving
Loans or Original Term Loans and an Interest Period pursuant to this Section
shall be made by delivery to the Agent of a LIBOR Notice received by Agent
before the LIBOR Deadline, or by telephonic notice received by the Agent before
the LIBOR Deadline (to be confirmed by delivery to the Agent of a LIBOR Notice
received by Agent prior to 5:00 p.m. New York City time (California time) on the
same day. Promptly upon its receipt of each such LIBOR Notice, the Agent shall
provide a copy thereof to each of the Existing Lenders.

 

(ii) Each LIBOR Notice shall be irrevocable and binding on CBI. In connection
with each LIBOR Rate Loan, CBI shall indemnify, defend, and hold the Agent and
the Existing Lenders harmless against any loss, cost, or expense incurred by the
Agent or any Existing Lender as a result of (a) the payment of any principal of
any LIBOR Rate Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any LIBOR Rate Loan other than on the last day of the Interest Period applicable
thereto, or (c) the failure to borrow, convert, continue or prepay any LIBOR
Rate Loan on the date specified in any LIBOR Notice delivered pursuant hereto
(such losses, costs, and expenses, collectively, “Funding Losses”). Funding
Losses shall, with respect to the Agent or any Existing Lender, be deemed to
equal the amount determined by the Agent or such Existing Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such LIBOR Rate Loan had such event not occurred, at the
LIBOR Rate that would have been applicable thereto, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert, or continue, for the period that
would have been the Interest Period therefor), minus (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which the Agent or such Existing Lender would be offered were it to be offered,
at the commencement of such period, for Dollar deposits of a comparable amount
and period in the London interbank market. A certificate of the Agent or an
Existing Lender delivered to CBI setting forth any amount or amounts that the
Agent or such Existing Lender is entitled to receive pursuant to this Section
shall be conclusive absent manifest error.

 

(iii) CBI shall have not more than five (5) LIBOR Rate Loans in the aggregate in
effect at any given time. CBI may only exercise the LIBOR Option for LIBOR Rate
Loans of at least $1,000,000 and integral multiples of $500,000 in excess
thereof.

 

(c) Prepayments. CBI may prepay LIBOR Rate Loans at any time; provided, however,
that in the event that LIBOR Rate Loans are prepaid on any date that is not the
last day of the Interest Period applicable thereto, including as a result of any
mandatory prepayment in accordance with Section 2.3(b) or for any other reason,
including early termination of the term of this Credit Agreement or acceleration
of all or any portion of the Obligations pursuant to the terms hereof, CBI shall
indemnify, defend, and hold Agent and the Existing Lenders and their
Participants harmless against any and all Funding Losses in accordance with
clause (b)(ii) above; provided, however that if any prepayment

 

64



--------------------------------------------------------------------------------

would prepay a LIBOR Rate Loan, CBI may elect to either prepay such Loan at such
time or have the Agent hold any such prepayment amount as cash collateral until
the end of the Interest Period applicable to such LIBOR Rate Loan. All amounts
held by the Agent as cash collateral pursuant to this Section 4.8(c) and not yet
applied to prepay Loans shall bear interest for the account of CBI at a rate
equal to the Federal Funds Rate. All such interest shall be treated as a portion
of the original amount held as cash collateral by the Agent and shall be applied
to prepay LIBOR Rate Loans, if applicable, in accordance with this Section
4.8(c).

 

(d) Special Provisions Applicable to LIBOR Rate.

 

(i) The LIBOR Rate may be adjusted by the Agent with respect to any Existing
Lender on a prospective basis to take into account any additional or increased
costs to such Existing Lender of maintaining or obtaining any eurodollar
deposits or increased costs due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (except changes of general applicability in corporate income
tax laws) and changes in the reserve requirements imposed by the Board of
Governors of the Federal Reserve System (or any successor), excluding the
Reserve Percentage, which additional or increased costs would increase the cost
of funding loans bearing interest at the LIBOR Rate. In any such event, the
affected Existing Lender shall give CBI and the Agent notice of such a
determination and adjustment and the Agent promptly shall transmit the notice to
each other Existing Lender and, upon its receipt of the notice from the affected
Existing Lender, CBI may, by notice to such affected Existing Lender (y) require
such Existing Lender to furnish to CBI a statement setting forth the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (z) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under clause (b)(ii) above).

 

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Existing Lender, make it unlawful or impractical for such
Existing Lender to fund or maintain LIBOR Rate Loans or to continue such funding
or maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Existing Lender shall give notice of such changed circumstances to the Agent and
CBI and the Agent promptly shall transmit the notice to each other Existing
Lender and (y) in the case of any LIBOR Rate Loans of such Existing Lender that
are outstanding, the date specified in such Existing Lender’s notice shall be
deemed to be the last day of the Interest Period of such LIBOR Rate Loans, and
interest upon the LIBOR Rate Loans of such Existing Lender thereafter shall
accrue interest at the rate then applicable to Prime Rate Loans, and (z) CBI
shall not be entitled to elect the LIBOR Option until such Existing Lender
determines that it would no longer be unlawful or impractical to do so.

 

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Existing Lender, nor any of their
participants, is required actually to acquire eurodollar deposits to

 

65



--------------------------------------------------------------------------------

fund or otherwise match fund any Obligation as to which interest accrues at the
LIBOR Rate. The provisions of this Section shall apply as if each Existing
Lender or its participants had match funded any Obligation as to which interest
is accruing at the LIBOR Rate by acquiring eurodollar deposits for each Interest
Period in the amount of the LIBOR Rate Loans.

 

ARTICLE V.

 

CONDITIONS PRECEDENT

 

The obligation of the Lenders to make the Term Loans or any Revolving Loan or of
the Issuing Bank to issue any Letter of Credit hereunder is subject to the
satisfaction of, or waiver of, immediately prior to or concurrently with the
making of such Term Loans or any Revolving Loan or issuance of such Letter of
Credit the following conditions precedent:

 

5.1 Original Closing Date Conditions.

 

The obligation of each Lender to make Loans and/or of the Issuing Bank to issue
Letters of Credit under the Original Credit Agreement was subject to the
satisfaction, on or prior to the Original Closing Date, of the following
conditions precedent (all of which were either satisfied or waived):

 

(a) Executed Credit Documents. Receipt by the Agent of duly executed copies of:
the Original Credit Agreement; the Notes issued pursuant to the Original Credit
Agreement; the Security Documents and the Guarantees; and all other Credit
Documents, and each other agreement, document, certificate or instrument
described on the Closing Checklist attached to the Original Credit Agreement as
Exhibit K, each in form and substance acceptable to the Agent and the Lenders in
their sole discretion.

 

(b) Corporate Documents. Receipt by the Agent of the following:

 

(i) Charter Documents. Copies of the articles or certificates of incorporation
or formation or other charter documents of each Original Credit Party certified,
to the extent available, to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or formation and certified by a secretary or assistant secretary
of such Original Credit Party to be true and correct as of the Original Closing
Date.

 

(ii) Bylaws. A copy of the bylaws or limited liability company agreement or
similar agreement of each Original Credit Party certified by a secretary or
assistant secretary of such Original Credit Party to be true and correct as of
the Original Closing Date.

 

(iii) Resolutions. Copies of resolutions of the Board of Directors or similar
managing body of each Original Credit Party approving and adopting the Credit
Documents to which it is a party, the transactions contemplated therein and
authorizing execution and delivery thereof, certified by a secretary or
assistant secretary of such Original Credit Party to be true and correct and in
force and effect as of the Original Closing Date.

 

66



--------------------------------------------------------------------------------

(iv) Good Standing. Copies of (i) certificates of good standing, existence or
its equivalent with respect to each Original Credit Party certified as of a
recent date by the appropriate Governmental Authorities of the state or other
jurisdiction of incorporation and each other jurisdiction in which the failure
to so qualify and be in good standing could reasonably be expected to have a
Material Adverse Effect and (ii) to the extent available, a certificate
indicating payment of all corporate franchise taxes certified as of a recent
date by the appropriate taxing Governmental Authorities.

 

(v) Incumbency. An incumbency certificate of each Original Credit Party
certified by a secretary or assistant secretary to be true and correct as of the
Original Closing Date.

 

(c) Financial Statements. Receipt by the Agent and the Lenders of the unaudited
balance sheet of CBI as of, and a statement of income for the period ending,
September 30, 2000 prepared by the chief accounting officer of CBI and such
other information relating to the Borrower Entities (determined at the Original
Closing Date) as the Agent may reasonably require in connection with the
structuring and syndication of credit facilities of the type described herein.

 

(d) Opinions of Counsel. Receipt by the Agent of an opinion, or opinions (which
covered, among other things, authority, legality, validity, binding effect,
enforceability and attachment and perfection of liens) satisfactory to the
Agent, addressed to the Agent and the Lenders and dated the Original Closing
Date, from legal counsel to CBI and the relevant Subsidiaries.

 

(e) Collateral. Receipt by the Agent of:

 

(i) searches of Uniform Commercial Code, PPSA or other similar filings in the
jurisdiction of the chief executive office of each Secured Credit Party (as
defined in the Original Credit Agreement) as of the Original Closing Date and
each jurisdiction where any Collateral is located or where a filing would need
to be made in order to perfect the Agent’s security interest in the Collateral,
copies of the financing statements on file in such jurisdictions and evidence
that no Liens exist other than Permitted Liens;

 

(ii) duly executed UCC, PPSA or other similar financing statements for each
appropriate jurisdiction as is necessary, in the Agent’s sole discretion, to
perfect the Agent’s security interest in the Collateral;

 

(iii) searches of ownership of intellectual property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Agent in order to perfect the Agent’s security interest in the Collateral;

 

67



--------------------------------------------------------------------------------

(iv) all instruments and chattel paper in the possession of CBI, together with
allonges or assignments as may be necessary or appropriate to perfect the
Agent’s security interest in the Collateral to the extent required under the
Security Agreement;

 

(v) duly executed consents as are necessary, in the Agent’s sole discretion, to
perfect the Agent’s security interest in the Collateral, including, without
limitation, such Acknowledgment Agreements as the Agent may require;

 

(vi) duly executed tri-party agreements in form and substance acceptable to the
Agent with respect to each bank account of CBI (other than payroll and petty
cash bank accounts maintained as zero balance accounts and other similar bank
accounts having limited or no activity and balances of not more than $10,000 and
disbursement accounts and investment accounts acceptable to the Agent); and

 

(vii) duly executed mortgages on the real property which is owned by CBCNA.

 

(f) Priority of Liens. Receipt by the Agent of satisfactory evidence that the
Agent, on behalf of the Lenders, holds a perfected, first priority Lien on all
Collateral (subject only to Permitted Liens).

 

(g) Opening Revolving Credit Borrowing Base Certificate. Agreement between the
Agent and CBI upon the Revolving Credit Borrowing Base calculation and reporting
procedures and receipt by the Agent of a Revolving Credit Borrowing Base
Certificate as of March 7, 2001, substantially in the form of Exhibit G and
certified by the chief accounting officer or treasurer of CBI on the Original
Closing Date to be true and correct as of February 24, 2001.

 

(h) [intentionally deleted]

 

(i) [intentionally deleted]

 

(j) Evidence of Insurance. Receipt by the Agent of copies of insurance policies
or certificates of insurance of CBI and it Subsidiaries evidencing liability and
casualty insurance meeting the requirements set forth in the Credit Documents,
including, without limitation, naming the Agent as loss payee on behalf of the
Lenders and as additional insured to the extent required by Section 7.10.

 

(k) Corporate Structure. The corporate capital and ownership structure of CBI
and its Subsidiaries shall be as described in Schedule 6.9.

 

(l) Consents. Receipt by the Agent of evidence that all governmental,
shareholder and third party consents and approvals required in connection with
the transactions and the related financings contemplated hereby and expiration
of all applicable waiting periods without any action being taken by any
authority that could restrain, prevent or impose any material adverse

 

68



--------------------------------------------------------------------------------

conditions on such transactions or that could seek or threaten any of the
foregoing, and no law or regulation shall be applicable which in the judgment of
the Agent could have such effect.

 

(m) Litigation. There shall not exist any pending or threatened action, suit,
investigation or proceeding against CBI or any of its Subsidiaries or its assets
that could reasonably be expected to have a Material Adverse Effect.

 

(n) Other Indebtedness. Receipt by the Agent of evidence that, after giving
effect to the making of the Loans made on the Original Closing Date, CBI and its
Subsidiaries shall have no Funded Indebtedness other than the Indebtedness under
the Credit Documents and as disclosed on Schedule 1.1D.

 

(o) Solvency Certificate. Receipt by the Agent of an officer’s certificate for
CBI prepared by its chief accounting officer or treasurer as to the financial
condition, solvency and related matters of CBI, in each case after giving effect
to the initial borrowings under the Credit Documents, in substantially the form
of Exhibit H hereto.

 

(p) Officer’s Certificates. Receipt by the Agent of a certificate or
certificates executed by the president or chief accounting officer or treasurer
of CBI as of the Original Closing Date stating that (i) after giving effect to
the making of the Loans and application of the proceeds thereof, CBI is in
compliance with all existing financial obligations, (ii) all governmental,
shareholder and third party consents and approvals, if any, with respect to the
Credit Documents and the transactions contemplated thereby have been obtained,
(iii) no action, suit, investigation or proceeding is pending or threatened in
any court or before any arbitrator or governmental instrumentality that purports
to affect CBI or any transaction contemplated by the Credit Documents, if such
action, suit, investigation or proceeding could reasonably be expected to have a
Material Adverse Effect and (iv) immediately after giving effect to this Credit
Agreement, the other Credit Documents and all the transactions contemplated
therein to occur on such date, (A) CBI is Solvent, (B) no Default or Event of
Default exists, (C) all representations and warranties contained herein and in
the other Credit Documents are true and correct in all material respects, and
(D) CBI is in compliance with each of the financial covenants set forth in
Article VIII.

 

(q) Fees and Expenses. Payment by CBI of all fees and expenses owed by it to the
Lenders and the Agent, including, without limitation, payment to the Agent of
the fees set forth in the Fee Letter.

 

(r) Sources and Uses; Payment Instructions. Receipt by the Agent of (a) a
statement of sources and uses of funds covering all payments reasonably expected
to be made by CBI in connection with the transactions contemplated by the Credit
Documents to be consummated on the Original Closing Date, including an itemized
estimate of all fees, expenses and other closing costs and (b) payment
instructions with respect to each wire transfer to be made by the

 

69



--------------------------------------------------------------------------------

Agent on behalf of the Lenders or CBI on the Original Closing Date setting forth
the amount of such transfer, the purpose of such transfer, the name and number
of the account to which such transfer is to be made, the name and ABA number of
the bank or other financial institution where such account is located and the
name and telephone number of an individual that can be contacted to confirm
receipt of such transfer.

 

(s) Account Designation Letter. Receipt by the Agent of an Account Designation
Letter substantially in the form of Exhibit I hereto.

 

(t) Material Adverse Change. (i) No material adverse change in the business,
operations, profits or prospects of CBI and its Subsidiaries, taken as a whole,
shall have occurred since September 30, 2000 and (ii) on or prior to the
Original Closing Date, there shall not have occurred a substantial impairment of
the financial markets generally which, in the opinion of the Lenders, has
materially and adversely affected the transactions contemplated hereby.

 

(u) Availability. The Lenders shall be satisfied that, after reserving for
amounts to bring the current liabilities of CBI within their terms (and after
giving effect to payments made to comply with item (r) above), the sum of (a)
Availability plus (ii) the unrestricted cash and Cash Equivalents then held or
owned directly by CBI, shall be equal to at least $40,000,000.

 

(v) PACA. Receipt by the Agent of evidence satisfactory to the Agent that all
contracts between CBI and any of its Subsidiaries that are subject to the
benefits of PACA have payment terms of at least thirty-one (31) days and include
language necessary to exclude the underlying sales transactions from the
benefits of PACA.

 

(w) Subordination. Receipt by the Agent of evidence satisfactory to the Agent
that (i) either (A) all obligations (other than obligations in an aggregate
principal amount not to exceed $40,000,000, which are evidenced by a note in
form and substance acceptable to the Agent, and other than amounts accruing
after January 1, 2001 relating to amounts owing with respect to overhead or tax
sharing agreements) of CBI or any of its Subsidiaries owing to CBII have been
converted into equity or (B) all claims of and amounts, now or in the future,
owing by CBI or any of its Subsidiaries to CBI or any of its Subsidiaries are
subordinated to the Obligations, and (ii) all claims of, and amounts now or in
the future owing by CBI or any of its Subsidiaries to CBII are subordinated to
the Obligations.

 

(x) Sales Agent. Receipt by the Agent of evidence satisfactory to the Agent that
(i) CBCNA is the agent of CBI for the sale of bananas, plantains and other items
in the United States and that all money received by CBCNA in connection with
such sales is received for the benefit of, and is the property of, CBI, (ii)
CBCNA is no longer the agent of, and no longer collects any funds for or on
behalf of, CBII, (iii) Chiquita (Canada) Inc. is the agent of CBI for the sale

 

70



--------------------------------------------------------------------------------

of bananas, plantains and other items in Canada and that all money received by
Chiquita (Canada) Inc. in connection with such sales is received for the benefit
of, and is the property of, CBI and (iv) Chiquita (Canada) Inc. is no longer the
agent of, and no longer collects any funds for or on behalf of, CBII.

 

(y) Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender, including,
without limitation, information regarding litigation, tax, accounting, labor,
insurance, pension liabilities (actual or contingent), real estate leases,
material contracts, debt agreements, property ownership and contingent
liabilities of CBI.

 

(z) Receipt by the Agent of copies, certified by an officer of CBI as being
true, correct, complete and in full force and effect and not modified, of each
of the following documents:

 

(i) that certain License Agreement dated as of December 31, 2000 by and between
CBI and CBII;

 

(ii) that certain Banana Supply Agreement made effective as of December 31, 2000
by and between CIL and CBI;

 

(iii) that certain Business Assignment Agreement made effective as of December
31, 2000 by and between CBII and CBI;

 

(iv) that certain U.S. Sale of Fruit Commission Sales Agreement dated effective
as of December 31, 2000 by and between CBI and CBCNA;

 

(v) that certain Canadian Sale of Fruit Commission Sales Agreement dated
effective as of December 31, 2000 by and between CBI and Chiquita (Canada) Inc.;

 

(vi) that certain Waiver dated as of December 31, 2000 by and between CIL and
CBI; and

 

(vii) that certain Subordinated Promissory Note dated December 31, 2000 made by
CBI in favor of CBII in an original principal amount equal to $40,000,000.

 

5.2 Closing Conditions.

 

The obligation of each Lender to make Loans and/or of the Issuing Bank to issue
Letters of Credit under this Credit Agreement is subject to the satisfaction, on
or prior to the Closing Date, of the following conditions precedent:

 

(a) Executed Credit Documents. Receipt by the Agent of duly executed copies of
this Credit Agreement, the Notes, all other Credit Documents amended or
otherwise modified or executed in connection with the transactions contemplated
by this Credit Agreement, and each other agreement, document, certificate or
instrument described on the Closing Checklist attached hereto as Exhibit K, each
in form and substance acceptable to the Agent and the Lenders in their
reasonable judgment.

 

71



--------------------------------------------------------------------------------

(b) Corporate Documents. Receipt by the Agent of a certificate of a secretary or
assistant secretary of each Secured Credit Party certifying that as of the
Closing Date the following statements are true and correct or attaching the
following, as applicable.

 

(i) Charter Documents. The articles or certificates of incorporation or
formation or other charter documents of each Secured Credit Party have not been
amended after the Original Closing Date or, in the case of Secured Credit
Parties that became such after the Original Closing Date, the date such
information was supplied to the Agent.

 

(ii) Bylaws. The bylaws or limited liability company agreement or similar
agreement of each Secured Credit Party has not been amended after the Original
Closing Date or, in the case of Secured Credit Parties that became such after
the Original Closing Date, the date such information was supplied to the Agent.

 

(iii) Resolutions. Copies of resolutions of the Board of Directors or similar
managing body of each Credit Party approving, in the case of the Borrowers, the
Credit Agreement and, in the case of the other Credit Parties, the transactions
contemplated by the Credit Agreement and, in the case of the Borrowers,
authorizing execution and delivery thereof, and in the case of the other Credit
Parties, acknowledging and reaffirming the Credit Documents to which such other
Credit Party is a party.

 

(c) Opinions of Counsel. Receipt by the Agent of an opinion, or opinions (which
shall cover, among other things, authority, legality, validity, binding effect,
enforceability) satisfactory to the Agent, addressed to the Agent and the
Lenders and dated the Closing Date, from legal counsel to the Borrowers.

 

(d) Officer’s Certificates. The Agent shall have received a certificate or
certificates executed by the president or chief accounting officer or treasurer
of CBI as of the Closing Date stating that (i) after giving effect to the making
of the Loans and application of the proceeds thereof, the Borrowers are in
compliance with all existing financial obligations, (ii) all governmental,
shareholder and third party consents and approvals, if any, with respect to the
Credit Documents and the transactions contemplated thereby have been obtained,
(iii) except as disclosed to the Agent in writing by the Borrowers, no action,
suit, investigation or proceeding is pending or threatened in any court or
before any arbitrator or governmental instrumentality that purports to affect
the Borrowers or any transaction contemplated by the Credit Documents, if such
action, suit, investigation or proceeding could reasonably be expected to have a
Material Adverse Effect and (iv) immediately after giving effect to this Credit
Agreement, the other Credit Documents and all the transactions contemplated
herein or therein to occur on such date, (A) each of the Borrowers is Solvent,
(B) no

 

72



--------------------------------------------------------------------------------

Default or Event of Default exists, (C) all representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects, and (D) the Borrowers are in compliance with each of the
financial covenants set forth in Article VIII.

 

(e) Fees and Expenses. Payment by the Borrowers of all fees and expenses owed by
the Borrowers to the Lenders and the Agent, including, without limitation,
payment to the Agent of the fees set forth in the Fee Letter.

 

(f) Material Adverse Change. (i) No material adverse change in the business,
operations, profits or prospects of CBI and its Subsidiaries, taken as a whole,
shall have occurred since September 30, 2002 and (ii) on or prior to the Closing
Date, there shall not have occurred a substantial impairment of the financial
markets generally which, in the opinion of the Lenders, has materially and
adversely affected the transactions contemplated hereby.

 

(g) Availability. The Lenders shall be satisfied that on the Closing Date (for
the purposes of the making of the Term B Loans and the other Loans to be made on
the Closing Date), after reserving for amounts to bring the current liabilities
of CBI and its Subsidiaries (other than the Excluded Entities) within their
terms, the sum of (i) Availability, plus (ii) CBI’s and its Subsidiaries’ (other
than any Excluded Entity’s) unrestricted cash and Cash Equivalents shall be
equal to at least $25,000,000.

 

(h) Review of Books and Records. Satisfactory review by the Lenders of the
Borrowers’ books and records and the operating projections for CBI and its
Subsidiaries performed by a third party.

 

(i) Review of German Acquisition and German Financing Documents. Satisfactory
review by the Lenders of the German Acquisition and German Financing Documents.

 

(j) Completion of German Acquisition. Evidence of completion of the German
Acquisition and the simultaneous funding of the German Financing with the
proceeds of the Term B Loans.

 

(k) Post-Closing Agreement. Receipt by the agent of a Post-Closing Agreement, in
form and substance satisfactory to the Agent, duly executed by each of the
Borrowers.

 

(l) Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender, including,
without limitation, information regarding litigation, tax, accounting, labor,
insurance, pension liabilities (actual or contingent), real estate leases,
material contracts, debt agreements, property ownership and contingent
liabilities of the Borrowers.

 

73



--------------------------------------------------------------------------------

5.3 Conditions to all Loans and Letters of Credit.

 

(a) On the date of the making of any Term Loan, Revolving Loan or the issuance
of any Letter of Credit, both before and after giving effect thereto and to the
application of the proceeds therefrom, the following statements shall be true in
the reasonable judgment of the Agent (and each request for a Term Loan, a
Revolving Loan and request for a Letter of Credit, and the acceptance by the
respective Borrower of the proceeds of such Term Loan, Revolving Loan or
issuance of such Letter of Credit, shall constitute a representation and
warranty by such Borrower that on the date of such Term Loan, Revolving Loan or
issuance of such Letter of Credit before and after giving effect thereto and to
the application of the proceeds therefrom, such statements are true):

 

(i) the representations and warranties contained in the Credit Documents are
true and correct in all material respects on and as of the date of such Term
Loan, Revolving Loan or issuance of such Letter of Credit as though made on and
as of such date, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and complete on and as of such earlier
date);

 

(ii) no event has occurred and is continuing, or would result from such Term
Loan, Revolving Loan or issuance of such Letter of Credit or the application of
the proceeds thereof, which would constitute a Default or an Event of Default
under this Credit Agreement; and

 

(iii) No material adverse change in the business, operations, profits or
prospects of CBI and its Subsidiaries, taken as a whole, shall have occurred
since September 30, 2002.

 

(b) In connection with the making of any Revolving Loan or Term Loan, the Agent
shall have received a Notice of Borrowing to the extent such Notice of Borrowing
is required to be given with respect to the making of such Revolving Loan or
Term Loan.

 

ARTICLE VI.

 

REPRESENTATIONS AND WARRANTIES

 

Notwithstanding anything to the contrary in this Credit Agreement or any of the
other Credit Documents, to the extent that any of the representations and
warranties in this Article VI relate to any of the members of the Chiquita Fresh
German Group other than Atcon or any of their activities, operations,
liabilities, or properties, such representations and warranties shall be limited
in each such instance until June 30, 2003 (the “Bring Down Date”) to the
knowledge (after due inquiry) as of the Closing Date of CBI and its Subsidiaries
(other than members of the Chiquita Fresh German Group). The Borrowers covenant
and agree to prepare and to deliver to each Term B Lender by the Bring Down Date
written supplements to all schedules to this Credit Agreement so that the
representations and warranties in this Article VI

 

74



--------------------------------------------------------------------------------

are true and correct as of the Bring Down Date as if such supplements were part
of the applicable schedules and, to the extent that each Term B Lender notifies
the Agent in writing that such supplements are acceptable, such supplements
shall constitute part of the applicable Schedule.

 

In order to induce the Lenders to enter into this Credit Agreement and the
Issuing Bank to issue the Letters of Credit, and to make available the credit
facilities contemplated hereby, each Borrower hereby represents and warrants to
the Lenders and the Issuing Bank as of the Closing Date, on the date of each
extension of credit hereunder and on the Bring Down Date, as follows:

 

6.1 Organization and Qualification.

 

CBI and each of its Subsidiaries (i) is a limited liability company, corporation
or entity duly organized, validly existing and in good standing under the laws
of the state of its jurisdiction or organization, (ii) has the power and
authority to own its properties and assets and to transact the businesses in
which it is presently, or proposes to be, engaged, and (iii) is duly qualified
and is authorized to do business and is in good standing in every jurisdiction
in which the failure to be so qualified could reasonably be expected to have a
Material Adverse Effect. Schedule 6.1 contains a true, correct and complete list
of all jurisdictions in which each Secured Credit Party is qualified to do
business as a foreign corporation or foreign limited liability company as of the
Closing Date.

 

6.2 Solvency.

 

Each Borrower is Solvent.

 

6.3 Liens; Inventory.

 

There are no Liens in favor of third parties with respect to any of the
Collateral, other than Permitted Liens. Upon the proper filing of financing
statements and the proper recordation of other applicable documents with the
appropriate filing or recordation offices in each of the necessary
jurisdictions, the security interests granted pursuant to the Credit Documents
constitute and shall at all times constitute valid and enforceable and, with
respect to assets in which a security interest can be perfected by filing,
first, prior and perfected Liens on the Collateral (other than Permitted Liens).
Each Borrower or the relevant Subsidiary, as applicable, is or will be at the
time additional Collateral is acquired by it, the absolute owner of the
Collateral with full right to pledge, sell, consign, transfer and create a Lien
therein, free and clear of any and all Liens in favor of third parties, except
Permitted Liens. CBI and each of its Subsidiaries which is a party to a Security
Document will at its expense warrant, until payment in full of the Obligations
and termination of the Existing Commitments, and, at the Agent’s request, defend
the Collateral from any and all Liens (other than Permitted Liens) of any third
party.

 

6.4 No Conflict.

 

The execution and delivery by each of the Borrower Entities of this Credit
Agreement and each of the other Credit Documents executed and delivered in
connection herewith by one or more of the Borrower Entities and the performance
of the obligations of such

 

75



--------------------------------------------------------------------------------

Borrower Entities hereunder and thereunder and the consummation by such Borrower
Entities of the transactions, including without limitation the German
Acquisition and the German Financing, contemplated hereby and thereby: (i) are
within the corporate or limited liability company powers of such Borrower
Entity; (ii) are duly authorized by the Board of Directors or similar managing
body of such Borrower Entity; (iii) are not in contravention of the terms of the
organizational documents of such Borrower Entity or of any indenture, contract,
lease, agreement, instrument or other commitment to which such Borrower Entity
is a party or by which such Borrower Entity or any of its properties are bound;
(iv) do not require the consent, registration or approval of any Governmental
Authority or any other Person (except such as have been duly obtained, made or
given, and are in full force and effect); (v) do not contravene any statute,
law, ordinance, regulation, rule, order or other governmental restriction
applicable to or binding upon such Borrower Entity; and (vi) will not, except as
contemplated herein for the benefit of the Agent on behalf of the Lenders,
result in the imposition of any Liens upon any property of such Borrower Entity
under any existing indenture, mortgage, deed of trust, loan or credit agreement
or other material agreement or instrument to which such Borrower Entity is a
party or by which it or any of its property may be bound or affected.

 

6.5 Enforceability.

 

The Credit Agreement and all of the other Credit Documents executed and
delivered by each Borrower are the legal, valid and binding obligations of such
Borrower, and with respect to those Credit Documents executed and delivered by
any of CBI’s Subsidiaries, of each such Subsidiary, and are enforceable against
each Borrower and such Subsidiaries, as the case may be, in accordance with
their terms except as such enforceability may be limited by (i) the effect of
any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors’ rights generally, (ii) general principles of equity
and (iii) the effect of foreign laws which may limit the enforcement of certain
provisions of a Credit Document executed by a non-United States entity provided
that the effect thereof does not materially impair the rights and remedies of
the Agent and the Lenders under such Credit Document.

 

6.6 Financial Data.

 

CBI has furnished to the Lenders the following financial statements (the
“Financials”): (i) the unaudited consolidated balance sheet of CBI as of, and
consolidated statements of income for the fiscal year ended, December 31, 2001;
(ii) the unaudited consolidated balance sheet of CBI as of, and consolidated
statement of income for the nine (9) months ended, September 30, 2002 prepared
by the chief accounting officer of CBI and (iii) the unaudited consolidated
balance sheet of “Hameico” Fruit Trade GmbH (“Hameico”), as of, and consolidated
statement of income for the years ended, September 30, 2002 and 2001, prepared
by the chief accounting officer of Atlanta. The Financials are and the
historical financial statements to be furnished to the Lenders in accordance
with Section 7.1 below will be in accordance with the books and records of CBI,
except as provided in Section 7.1, and fairly present the financial condition of
CBI at the dates thereof and the results of operations for the periods indicated
(subject, to normal year-end and audit adjustments and the absence of statements
of cash flows, shareholder’s equity and footnotes). Such financial statements
have been and will be prepared in conformity with GAAP (other than the financial
statements of Hameico previously provided to the Lenders which shall have been
prepared in accordance with

 

76



--------------------------------------------------------------------------------

German generally accepted accounting principles) consistently applied throughout
the periods involved, except as provided in Section 7.1 or as otherwise
disclosed in such financial statements. Since September 30, 2002, there has been
no development or event which has had or could reasonably be expected to have a
Material Adverse Effect.

 

6.7 Locations of Offices, Records and Inventory.

 

The Secured Credit Parties’ principal places of business and chief executive
offices are set forth in Schedule 6.7 hereto, and the books and records of the
Secured Credit Parties and all chattel paper and all records of accounts are
located at the principal places of business and chief executive offices of such
Secured Credit Party. There is no jurisdiction in the United States in which any
Secured Credit Party or any of its Subsidiaries has any Collateral (except for
vehicles, intermodal equipment consisting of containers, mobile refrigeration
units and mobile generator sets, Inventory held for shipment by third Persons,
Inventory in transit, Inventory held for processing by third Persons, or
immaterial quantities of assets, equipment or Inventory) other than those
jurisdictions listed on Schedule 6.7. Schedule 6.7 is a true, correct and
complete list of (i) the legal names and addresses of each warehouseman, filler,
processor and packer at which Inventory is stored, (ii) the address of the chief
executive offices of the Secured Credit Parties and (iii) the address of all
offices where records and books of account of the Secured Credit Parties are
kept. None of the receipts received by any of the Secured Credit Parties from
any warehouseman, filler, processor or packer states that the goods covered
thereby are to be delivered to bearer or to the order of a named person or to a
named person and such named person’s assigns.

 

6.8 Fictitious Business Names.

 

No Secured Credit Party has used any corporate or fictitious name during the
five (5) years preceding the date hereof, other than the name shown on its or
such Subsidiary’s articles or certificate of incorporation or certification of
formation and as set forth on Schedule 6.8.

 

6.9 Subsidiaries.

 

The only Subsidiaries of CBI are those listed on Schedule 6.9 attached hereto.
The record and beneficial owner of all of the shares of Capital Stock of each of
the Subsidiaries listed on Schedule 6.9 is as set forth on Schedule 6.9, there
are no proxies, irrevocable or otherwise, with respect to such shares, and no
equity securities of any of the Subsidiaries are or may become required to be
issued by reason of any options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for, shares of any Capital Stock of any
Subsidiary, and there are no contracts, commitments, understandings or
arrangements by which any Subsidiary is or may become bound to issue additional
shares of its Capital Stock or securities convertible into or exchangeable for
such shares. All of such shares so owned by CBI are owned by it free and clear
of any Liens other than Permitted Liens. Each of the Persons identified on
Schedule 6.9 as an Inactive Subsidiary is an Inactive Subsidiary.

 

77



--------------------------------------------------------------------------------

6.10 No Judgments or Litigation.

 

Except as set forth on Schedule 6.10, no judgments, orders, writs or decrees are
outstanding against CBI or any of its Subsidiaries nor is there now pending or,
to the best of each Borrower’s knowledge after diligent inquiry, threatened any
litigation, contested claim, investigation, arbitration, or governmental
proceeding by or against CBI or any of its Subsidiaries except judgments and
pending or threatened litigation, contested claims, investigations, arbitrations
and governmental proceedings which could not reasonably be expected to have a
Material Adverse Effect.

 

6.11 No Defaults.

 

Neither CBI nor any of its Subsidiaries is in default under any term of any
indenture, contract, lease, agreement, instrument or other commitment to which
any of them is a party or by which any of them is bound which default has had or
could be reasonably expected to have a Material Adverse Effect.

 

6.12 No Employee Disputes.

 

There are no controversies pending or, to the best of each Borrower’s knowledge
after diligent inquiry, threatened between CBI or any of its Subsidiaries and
any of their respective employees, other than those arising in the ordinary
course of business which could not, in the aggregate, have a Material Adverse
Effect.

 

6.13 Compliance with Law.

 

Neither CBI nor any of its Subsidiaries has violated or failed to comply with
any statute, law, ordinance, regulation, rule or order of any foreign, federal,
state or local government, or any other Governmental Authority or any self
regulatory organization, or any judgment, decree or order of any court,
applicable to its business or operations except where the aggregate of all such
violations or failures to comply would not have a Material Adverse Effect. The
conduct of the business of CBI and each of its Subsidiaries is in conformity
with all securities, commodities, energy, public utility, zoning, building code,
health, OSHA and environmental requirements and all other foreign, federal,
state and local governmental and regulatory requirements and requirements of any
self regulatory organizations, except where such non-conformities could not
reasonably be expected to have a Material Adverse Effect. Neither CBI nor any of
its Subsidiaries has received any notice to the effect that, or otherwise been
advised that, it is not in compliance with, and neither CBI nor any of its
Subsidiaries has any reason to anticipate that any currently existing
circumstances are likely to result in the violation of any such statute, law,
ordinance, regulation, rule, judgment, decree or order which failure or
violation could reasonably be expected to have a Material Adverse Effect.

 

6.14 PACA.

 

Neither CBI nor any of its Subsidiaries has violated or failed to comply with
PACA, except for any violation or failure which could not reasonably be expected
to have a Material Adverse Effect. Neither the purchases by CIL of bananas nor
the purchases by CIL of plantains give rise to the formation of a trust under
PACA. Neither the purchases by CBI of

 

78



--------------------------------------------------------------------------------

bananas from CIL nor the purchases from CIL of plantains give rise to the
formation of a trust under PACA. Neither the bananas nor the plantains, the
sales of which in each case give rise to Accounts, nor the Accounts, are subject
to a trust under PACA.

 

6.15 ERISA.

 

Neither CBI, any of its Subsidiaries nor any Controlled ERISA Affiliate
maintains or contributes to any Benefit Plan or Retiree Health Plan other than
those listed on Schedule 6.15. Each such Benefit Plan has been and is being
maintained and funded in accordance with its terms and in compliance in all
material respects with all provisions of ERISA and the Internal Revenue Code
applicable thereto. CBI, each of its Subsidiaries and each Controlled ERISA
Affiliate has fulfilled all obligations related to the minimum funding standards
of ERISA and the Internal Revenue Code for each Benefit Plan, is in compliance
in all material respects with the currently applicable provisions of ERISA and
of the Internal Revenue Code and has not incurred any liability (other than
routine liability for premiums) under Title IV of ERISA. Except as previously
reported to the Agent, no Termination Event has occurred nor has any other event
occurred that may result in such a Termination Event which could reasonably be
expected to have a Material Adverse Effect. No event or events have occurred in
connection with which CBI, any of its Subsidiaries, any Controlled ERISA
Affiliate, any fiduciary of a Benefit Plan or any Benefit Plan, directly or
indirectly, would be subject to any liability, individually or in the aggregate,
under ERISA, the Internal Revenue Code or any other law, regulation or
governmental order or under any agreement, instrument, statute, rule of law or
regulation pursuant to or under which any such entity has agreed to indemnify or
is required to indemnify any person against liability incurred under, or for a
violation or failure to satisfy the requirements of, any such statute,
regulation or order which could reasonably be expected to have a Material
Adverse Effect. No ERISA Affiliate (excluding for purposes hereof any ERISA
Affiliate which is a Controlled ERISA Affiliate) has incurred or to the best
knowledge of CBI and its Subsidiaries, could reasonably be expected to incur,
any liability under ERISA, the Internal Revenue Code, or any other applicable
law that has had or could reasonably be expected to have a Material Adverse
Effect.

 

6.16 Compliance with Environmental Laws.

 

Except as disclosed on Schedule 6.16 attached hereto, (a) the operations of CBI
and each of its Subsidiaries comply with all applicable federal, state or local
environmental, health and safety statutes, regulations, directions, ordinances,
criteria or guidelines except where such failure to comply could not reasonably
be expected to have a Material Adverse Effect and (b) to each Borrower’s
knowledge, none of the operations of CBI or any of its Subsidiaries is the
subject of any judicial or administrative proceeding alleging the violation of
any federal, state or local environmental, health or safety statute, regulation,
direction, ordinance, criteria or guidelines except where such proceeding could
not reasonably be expected to have a Material Adverse Effect. Except as
disclosed on Schedule 6.16, to each Borrower’s knowledge, none of the operations
of CBI or any of its Subsidiaries is the subject of any federal or state
investigation evaluating whether CBI or any of its Subsidiaries disposed any
hazardous or toxic waste, substance or constituent or other substance at any
site that may require remedial action, or any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
hazardous or toxic waste, substance or constituent, or other substance into the

 

79



--------------------------------------------------------------------------------

environment where it is reasonably likely that any Borrower’s share of the cost
of remediation or clean-up would exceed $250,000. Except as disclosed on
Schedule 6.16, neither CBI nor any of its Subsidiaries has filed any notice
under CERCLA § 103(c), 42 U.S.C. § 9603(c) or its equivalent order, or any other
federal or state law indicating past or present treatment, storage or disposal
of a hazardous waste or reporting an unpermitted spill or release of a hazardous
or toxic waste, substance or constituent that remains uncorrected where it is
reasonably likely that CBI’s share of the cost of remediation or clean-up would
exceed $250,000. Except as disclosed on Schedule 6.16, neither any Borrower nor
any of its Subsidiaries has any contingent liability of which any Borrower has
knowledge or reasonably should have knowledge in connection with any release of
any hazardous or toxic waste, substance or constituent, nor has any Borrower or
any of its Subsidiaries received any notice, letter or other indication of
potential liability arising from the disposal of any hazardous or toxic waste,
substance or constituent, except where such potential liability could not
reasonably be expected to have a Material Adverse Effect.

 

6.17 Use of Proceeds.

 

All proceeds of the Loans will be used only in accordance with Section 7.13.

 

6.18 Intellectual Property.

 

CBI and each of its Subsidiaries possess adequate assets, licenses, patents,
patent applications, copyrights, service marks, trademarks and trade names to
continue to conduct its business as heretofore conducted by it. Schedule 6.18
attached hereto sets forth (a) all of the federal, state and foreign
registrations of trademarks, service marks and trade names of CBI and its
Subsidiaries, and all pending applications for any such registrations, (b) all
of the patents and registered copyrights of CBI and its Subsidiaries and all
pending applications therefor and (c) all other trademarks, service marks and
trade names owned by or licensed to and used by CBI or any of its Subsidiaries
in connection with their businesses and the loss of which would have a Material
Adverse Effect (collectively, clauses (a), (b) and (c), the “Proprietary
Rights”). CBI or one of its Subsidiaries is the owner of each of the trademarks
listed on Schedule 6.18 as indicated on such schedule, and except as set forth
on Schedule 6.18, no other Person has the right to use any of such marks in
commerce either in the identical form or, to the knowledge of CBI and its
Subsidiaries, in such near resemblance thereto as may be likely to cause
confusion or to cause mistake or to deceive. Each of the trademarks listed on
Schedule 6.18 and identified as a “U.S.” registered trademark is a federally
registered trademark of CBI or one of its Subsidiaries having the registration
number and issue date set forth on Schedule 6.18. The Proprietary Rights listed
on Schedule 6.18 are all those used in the businesses of CBI and its
Subsidiaries, the loss of which would have a Material Adverse Effect. Except as
disclosed on Schedule 6.18, no person has a right to receive any royalty or
similar payment in respect of any Proprietary Rights pursuant to any contractual
arrangements entered into by CBI, or any of its Subsidiaries, and, to the
knowledge of CBI and its Subsidiaries, no person otherwise has a right to
receive any royalty or similar payment in respect of any such Proprietary Rights
except as disclosed on Schedule 6.18. Except as disclosed on Schedule 6.18 or as
permitted by Section 9.14, neither CBI nor any of its Subsidiaries has granted
any license or sold or otherwise transferred any interest in any of the
Proprietary Rights to any other person. To the knowledge of CBI and its
Subsidiaries, the use of each of the Proprietary Rights by CBI and its
Subsidiaries is not infringing upon or otherwise violating the rights of any
third party in or to such Proprietary Rights, and no

 

80



--------------------------------------------------------------------------------

proceeding has been instituted against or written notice received by CBI or any
of its Subsidiaries that are presently outstanding alleging that the use of any
of the Proprietary Rights infringes upon or otherwise violates the rights of any
third party in or to any of the Proprietary Rights, except such alleged
infringement that is not reasonably likely to have a Material Adverse Effect.
Neither CBI nor any of its Subsidiaries has given notice to any Person that it
is infringing on any of the Proprietary Rights and to the best of each
Borrower’s knowledge, no Person is infringing on any of the Proprietary Rights,
unless such alleged infringement could not reasonably be expected to have a
Material Adverse Effect. All of the Proprietary Rights of CBI and its
Subsidiaries are valid and enforceable rights of CBI and its Subsidiaries and
will not cease to be valid and in full force and effect by reason of the
execution and delivery of this Credit Agreement or the Credit Documents or the
consummation of the transactions contemplated hereby or thereby. CBI is the
owner of the Proprietary Rights which are the subject of the Appraisal and CBII
does not own any of such Proprietary Rights.

 

6.19 Licenses and Permits.

 

CBI and each of its Subsidiaries has obtained and holds in full force and
effect, all material franchises, licenses, leases, permits, certificates,
authorizations, qualifications, easements, rights of way and other rights and
approvals which are necessary to the operation of its business as presently
conducted. Neither CBI nor any of its Subsidiaries is in violation of the terms
of any such franchise, license, lease, permit, certificate, authorization,
qualification, easement, right of way, right or approval in any such case which
could not reasonably be expected to have a Material Adverse Effect.

 

6.20 Title to Property.

 

Other than as set forth in Schedule 6.20, each Borrower Entity has good and
marketable title to all of its owned property (including without limitation, all
real and other property in each case as reflected in the Financial Statements
delivered to the Agent hereunder), other than properties disposed of in the
ordinary course of business or in any manner otherwise permitted under this
Credit Agreement since the date of the most recent audited consolidated balance
sheet of CBI, and in each case subject to no Liens other than Permitted Liens.

 

6.21 Labor Matters.

 

Other than as set forth in Schedule 6.21, there is (a) no material unfair labor
practice complaint pending against CBI or any of its Subsidiaries or, to the
best knowledge of CBI, threatened against any of them, before the National Labor
Relations Board, and no grievance or arbitration proceeding arising out of or
under collective bargaining agreements that has or could reasonably be expected
to have a Material Adverse Effect is so pending against CBI or any of its
Subsidiaries or, to the best knowledge of each Borrower, threatened against any
of them, (b) no strike, labor dispute, slowdown or stoppage pending against CBI
or any of its Subsidiaries or, to the best knowledge of each Borrower,
threatened against any of them that has or could reasonably be expected to have
a Material Adverse Effect, and (c) no union representation question with respect
to the employees of CBI or any Subsidiaries and no union organizing activity
that has or could reasonably be expected to have a Material Adverse Effect.

 

81



--------------------------------------------------------------------------------

6.22 Investment Company.

 

Neither CBI nor any of its Subsidiaries is (a) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, (b) a “holding company” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” within the meaning
of the Public Utility Holding Company Act of 1935, as amended, or (c) subject to
any other law which purports to regulate or restrict its ability to borrow money
or to consummate the transactions contemplated by this Credit Agreement or the
other Credit Documents or to perform its obligations hereunder or thereunder.

 

6.23 Margin Security.

 

Neither CBI nor any of its Subsidiaries owns any margin stock (other than margin
stock of CBII owned as of the Closing Date with a fair market value of less than
$50,000) and no portion of the proceeds of any Loans or Letters of Credit shall
be used by any Borrower for the purpose of purchasing or carrying any “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) or for any other purpose, in either case, which violates the
provisions or Regulation T, U or X of said Board of Governors or for any other
purpose in violation of any applicable statute or regulation, or of the terms
and conditions of this Credit Agreement.

 

6.24 No Event of Default.

 

No Default or Event of Default has occurred and is continuing.

 

6.25 Taxes and Tax Returns.

 

Each Borrower Entity has filed, or caused to be filed, all material tax returns
(federal, state, local and foreign) required to be filed and paid all amounts of
taxes shown thereon to be due (including interest and penalties) and has paid
all other material taxes, fees, assessments and other governmental charges
(including mortgage recording taxes, documentary stamp taxes and intangibles
taxes) owing by it, except for such taxes (a) that are not yet delinquent or (b)
that are being contested in good faith and by proper proceedings, and against
which adequate reserves are being maintained in accordance with GAAP. Except as
covered by (a) and (b) of the immediately preceding sentence, with respect to
those arising after the date hereof, no Borrower is aware of any proposed
material tax assessments against it or any other Borrower Entity.

 

6.26 Indebtedness; CBII Obligations.

 

Neither CBI nor any of its Subsidiaries has Indebtedness that is senior, pari
passu or subordinated in right of payment to their Indebtedness to the Lenders
hereunder, except for Permitted Indebtedness. Except as set forth on Schedule
6.26, neither CBI nor any of its Subsidiaries has guaranteed (in whole or in
part) or is otherwise directly or indirectly responsible or liable for any or
all of the obligations of CBII.

 

82



--------------------------------------------------------------------------------

6.27 Status of Accounts.

 

Each Account is based on an actual and bona fide sale and delivery of goods or
rendition of services to customers, made by CBI in the ordinary course of its
business; the goods and inventory being sold and the Accounts created are its
exclusive property and are not and shall not be subject to any Lien, consignment
arrangement, encumbrance, security interest or financing statement whatsoever,
other than the Permitted Liens; and CBI’s customers have accepted the goods or
services, owe and are obligated to pay the full amounts stated in the invoices
according to their terms, without any dispute, offset, defense, counterclaim or
contra (including, but not limited to, claims arising under PACA) that could
reasonably be expected to have, when aggregated with any such other disputes,
offsets, defenses, counterclaims or contras, a Material Adverse Effect. CBI
confirms to the Lenders that any and all taxes or fees relating to its business,
its sales, the Accounts or the goods relating thereto, are its sole
responsibility and that same will be paid by CBI when due (unless duly contested
and adequately reserved for) and that none of said taxes or fees is or will
become a lien on or claim against the Accounts.

 

6.28 Representations and Warranties.

 

Each of the representations and warranties made in the Operative Documents by
CBI and its Subsidiaries and, to the knowledge of each Borrower and its
Subsidiaries, the other parties thereto, was or will be true and correct in all
material respects as of when made.

 

6.29 Material Contracts.

 

Schedule 6.29 sets forth a true, correct and complete list of all the Material
Contracts currently in effect. None of the Material Contracts contains
provisions the performance or nonperformance of which have or could reasonably
be expected to have a Material Adverse Effect. All of the Material Contracts are
in full force and effect, and no material defaults currently exist thereunder.

 

6.30 Survival of Representations.

 

All representations made by one or more Borrower Entities in this Credit
Agreement and in any other Credit Document shall survive the execution and
delivery hereof and thereof.

 

6.31 Affiliate Transactions.

 

Except as set forth on Schedule 6.31 (and transactions permitted by Section 9.2,
Section 9.7 or Section 9.8), neither CBI nor any of its Subsidiaries is a party
to or bound by any agreement or arrangement (whether oral or written) to which
any Affiliate of CBI or any of CBI’s Subsidiaries is a party except (a) in the
ordinary course of and pursuant to the reasonable requirements of CBI’s or such
Subsidiary’s business and (b) upon fair and reasonable terms no less favorable
to CBI or such Subsidiary than it could obtain in a comparable arm’s-length
transaction with an unaffiliated Person.

 

83



--------------------------------------------------------------------------------

6.32 Insurance.

 

As of the Closing Date, Schedule 6.32 accurately describes the insurance
coverage maintained by CBI and its Subsidiaries.

 

6.33 Accuracy and Completeness of Information.

 

Except for projections, all factual information heretofore, contemporaneously or
hereafter furnished by or on behalf of CBI or any of its Subsidiaries in writing
to the Agent, any Lender, or the Independent Accountant for purposes of or in
connection with this Credit Agreement or any Credit Documents, or any
transaction contemplated hereby or thereby is or will be true and accurate in
all material respects on the date as of which such information is dated or
certified and not incomplete by omitting to state any material fact necessary to
make such information not misleading at such time. All projections from time to
time delivered to the Agent or one or more Lenders have been prepared based upon
assumptions which each Borrower believes in good faith are reasonable at the
time such projections are delivered to the Agent or such Lenders.

 

6.34 Atcon.

 

Atcon has no assets or operations other than its loan (and security rights
related thereto) to Euro Sub as a part of the German Financing.

 

ARTICLE VII.

 

AFFIRMATIVE COVENANTS

 

Until termination of this Credit Agreement and the Existing Commitments
hereunder and payment and satisfaction of all Obligations due or to become due
hereunder, each Borrower agrees that it shall, and, with respect to covenants
which apply to its Subsidiaries or to Credit Parties, it shall cause its
Subsidiaries or the Credit Parties, as applicable, to, unless the Aggregate
Required Lenders (or, if the provisions of this Article VII explicitly state
otherwise, the Existing Required Lenders or the Term B Required Lenders, as
applicable) shall have otherwise consented in writing:

 

7.1 Information.

 

Each Borrower will furnish to the Lenders the following information within the
following time periods:

 

(a) within one hundred twenty (120) days after the close of each fiscal year of
CBI, the audited consolidated balance sheet, consolidated statements of income,
shareholders’ equity and cash flow of CBI and its consolidated Subsidiaries for
such year setting forth in comparative form the corresponding figures for the
preceding year, prepared in accordance with GAAP, and accompanied by a report
and unqualified opinion (such report and opinion not to include any going
concern qualification) of Ernst & Young LLP or other Independent Accountant
selected by CBI and approved by the Aggregate Required Lenders;

 

84



--------------------------------------------------------------------------------

(b) within sixty (60) days after the end of each of the first three (3) fiscal
quarters of CBI, the unaudited consolidated balance sheet, consolidated
statement of income and consolidated statement of cash flow, of CBI and its
consolidated Subsidiaries in the form regularly prepared by CBI and consistent
with the Financials, together with a certificate of the chief accounting officer
or treasurer of CBI stating that such financial statements fairly present the
financial condition of CBI and its consolidated Subsidiaries at the dates
thereof and the results of their operations for the periods indicated (subject
to normal year-end and audit adjustments and the absence of statements of
shareholders’ equity and footnotes) and that such financial statements have been
prepared in conformity with GAAP consistently applied throughout the periods
involved except as otherwise disclosed in such financial statements;

 

(c) within sixty (60) days after the end of each fiscal December and within
thirty (30) days after the end of each other fiscal month of CBI (other than
January, March, June and September), a copy of the internal operating income
analysis for such month and for the period from the beginning of the current
fiscal year to the end of such month, in reasonable detail setting forth in
comparative form the corresponding analysis for the same month and same
year-to-date period in the preceding fiscal year, in the form regularly prepared
by CBI, certified by the chief accounting officer or treasurer of CBI as being a
true and correct copy;

 

(d) at the time of delivery of the quarterly financial statements of CBI
pursuant to paragraph (b) above and the annual financial statements pursuant to
paragraph (a) above, a compliance certificate, executed by the chief accounting
officer or treasurer of CBI, in substantially the form of Exhibit F attached
hereto, and stating that such officer has caused this Credit Agreement to be
reviewed and has no knowledge of any default by any Borrower in the performance
or observance of any of the provisions of this Credit Agreement, during such
quarter or at the end of such year, or, if such officer has such knowledge,
specifying each default and the nature thereof, and compliance by CBI as of the
date of such statement with the financial covenants set forth in Article VIII
hereof and the other applicable covenants set forth in Exhibit F;

 

(e) within thirty (30) days after the end of each fiscal month of CBI (provided,
that if Availability, plus the amount of CBI’s and its Subsidiaries’ (other than
any Excluded Entity’s) unrestricted cash and Cash Equivalents is less than
$20,000,000, such reporting shall be done weekly), a Revolving Credit Borrowing
Base Certificate (the “Revolving Credit Borrowing Base Certificate”) in
substantially the form of Exhibit G hereto, duly completed and certified by
CBI’s chief accounting officer or treasurer, detailing, among other things,
CBI’s Eligible Accounts Receivable as of the end of the immediately preceding
month end and the then outstanding amount of all amounts owing by CBI to Persons

 

85



--------------------------------------------------------------------------------

(other than CIL) for the purchase of bananas and plantains. In addition, within
thirty (30) days after the end of each fiscal month of CBI (or if such day is
not a Business Day, then on the next succeeding Business Day), CBI shall furnish
a written report to the Lenders setting forth (i) the accounts receivable aged
trial balance at the immediately preceding month end (along with a report
reconciling accounts receivable to the prior month’s receivables aging) for each
account debtor, aged by due date; such aging reports shall indicate which
Accounts are current, up to thirty (30), thirty (30) to sixty (60), and over
sixty (60) days past due and shall list the names of all applicable account
debtors and (ii) a monthly accounts payable listing or open item listing
including a report as to all claims (which have given rise or could give rise to
a trust under PACA) arising under PACA owing by CBI or its Subsidiaries and a
report as to all banana and plantain supplier accruals owing by CBI (which
report shall include a schedule of amounts owing to CIL by CBI and a schedule of
amounts owed by CIL to its banana and plantain suppliers), with such listings
and reports to be in form satisfactory to the Agent. The Agent may, but shall
not be required to, rely on each Revolving Credit Borrowing Base Certificate
delivered hereunder as accurately setting forth the available Revolving Credit
Borrowing Base for all purposes of this Credit Agreement until such time as a
new Revolving Credit Borrowing Base Certificate is delivered to the Agent in
accordance herewith; Revolving Credit Borrowing Base Certificates may be
prepared and submitted to the Lenders on a more frequent basis, provided that
such certificate complies with the requirements set forth elsewhere herein;

 

(f) within thirty (30) days after the end of each fiscal month of CBI (it being
agreed that no report shall be required for each fiscal January and the
applicable report for each fiscal February shall include year-to-date
information), a monthly compliance certificate executed by the person preparing
such report, in substantially the form of Exhibit F-1 attached hereto including
a report setting forth (i) the aggregate amounts paid to CBII during such month
by CBI and its Subsidiaries (and the reasons therefor, including detailed
information regarding payments during such month and for the year to date) of
(A) Allocated CBII Overhead, (B) Unallocated CBII Overhead and (C) Permitted
Restructuring Expenses; (ii) the aggregate amount owing to CBII by CBI and its
Subsidiaries as of the last day of such month (and the reasons therefor); (iii)
a detailed list of the amounts, as of the last day of such month, of the
Permitted Investments permitted pursuant to each of clauses (iv), (vii), (viii),
(xi), (xii), (xiii), (xiv), (xv), (xvii), (xix), (xxvi), (xxvii), (xxviii),
(xxix), (xxx) and (xxxi) of the definition of Permitted Investments; (iv) a
detailed list of the amounts, as of the last day of such month, of the Permitted
Indebtedness permitted pursuant to each of clauses (b), (c), (d)(iii), (d)(vii),
(d)(viii), (d)(ix), (d)(x), (d)(xi) and (d)(xii) of the definition of Permitted
Indebtedness; (v) a list of all sales of Tropical Farms or Asset Dispositions
consummated during such month (which list shall include the names of the
applicable Subsidiaries and the purchase price received in connection therewith)
and the amount, as of the last day of such month, of all proceeds of sales of
Tropical Farms after the Original Closing Date that have been used to make
Capital Expenditures; (vi) a report detailing all Assets

 

86



--------------------------------------------------------------------------------

Dispositions with a value not exceeding $1,000,000, which have occurred during
the prior fiscal month; (vii) a report detailing cash receipts and related
transfers through the tri-party accounts; (viii) a list of any sale-leaseback
transactions which were completed in such month and (ix)(A) all amounts paid to
CBII as permitted by Section 9.6(e), (B) all amounts paid by CBII for the
purchase, redemption, retirement or defeasance of CBII Bonds (including the
related expenses) and (C) all Bond Repurchase Fees paid to the Agent (in
addition, CBI shall certify that at the time of each payment to CBII permitted
by Section 9.6(e), no Default or Event of Default had occurred and was
continuing or would or did result therefrom);

 

(g) promptly upon receipt thereof, copies of the portions relevant to CBI of all
management letters and other material reports which are prepared by its
Independent Accountants in connection with any audit of CBI’s financial
statements by such Accountants;

 

(h) (A) within one hundred and twenty (120) days after the close of each fiscal
year of CBI, the unaudited consolidated balance sheet and consolidated statement
of income of Hameico on the same basis as, and in a form similar to, that
presented in CBII’s annual report on Form 10-K; and

 

(B) within sixty (60) days after the end of the first three (3) fiscal quarters
of CBI, the unaudited consolidated balance sheet and consolidated statement of
income of Hameico on the same basis as and in a form similar to that presented
in CBII’s quarterly reports on Form 10-Q;

 

(i) no later than thirty (30) days after the end of CBI’s fiscal year during
each year when this Credit Agreement is in effect, a forecast for the current
fiscal year of (i) CBI and its Subsidiaries which includes projected
consolidated statement of income for such fiscal year and a projected
consolidated statement of cash flows for such fiscal year and projected
consolidated balance sheets, statements of income and statements of cash flows
on a quarterly basis for such fiscal year and (ii) Availability under the
Revolving Credit Borrowing Base for such fiscal year; provided, that the parties
acknowledge that the information in such forecasts is not compiled or presented
in accordance with GAAP and may not necessarily be presented on a basis
consistent with CBI’s financial statements to be delivered pursuant to
paragraphs (a) and (b) above;

 

(j) promptly and in any event within three (3) Business Days after becoming
aware of the occurrence of a Default or Event of Default, a certificate of the
chief executive officer, chief accounting officer or treasurer of CBI specifying
the nature thereof and CBI’s proposed response thereto, each in reasonable
detail;

 

(k) promptly upon a responsible officer of any Borrower obtaining knowledge
thereof, copies of all claims (which have given rise or could give rise to a
trust under PACA) filed with respect to any Credit Party under or pursuant to
PACA (or any similar statute, law, rule or regulation); and

 

87



--------------------------------------------------------------------------------

(l) with reasonable promptness, such other data, reports or information as the
Agent or any of the Lenders may reasonably request.

 

7.2 [Intentionally Deleted]

 

7.3 Corporate Existence.

 

Each Borrower and each of its Subsidiaries (other than Inactive Subsidiaries)
(a) subject to Section 9.4 hereof, will maintain their corporate or limited
liability company existence, will maintain in full force and effect all material
licenses, bonds, franchise, leases, trademarks and qualifications to do business
(provided, that an entity may cease to maintain its franchises and
qualifications to do business if it ceases to exist as a result of a transaction
permitted by Section 9.4 hereof), (b) will obtain or maintain patents, contracts
and other rights necessary to the profitable conduct of their businesses, (c)
will continue in, and limit their operations to, the same general lines of
business as that presently conducted by them and (d) will comply with all
applicable laws and regulations of any federal, state or local Governmental
Authority, except where noncompliance could not reasonably be expected to have a
Material Adverse Effect.

 

7.4 ERISA.

 

CBI will deliver to the Agent, at the Borrowers’ expense, the following
information at the times specified below:

 

(a) within ten (10) Business Days after CBI, any of its Subsidiaries or any
Controlled ERISA Affiliate knows or has reason to know that a material
Termination Event has occurred, a written statement of the chief accounting
officer of CBI describing such Termination Event and the action, if any, which
CBI or other such entities have taken, are taking or propose to take with
respect thereto, and when known, any action taken or threatened by the Internal
Revenue Service, DOL or PBGC with respect thereto;

 

(b) within ten (10) Business Days after CBI, any of its Subsidiaries or any
Controlled ERISA Affiliate knows or has reason to know that a prohibited
transaction (as defined in Section 406 of ERISA and Section 4975 of the Internal
Revenue Code) has occurred, a statement of the chief accounting officer of CBI
describing such transaction and the action which CBI or other such entities have
taken, are taking or propose to take with respect thereto;

 

(c) within thirty (30) Business Days after the filing thereof with the DOL,
Internal Revenue Service or PBGC, copies of each annual report (form 5500
series), including all schedules and attachments thereto, filed with respect to
each Benefit Plan of CBI, its Subsidiaries or any Controlled ERISA Affiliate;

 

(d) within thirty (30) Business Days after receipt by CBI, any of its
Subsidiaries or any Controlled ERISA Affiliate of each actuarial report for any

 

88



--------------------------------------------------------------------------------

Benefit Plan or Multiemployer Plan of CBI, any of its Subsidiaries or any
Controlled ERISA Affiliate and each annual report for any such Multiemployer
Plan, copies of each such report;

 

(e) within ten (10) Business Days prior to the filing thereof with the Internal
Revenue Service, a copy of any funding waiver request with respect to any
Benefit Plan of CBI, its Subsidiaries or any Controlled ERISA Affiliate and
within three (3) Business Days after receipt of any communications received by
CBI, any of its Subsidiaries or any Controlled ERISA Affiliate with respect to
such request;

 

(f) within sixty (60) Business Days upon the occurrence thereof, notification of
any increase in the benefits of any existing Benefit Plan of CBI, any of its
Subsidiaries or any Controlled ERISA Affiliate or the establishment of any new
Benefit Plan of CBI, any of its Subsidiaries or any Controlled ERISA Affiliate
or the commencement of contributions to any Benefit Plan to which CBI, any of
its Subsidiaries or any Controlled ERISA Affiliate was not previously
contributing;

 

(g) within ten (10) Business Days after receipt by CBI, any of its Subsidiaries
or any Controlled ERISA Affiliate of the PBGC’s intention to terminate a Benefit
Plan or to have a trustee appointed to administer a Benefit Plan, copies of each
such notice;

 

(h) within ten (10) Business Days after receipt by CBI, any of its Subsidiaries
or any Controlled ERISA Affiliate of any favorable or unfavorable determination
letter from the Internal Revenue Service regarding the qualification of a
Benefit Plan or other employee pension benefit plan intending to qualify under
section 401(a) of the Internal Revenue Code of CBI, any of its Subsidiaries or
any Controlled ERISA Affiliate under Section 401(a) of the Internal Revenue
Code, copies of each such letter;

 

(i) within ten (10) Business Days after receipt by CBI, any of its Subsidiaries
or any Controlled ERISA Affiliate of a notice regarding the imposition of
withdrawal liability under any Multiemployer Plan, copies of each such notice;

 

(j) within ten (10) Business Days prior to the date CBI, any of its Subsidiaries
or any Controlled ERISA Affiliate intends to fail to make a required installment
or any other required payment under Section 412 of the Internal Revenue Code on
or before the due date for such installment or payment, a notification of such
failure;

 

(k) within ten (10) Business Days after CBI, any of its Subsidiaries or any
Controlled ERISA Affiliate knows (a) a Multiemployer Plan of CBI, any of its
Subsidiaries or any Controlled ERISA Affiliate has been terminated, (b) the
administrator or plan sponsor of a Multiemployer Plan of CBI, its Subsidiaries
or

 

89



--------------------------------------------------------------------------------

any Controlled ERISA Affiliate intends to terminate any such Multiemployer Plan,
or (c) the PBGC has instituted or will institute proceedings under Section 4042
of ERISA to terminate a Multiemployer Plan of CBI, its Subsidiaries or any
Controlled ERISA Affiliate, a written statement setting forth any such event or
information;

 

(l) within ten (10) Business Days after CBI, any of its Subsidiaries or any
Controlled ERISA Affiliate knows that an ERISA Affiliate (excluding for purposes
hereof any ERISA Affiliate which is a Controlled ERISA Affiliate) has incurred
or to the best knowledge of CBI or any of its Subsidiaries, could reasonably be
expected to incur, any liability under ERISA, the Internal Revenue Code, or any
other law applicable to Benefit Plans that has had or could reasonably be
expected to have a Material Adverse Effect, a statement of the chief accounting
officer of CBI describing such transaction and the action which CBI or other
such entities have taken, are taking or propose to take with respect thereto;
and

 

(m) within thirty (30) days after receipt by CBI or any of its Subsidiaries of
each actuarial report for any Retiree Health Plan of CBI or any of its
Subsidiaries, copies of each such report.

 

For purposes of this Section 7.4, CBI, any of its Subsidiaries and any
Controlled ERISA Affiliate shall be deemed to know all facts known by the
administrator of any Benefit Plan of which such entity is then the plan sponsor.

 

CBI will establish, maintain and operate all Benefit Plans of CBI, any of its
Subsidiaries or any Controlled ERISA Affiliate to comply in all material
respects with the provisions of ERISA, the Internal Revenue Code, and all other
applicable laws, and the regulations and interpretations thereunder other than
to the extent that CBI is in good faith contesting by appropriate proceedings
the validity or implication of any such provision, law, rule, regulation or
interpretation.

 

7.5 Proceedings or Adverse Changes.

 

Each Borrower will as soon as practicable, and in any event within thirty (30)
Business Days after any Borrower learns of the following, give written notice to
the Agent of any proceeding(s) being instituted or threatened in writing to be
instituted by or against CBI or any of its Subsidiaries in any federal, state,
local or foreign court or before any commission or other regulatory body
(federal, state, local or foreign) that is reasonably likely to expose CBI or
any of its Subsidiaries to liability in excess of $2,500,000 (without regard to
whether any or all of such amount is covered by insurance). Each Borrower will
as soon as possible, and in any event within five (5) Business Days after any
Borrower learns of the following, give written notice to the Agent of any
Material Adverse Change. Provision of any such notice by any Borrower will not
constitute a waiver or excuse of any Default or Event of Default occurring as a
result of such changes or events.

 

90



--------------------------------------------------------------------------------

7.6 Environmental Matters.

 

Each Borrower will conduct its business and the businesses of each of its
Subsidiaries so as to comply in all material respects with all environmental
laws, regulations, directions and ordinances in all applicable jurisdictions
including, without limitation, environmental land use, occupational safety or
health laws, regulations, directions, ordinances, requirements or permits in all
applicable jurisdictions, except to the extent that such Borrower or any of its
Subsidiaries is contesting, in good faith by appropriate legal proceedings, any
such law, regulation, direction, ordinance or interpretation thereof or
application thereof; provided, further, that each Borrower and each of its
Subsidiaries will comply with the order of any court or other governmental body
of the applicable jurisdiction relating to such laws unless such Borrower or its
Subsidiaries shall currently be prosecuting an appeal or proceedings for review
and shall have secured a stay of enforcement or execution or other arrangement
postponing enforcement or execution pending such appeal or proceedings for
review. If any Borrower or any of its Subsidiaries shall (a) receive notice that
any violation of any federal, state or local environmental law, regulation,
direction or ordinance may have been committed or is about to be committed by
CBI or any of its Subsidiaries except where such violation could not reasonably
be expected to have a Material Adverse Effect, (b) receive notice that any
administrative or judicial complaint or order has been filed or is about to be
filed against CBI or any of its Subsidiaries alleging violations of any federal,
state or local environmental law, regulation, direction or ordinance requiring
CBI or any of its Subsidiaries to take any action in connection with the release
of toxic or hazardous substances into the environment where the cost of taking
any such action is reasonably likely to exceed $500,000 or (c) receive any
notice from a federal, state, or local governmental agency or private party
alleging that CBI or any of its Subsidiaries may be liable or responsible for
costs associated with a response to or cleanup of a release of a toxic or
hazardous substance into the environment or any damages caused thereby except
where such liability could not reasonably be expected to have a Material Adverse
Effect, CBI will provide the Agent with a copy of such notice within forty-five
(45) days after the receipt thereof by CBI or any of its Subsidiaries. Within
forty-five (45) days after any Borrower learns of the enactment or promulgation
of any federal, state or local environmental law, regulation, direction,
ordinance, criteria or guideline which could reasonably have a Material Adverse
Effect, such Borrower will provide the Agent with notice thereof. Each Borrower
will promptly take all actions necessary to prevent the imposition of any Liens
on any of its properties arising out of or related to any environmental matters.
At the time that the Agent learns of any environmental condition or occurrence
at any property of any Borrower, which environmental condition or occurrence has
or could reasonably be expected to have a Material Adverse Effect, the Agent may
request, and at the sole cost and expense of such Borrower, such Borrower will
retain, an environmental consulting firm, satisfactory to the Agent in its
commercially reasonable judgment, to conduct an environmental review and audit
of such affected property and promptly provide to the Agent and each Lender a
copy of any reports delivered in connection therewith.

 

7.7 Books and Records; Inspection.

 

(a) Each Borrower will, and will cause each of its Subsidiaries to, maintain
books and records pertaining to their property and assets in such detail, form
and scope as is consistent with good business practice.

 

91



--------------------------------------------------------------------------------

(b) Each Borrower agrees that the Agent or its agents may enter upon the
premises of such Borrower or any of its Subsidiaries at any time and from time
to time, during normal business hours, and at any time at all on and after the
occurrence of an Event of Default which continues beyond the expiration of any
grace or cure period applicable thereto, and which has not otherwise been waived
by the Agent, for the purpose of (a) enabling the Agent’s internal auditors to
conduct quarterly field examinations at CBI’s expense (such expense to include
amounts specified in Section 14.8), (b) inspecting the Collateral, (c)
inspecting and/or copying (at CBI’s expense) any and all records pertaining
thereto, (d) discussing the affairs, finances and business of any Borrower with
any officers and employees of any Borrower, (e) discussing the affairs, finances
and business of any Borrower with the Independent Accountant, but only so long
as the Agent has provided prior notice to such Borrower and the discussions with
the Independent Accountant are reasonable in scope and frequency and (f)
verifying Eligible Accounts Receivable. The Lenders, in the reasonable
discretion of the Agent, may accompany the Agent at their sole expense in
connection with the foregoing inspections. Each Borrower agrees to afford the
Agent thirty (30) days prior written notice of any change in the location of any
Collateral (other than Inventory held for shipment by third Persons, Inventory
and equipment in transit, Inventory held for processing by third Persons or
immaterial quantities of assets, equipment or Inventory) or in the location of
its chief executive office or place of business from the locations specified in
Schedule 6.7, and to execute in advance of such change, cause to be filed and/or
delivered to the Agent any financing statements or other documents required by
the Agent, all in form and substance satisfactory to the Agent. Each Borrower
agrees to furnish any Lender with such other information regarding its business
affairs and financial condition as such Lender may reasonably request from time
to time.

 

7.8 Collateral Records.

 

Each Borrower will, and will cause each Borrower Entity to, execute and deliver
to the Agent, from time to time, solely for the Agent’s convenience in
maintaining a record of the Collateral, such written statements and schedules as
the Agent may reasonably require, including without limitation those described
in Section 7.1 of this Credit Agreement, designating, identifying or describing
the Collateral. Any Borrower’s or any Borrower Entity’s failure, however, to
promptly give the Agent such statements or schedules shall not affect, diminish,
modify or otherwise limit the Lenders’ security interests in the Collateral.
Each Borrower agrees to maintain such books and records regarding Accounts and
the other Collateral as the Agent may reasonably require, and agrees that such
books and records will reflect the Lenders’ interest in the Accounts and such
other Collateral.

 

7.9 Security Interests.

 

Each Borrower will, and will cause each Borrower Entity to, defend the
Collateral against all claims and demands of all Persons at any time claiming
the same or any interest therein. Each Borrower agrees to, and will cause each
Borrower Entity to, comply with the requirements of all state and federal laws
in order to grant to the Lenders valid and perfected first security interest in
the Collateral subject only to Permitted Liens. The Agent is hereby authorized
by each Borrower Entity to file any financing statements covering the Collateral
whether or not any Borrower Entity’s signature appears thereon. Each Borrower
agrees to, and will cause each Borrower Entity to, do whatever the Agent may
reasonably request, from time to

 

92



--------------------------------------------------------------------------------

time, by way of: filing notices of liens, financing statements, fixture filings
and amendments, renewals and continuations thereof; cooperating with the Agent’s
custodians; keeping stock records; obtaining waivers from landlords and
mortgagees and from warehousemen, fillers, processors and packers and their
respective landlords and mortgagees; paying claims, which might if unpaid,
become a Lien (other than a Permitted Lien) on the Collateral; assigning its
rights to the payment of Accounts pursuant to the Assignment of Claims Act of
1940, as amended (31 U.S.C. § 3727 et. seq.) (the failure of which to so assign
will permit the Agent to exclude such accounts from the Revolving Credit
Borrowing Base); and performing such further acts as the Agent may reasonably
require in order to effect the purposes of this Credit Agreement and the other
Credit Documents. Any and all fees, costs and expenses of whatever kind and
nature (including any Taxes, reasonable attorneys’ fees or costs for insurance
of any kind), which the Agent may incur with respect to the Collateral or the
Obligations; in filing public notices; in preparing or filing documents; making
title examinations or rendering opinions; in protecting, maintaining, or
preserving the Collateral or its interest therein; in enforcing or foreclosing
the Liens hereunder, whether through judicial procedures or otherwise; or in
defending or prosecuting any actions or proceedings arising out of or relating
to its transactions with any Borrower Entity under this Credit Agreement or any
other Credit Document, will be borne and paid by the Borrowers. If the same are
not promptly paid by the Borrowers, the Agent may pay the same on the Borrowers’
behalf, and the amount thereof shall be an Obligation secured hereby and due to
the Agent on demand.

 

7.10 Insurance; Asset Loss.

 

Each Borrower will, and will cause each of its Subsidiaries to, maintain third
party liability insurance and replacement value property insurance on their
assets under such policies of insurance, with such insurance companies, in such
amounts and covering such risks as are consistent with industry practices and
consistent with the insurance described on Schedule 6.32. All such policies
(other than to the extent they relate solely to one or more Excluded Entities)
are to name the Agent and the Lenders as additional insureds on liability
policies and the Agent and CBI as loss payees in case of property loss, as its
interests may appear, and are to contain such other provisions as the Agent may
reasonably require to fully protect the Agent’s interest in the assets of CBI
and its Subsidiaries and to any payments to be made under such policies. True
copies of all original insurance policies or certificates of insurance
evidencing such insurance covering the assets of CBI and its Subsidiaries are to
be delivered to the Agent, to the extent such policies or certificates have not
been previously delivered to the Agent, on or prior to the Closing Date, premium
prepaid, with (other than to the extent they relate solely to one or more
Excluded Entities) the loss payable endorsement in the Agent’s favor, and shall
provide for not less than ten (10) days prior written notice to the Agent, of
the exercise of any right of cancellation. In the event CBI or any of its
Subsidiaries fails to respond in a timely and appropriate manner with respect to
collecting under any insurance policies required to be maintained under this
Section 7.10, the Agent shall have the right, in the name of the Agent, CBI or
any of its Subsidiaries, to file claims under such insurance policies, to
receive and give acquittance for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies. Each
Borrower will, and will cause each of its Subsidiaries to, provide written
notice to the Lenders of the occurrence of any of the following events within
fifteen (15)

 

93



--------------------------------------------------------------------------------

Business Days after the end of any quarter in which the CBI’s risk management
department learns (or should reasonably have learned) of the occurrence of such
event: any asset or property owned or used by CBI or any of its Subsidiaries
that has an estimated replacement value equal to or greater than $500,000 is (i)
materially damaged or destroyed, or suffers any other loss or (ii) is condemned,
confiscated or otherwise taken, in whole or in part, or the use thereof is
otherwise diminished so as to render impracticable or unreasonable the use of
such asset or property for the purpose to which such asset or property were used
immediately prior to such condemnation, confiscation or taking, by exercise of
the powers of condemnation or eminent domain or otherwise, and in either case
amount of the damage, destruction, loss or diminution in value of the assets of
CBI and its Subsidiaries is in excess of, in the aggregate for CBI and all of
its Subsidiaries, $2,000,000 in any fiscal year of CBI (any such damage,
destruction, loss or diminution in value of the Collateral is referred to herein
as an “Asset Loss”). Each Borrower will, and will cause each of its Subsidiaries
to, diligently file and prosecute its claim or claims for any award or payment
in connection with an Asset Loss. In the event of an Asset Loss, each Borrower
will, and will cause each Subsidiary (other than an Excluded Entity) to, pay to
the Agent, promptly upon receipt thereof, any and all insurance proceeds and
payments received by any such Subsidiary on account of damage, destruction or
loss of all or any portion of the assets of CBI or its Subsidiaries (other than
an Excluded Entity) to which the Agent is entitled. The Agent’s right to retain
such insurance proceeds is subject to (i) the limitations set forth in the
definition of Asset Loss, and until there is an Asset Loss and unless an Event
of Default shall have occurred and be continuing, the Agent shall pay to the
applicable Borrower (or as directed by the applicable Borrower) any such
insurance proceeds to which the applicable Borrower is entitled, (ii) the rights
of any lessor or secured creditor senior to Agent, if the underlying obligation
is permitted by this Credit Agreement and (iii) the application of Net Cash
Proceeds from Asset Losses pursuant to Section 2.3(b)(vi)(C). The Agent may,
with the consent of the Existing Required Lenders or Term B Required Lenders, as
applicable, either (a) apply the proceeds realized from Asset Losses, as set
forth in Section 2.3(b)(vi) or (b) pay such proceeds to the applicable Borrower
or the applicable Subsidiary to be used to repair, replace or rebuild the asset
or property or portion thereof that was the subject of the Asset Loss. After the
occurrence and during the continuance of an Event of Default, (i) no settlement
on account of any such Asset Loss (other than those of an Excluded Entity) shall
be made without the consent of the Aggregate Required Lenders and (ii) the Agent
may participate in any such proceedings and each Borrower will, and will cause
each applicable Subsidiary to, deliver to the Agent such documents as may be
requested by the Agent to permit such participation and will consult with the
Agent, its attorneys and agents in the making and prosecution of such claim or
claims. Each Borrower and each Subsidiary (other than an Excluded Entity) hereby
irrevocably authorizes and appoints the Agent its attorney-in-fact, after the
occurrence and continuance of an Event of Default, to collect and receive for
any such award or payment and to file and prosecute such claim or claims, which
power of attorney shall be irrevocable and shall be deemed to be coupled with an
interest, and the each Borrower shall, and will cause each such Subsidiary to,
upon demand of the Agent, make, execute and deliver any and all assignments and
other instruments sufficient for the purpose of assigning any such award or
payment to the Agent for the benefit of the Lenders, free and clear of any
encumbrances of any kind or nature whatsoever.

 

94



--------------------------------------------------------------------------------

7.11 Taxes.

 

Each Borrower will, and will cause each of its Subsidiaries to, pay, when due
and in any event prior to delinquency, all Taxes lawfully levied or assessed
against such Borrower, any of its Subsidiaries or any of the Collateral;
provided, however, that unless such Taxes have become a federal tax Lien or
ERISA Lien on any of the assets of a Borrower or any Subsidiary, no such Tax
need be paid if the same is being contested in good faith, by appropriate
proceedings promptly instituted and diligently conducted and if an adequate
reserve or other appropriate provision shall have been made therefor as required
in order to be in conformity with GAAP.

 

7.12 Compliance With Laws.

 

Each Borrower will, and will cause each of its Subsidiaries to, comply with all
acts, rules, regulations, orders, and ordinances of any legislative,
administrative or judicial body or official applicable to the Collateral or any
part thereof, or to the operation of its business, except where the failure to
so comply could not reasonably be expected to have a Material Adverse Effect.

 

7.13 Use of Proceeds.

 

Subject to the terms and conditions hereof, the proceeds of any Loans made
hereunder to (i) CBI shall be used by CBI solely for the financing of working
capital and the financing of capital expenditures for food-related businesses
(other than the fresh or processed meat business) and (ii) Atcon shall be used
solely to fund the German Financing; provided, however, that in any event, no
portion of the proceeds of any such advances shall be used by CBI or Atcon for
the purpose of purchasing or carrying any “margin stock” (as defined in
Regulation U of the Board of Governors of the Federal Reserve System) or for any
other purpose which violates the provisions or Regulation T, U or X of said
Board of Governors or for any other purpose in violation of any applicable
statute or regulation, or of the terms and conditions of this Credit Agreement.

 

7.14 Fiscal Year.

 

Each Borrower agrees that it will give the Agent at least forty-five (45) days’
prior written notice of any change in its fiscal year from a year ending
December 31.

 

7.15 Notification of Certain Events.

 

Each Borrower agrees that it will promptly notify the Agent of the occurrence of
any of the following events:

 

(a) any Material Contract of CBI or any of its Subsidiaries is terminated or
amended in any material adverse respect or any new Material Contract is entered
into (in which event CBI shall provide the Agent with a copy of such Material
Contract); or

 

(b) any of the terms upon which suppliers to CBI or any of its Subsidiaries do
business with CBI or any of its Subsidiaries are changed or amended in any
respect which has or could reasonably be expected to have a Material Adverse
Effect; or

 

95



--------------------------------------------------------------------------------

(c) any order, judgment or decree in excess of $2,500,000 shall have been
entered against CBI or any of its Subsidiaries or any of their respective
properties or assets, or

 

(d) any written notification of violation of any law or regulation or any
inquiry with respect thereto shall have been received by CBI or any of its
Subsidiaries from any local, state, federal or foreign Governmental Authority or
agency which violation could reasonably be expected to have a Material Adverse
Effect.

 

7.16 Additional Subsidiaries; Inactive Subsidiaries.

 

Promptly, and in any event within sixty (60) Business Days, upon any Person
becoming a direct or indirect Subsidiary of CBI or upon any Subsidiary which was
an Inactive Subsidiary ceasing to be an Inactive Subsidiary, CBI will provide
the Agent with written notice thereof setting forth information in reasonable
detail describing all of the assets of such Person and shall, to the extent
consistent with the documentation requested or required prior to such time, (a)
cause such Person to execute a Joinder Agreement in substantially the same form
as Exhibit J hereto, (b) cause such Person to pledge all of its assets of the
type included in the Collateral to the Agent pursuant to a security agreement in
substantially the form of the Security Agreement and otherwise in a form
acceptable to the Agent, (c) cause such Person to execute and deliver such other
documents as the Agent reasonably requests and (d) execute and deliver such
other documentation as the Agent may reasonably request in connection with the
foregoing, including, without limitation, appropriate UCC-1 financing
statements, Acknowledgment Agreements, certified resolutions and other
organizational and authorizing documents of such Person and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above), all in form, content and scope reasonably satisfactory to the Agent,
provided, however, that until (i) CBI has provided the Agent written notice of
the formation of any new Subsidiary or that a formerly Inactive Subsidiary is
ceasing to be an Inactive Subsidiary and (ii) such Subsidiary or Subsidiaries
have signed any necessary Joinder Agreements, Security Agreements, Pledge
Agreements or Guaranty Agreements required by the terms of this Agreement,
neither CBI nor any of its Subsidiaries shall invest more than $500,000 in each
such Subsidiary or $1,000,000 in the aggregate at any time outstanding in all
such Subsidiaries.

 

7.17 Schedules of Accounts and Purchase Orders.

 

In furtherance of the continuing assignment and security interest in the
Accounts of CBI granted pursuant to the Security Agreement, upon the creation of
Accounts, CBI will execute and deliver to the Agent in such form and manner as
the Agent may require, solely for its convenience in maintaining records of
collateral, such confirmatory schedules of Accounts, and other appropriate
reports designating, identifying and describing the Accounts as the Agent may
require. In addition, upon the Agent’s reasonable request, CBI will provide the
Agent with copies of agreements with, or purchase orders from, the customers of
CBI and CBCNA and

 

96



--------------------------------------------------------------------------------

copies of invoices to customers, proof of shipment or delivery and such other
documentation and information relating to said Accounts and other collateral as
the Agent may require. Failure to provide the Agent with any of the foregoing
shall in no way affect, diminish, modify or otherwise limit the security
interests granted herein. CBI hereby authorizes the Agent to regard CBI’s or any
of its Subsidiaries’ printed name or rubber stamp signature on assignment
schedules or invoices as the equivalent of a manual signature by CBI’s or such
Subsidiaries’ authorized officers or agents.

 

7.18 Collection of Accounts.

 

(a) Other than amounts received from the sale of promotional items to employees
at CBI’s corporate headquarters and other similar de minimus amounts which are
deposited in an account at US Bank, N.A. in Cincinnati, Ohio, all proceeds of
Collateral in the United States and Canada and all proceeds of Accounts shall be
directed to one or more lockboxes which are subject to tri-party agreements
between the Agent, the applicable Credit Party and the applicable bank or to an
Agent Bank Account. All amounts received in such lockboxes shall be deposited
into a bank account in the Agent’s name (or with respect to accounts at Bank of
America, N.A., in CBI’s name for the benefit of the Agent) (each an “Agent Bank
Account”) and each Borrower shall, and shall cause each of its domestic
Subsidiaries to, cause all amounts that it receives from any source to be
deposited into an Agent Bank Account. The Agent agrees that, unless Availability
(plus the amount of unrestricted cash and Cash Equivalents of CBI and its
Subsidiaries’ (other than any Excluded Entity) shall fall below $20,000,000 or a
Default or an Event of Default has occurred, the Agent shall not deliver a
notice to cause funds in any of the applicable accounts to be sent to any
account of the Agent or any of its affiliates.

 

(b) Any checks, cash, notes or other instruments or property received by any
Borrower or any of its Subsidiaries with respect to any Accounts shall be held
by such Borrower or any of its Subsidiaries in trust for the benefit of the
Lenders, separate from such Borrower’s or Subsidiary’s own property and funds,
and immediately turned over to the Agent or deposited in lockbox accounts under
the dominion and control of the Agent, with proper assignments or endorsements.
No checks, drafts or other instruments received by the Agent shall constitute
final payment unless and until such instruments have actually been collected.
The Agent on behalf of the Lenders shall have sole dominion and control over the
domestic bank accounts of the Credit Parties subject to the limited rights of
deposit and withdrawal granted to the Credit Parties pursuant to the lockbox
letters delivered to the lockbox banks.

 

7.19 Notice; Credit Memoranda; and Returned Goods.

 

In addition to the reports required pursuant to Section 7.1, CBI will notify the
Agent promptly of any matters materially affecting the value, enforceability or
collectability of any Account, and of all material customer disputes, offsets,
defenses, counterclaims, returns and rejections, and all reclaimed or
repossessed merchandise or goods, provided, however, that such

 

97



--------------------------------------------------------------------------------

notice shall only be required as to any such matter that affects Accounts
outstanding at any one time from any account debtor, which affected Accounts
have a value greater than $500,000. CBI will issue credit memoranda promptly
(with duplicates to the Agent upon its request for same) upon accepting returns
or granting allowances, and may continue to do so until the occurrence of an
Event of Default which continues beyond the expiration of the applicable grace
or cure period, or which has not otherwise been waived by the Aggregate Required
Lenders. After the occurrence and during the continuance of an Event of Default,
CBI agrees that all returned, reclaimed or repossessed merchandise or goods
shall be set aside by CBI, marked with the Lenders’ name and held by CBI for the
Lenders’ account as owner and assignee.

 

7.20 Acknowledgment Agreements.

 

CBI will assist the Agent in obtaining executed Acknowledgment Agreements from
each of the warehousemen, processors, packers, fillers, landlords and mortgagees
with whom CBI conducts business from time to time.

 

7.21 Trademarks etc.

 

Each Borrower will do and cause to be done all things necessary to preserve and
keep in full force and effect all registrations of trademarks, service marks and
other marks, trade names or other trade rights which registrations are of value
to such Borrower or any of its Subsidiaries (other than those which are,
individually and in the aggregate, of de minimus value).

 

7.22 Maintenance of Property.

 

Each Borrower will, and will cause each of its Subsidiaries to, keep all
property necessary to its respective business in good working order and
condition (ordinary wear and tear excepted) in accordance with their past
operating practices and not to commit or suffer any waste with respect to any of
its properties, except for properties which either individually or in the
aggregate are not material.

 

7.23 [Intentionally Deleted]

 

7.24 Revisions or Updates to Schedules.

 

If any of the information or disclosures provided on any of Schedules 6.7, 6.8,
6.9, 6.15, 6.18 or 6.29, originally attached hereto become outdated or incorrect
in any material respect, CBI shall deliver to the Agent and the Lenders as part
of the compliance certificate required pursuant to Section 7.1(d) (or earlier if
CBI so elects) such revision or updates to such Schedule(s) as may be necessary
or appropriate to update or correct such Schedule(s) which revisions shall be
effective from the date accepted in writing by the Agent and the Aggregate
Required Lenders, such acceptance not to be unreasonably withheld or delayed;
provided, that no such revisions or updates to any such Schedule(s) shall be
deemed to have cured any breach of warranty or misrepresentation occurring prior
to the delivery of such revision or update by reason of the inaccuracy or
incompleteness of any such Schedule(s) at the time such warranty or
representation previously was made or deemed to be made.

 

98



--------------------------------------------------------------------------------

7.25 [Intentionally Deleted]

 

7.26 Compliance with PACA.

 

Each Borrower shall, and shall cause each Borrower Entity to:

 

(a) Comply with all applicable provisions of PACA, including, without
limitation, those governing trust formation and prompt repayment.

 

(b) Maintain written records pertaining to perishable agricultural commodities
and by-products in its possession to which a constructive trust under PACA is
applicable.

 

All terms used in this Section 7.26 and defined in PACA shall have the meanings
ascribed to such terms therein.

 

7.27 Covenants Relating to Food Security Act.

 

Each Borrower shall, and shall cause each Borrower Entity to:

 

(a) Promptly provide the Agent with a copy of any notice received by any
Borrower Entity with respect to a security interest created by a seller of farm
products.

 

(b) With respect to any farm products produced in a state with a central filing
system, register with the secretary of state of such state prior to the purchase
of such farm products.

 

All terms used in this Section 7.27 and defined in the Food Security Act shall
have the meanings ascribed to such terms therein.

 

7.28 Payment for Perishable Goods.

 

(a) CBI shall pay, not later than one (1) Business Day prior to the date
required for payment therein, any outstanding invoices for perishable
agricultural commodities purchased from any vendor other than an Affiliate;
provided, however, that in the event that any such invoice requires payment upon
delivery, payment shall be made on such date of delivery; provided, further,
however, that any such invoices which require payment upon delivery may be paid
at a later date up to thirty (30) days after delivery of such commodities so
long as CBI has provided evidence satisfactory to the Agent of prior course of
dealing with any existing or current vendor and for all vendors carried out in
accordance with standard industry practices or CBI has obtained a waiver of the
vendors’ rights under PACA. Notwithstanding anything to the contrary contained
in this Section 7.28(a), neither CBI nor any Subsidiary shall be obligated to
pay amounts on any invoice with respect to which CBI or such Subsidiary has a
bona fide dispute concerning payment for any reason, including, without
limitation, quality of the perishable commodities received, quantity of the
perishable commodities received, or compliance of the perishable commodities
received with applicable rules and regulations.

 

99



--------------------------------------------------------------------------------

(b) CBI shall pay, in the event that written notification other than on an
invoice is received from any vendor of perishable agricultural commodities of
its intent to enforce its rights under Section 5 of PACA, or to establish a
federal statutory lien or trust under the Food Security Act, the related invoice
within one (1) Business Day of receipt and promptly notify the Agent of such
receipt; provided, however, that such invoice may remain unpaid if, and only so
long as, (i) appropriate legal or administrative action has been commenced and
is being diligently pursued or defended by CBI, (ii) the ability of the vendor
to pursue any rights or enforce any liens or trusts provided under PACA has been
stayed or is otherwise legally prohibited during the pendency of such action or
the benefits of Section 5 of PACA are not available to such vendor and (iii) the
Agent shall have established a reserve against the Revolving Credit Borrowing
Base in an amount at least equal to the amount claimed to be due by such vendor
under the relevant invoice. Notwithstanding anything to the contrary contained
in this Section 7.28(b), neither CBI nor any Subsidiary shall be obligated to
pay the full amount of any invoice which is subject to offset by CBI or such
Subsidiary pursuant to Section 46.46(e)(4) of the regulations promulgated under
PACA. This Section 7.28 should not be construed to impose a responsibility on
CBI or any of its Subsidiaries to pay to the vendor or report to the Agent any
informal or formal complaints received by CBI or any such Subsidiary under PACA;
instead, this Section 7.28 should be construed to impose such responsibilities
only in the event a formal claim under a statutory trust under Section 5 of PACA
is made by a vendor.

 

7.29 Excluded Chiquita Fresh German Group Entities.

 

Within sixty (60) days after the Closing Date, each Borrower will, and will
cause its Subsidiaries (other than any Excluded Entity) to, repay in full any
Qualified Investments in any Excluded Chiquita Fresh German Group Entity made by
such Borrower or such Subsidiary since the Closing Date.

 

ARTICLE VIII.

 

FINANCIAL COVENANTS

 

Until termination of this Credit Agreement and the Existing Commitments
hereunder and payment and satisfaction of all Obligations due or to become due
hereunder, each Borrower agrees that, unless the Aggregate Required Lenders
shall have otherwise consented in writing:

 

8.1 Leverage Ratio.

 

CBI and its consolidated Subsidiaries (other than CPF and its Subsidiaries)
shall have a Leverage Ratio, as of the end of each fiscal quarter of CBI of no
greater than 2.65:1.00.

 

100



--------------------------------------------------------------------------------

8.2 Fixed Charge Coverage Ratio.

 

CBI and its consolidated Subsidiaries (other than CPF and its Subsidiaries)
shall have a Fixed Charge Coverage Ratio (tested quarterly), of at least
1.00:1.00 for the four (4) fiscal quarter period then ended.

 

8.3 Capital Expenditures.

 

CBI shall not, and shall not permit its Subsidiaries (other than CPF and its
Subsidiaries and the Chiquita Fresh German Group) to, make or commit to make
Consolidated Capital Expenditures in an aggregate amount in excess of the
amounts set forth below, for the following fiscal years:

 

Fiscal Year

--------------------------------------------------------------------------------

   Capital Expenditures Limit


--------------------------------------------------------------------------------

2002

   $ 50,000,000

2003 - and each fiscal year thereafter

   $ 70,000,000

 

provided, however, that (a) the amount expended in any fiscal year for any
Permitted Acquisition shall not reduce the Capital Expenditure limit for such
fiscal year and (b) the proceeds of any property loss under any insurance policy
applied to replace or rebuild any such affected property shall not be included
in the calculation of Consolidated Capital Expenditures for the purpose of
determining compliance with this Section 8.3.

 

8.4 EBITDA.

 

CBI and its consolidated Subsidiaries (other than CPF and its Subsidiaries)
shall have Consolidated EBITDA of at least (i) $140,000,000 for the four (4)
fiscal quarter period ending December 31, 2002 and (ii) $150,000,000 for the
four (4) fiscal quarter period ending on March 31, 2003 and each fiscal quarter
thereafter.

 

8.5 Chiquita Fresh Latin American Group.

 

(a) CBI shall not permit the aggregate amount of cash and Cash Equivalents owned
or maintained by Persons which are members of the Chiquita Fresh Latin American
Group to exceed $10,000,000 at any time, provided that such members may own or
maintain up to $20,000,000 of cash and Cash Equivalents from time to time for a
period not to exceed two (2) Business Days.

 

(b) CBI shall not permit Persons which are members of the Chiquita Fresh Latin
American Group to make or commit to make Capital Expenditures in an aggregate
amount for all of the Persons which are members of the Chiquita

 

101



--------------------------------------------------------------------------------

Fresh Latin American Group in excess of (i) $25,000,000 during fiscal year 2002;
(ii) $30,000,000 during fiscal year 2003; and (iii) $30,000,000 during fiscal
year 2004; provided, however, that the proceeds of any property loss under any
insurance policy applied to replace or rebuild any such affected property shall
not be included in the calculation of Capital Expenditures for the purpose of
determining compliance with this Section 8.5.

 

8.6 Chiquita Fresh German Group.

 

(a) CBI shall not permit the aggregate amount of cash and Cash Equivalents owned
or maintained by Persons which are members of the Chiquita Fresh German Group to
exceed $20,000,000 euro at any time; provided, however, that for purposes of
this Section 8.6(a) only, the amount of “cash” shall be determined net of bank
overdrafts incurred by the Chiquita Fresh German Group in the ordinary course of
business.

 

(b) CBI shall not permit Persons which are members of the Chiquita Fresh German
Group to make or commit to make Capital Expenditures in an aggregate amount for
all of the Persons which are members of the Chiquita Fresh German Group in
excess of $15,000,000 during either fiscal year 2003 or fiscal year 2004;
provided, however, that the proceeds of any property loss under any insurance
policy applied to replace or rebuild any such affected property shall not be
included in the calculation of Capital Expenditures for the purpose of
determining compliance with this Section 8.6.

 

ARTICLE IX.

 

NEGATIVE COVENANTS

 

Until termination of the Credit Agreement and the Existing Commitments hereunder
and payment and satisfaction of all Obligations due or to become due hereunder,
each Borrower agrees that, unless the Aggregate Required Lenders (and, with
respect to any decision or action that directly or indirectly impacts the
Chiquita Fresh German Group, the Term B Required Lenders) shall have otherwise
consented in writing, it will not, and will not permit any of its Subsidiaries
to (provided, however, that nothing contained herein shall prohibit the
Secondary Transactions):

 

9.1 Restrictions on Liens.

 

Mortgage, assign, pledge or otherwise permit any Lien (whether as a result of a
purchase money or title retention transaction, or other security interest, or
otherwise) to exist on any of its assets or properties, whether real, personal
or mixed, whether now owned or hereafter acquired, except for Permitted Liens;
provided, that this covenant shall not apply to an Excluded Entity to the extent
complying with this covenant would cause a breach or default of any agreement
relating to borrowed money to which such Excluded Entity is a party.

 

102



--------------------------------------------------------------------------------

9.2 Restrictions on Indebtedness.

 

Incur, create or suffer to exist any Indebtedness other than Permitted
Indebtedness.

 

9.3 Restrictions on Transfer of Assets.

 

Sell, lease, assign, transfer or otherwise dispose of any assets (including
Intellectual Property and the Capital Stock of any Subsidiary of CBI) other
than:

 

(a) sales of Inventory in the ordinary course of business,

 

(b) sale-leaseback transactions (involving assets other than Proprietary
Rights), when the applicable selling entity receives fair market value for the
sale and which are permitted by Section 9.13,

 

(c) transfers (other than of Proprietary Rights) to a Secured Credit Party,

 

(d) sales in the ordinary course of business, when the applicable selling entity
receives fair market value for the sale of (i) assets or properties (other than
Inventory, Proprietary Rights or Capital Stock of any Subsidiary of CBI) used in
a Borrower’s or a Subsidiary’s business that are worn out or (ii) the Capital
Stock of a Subsidiary, if such Subsidiary owns only assets which are worn out
(it being agreed that the Net Cash Proceeds of each such sale of worn out assets
or Capital Stock shall be reinvested by the applicable selling entity in the
ordinary course of business to replace such worn out assets or properties within
120 days of receipt of such Net Cash Proceeds, and to the extent such Net Cash
Proceeds have not been reinvested within such 120 days, such Net Cash Proceeds
shall, on the 121st day following receipt thereof, be paid to the Agent and
applied to repay outstanding Loans pursuant to Sections 2.3(b)(iii) and (vi)),

 

(e) sales, made while no Default or Event of Default has occurred and is
continuing and as long as no Default or Event of Default would result therefrom,
of (i) assets (other than Accounts, Proprietary Rights, general intangibles or
Tropical Farms (or equity interests in Persons which own only Tropical Farms))
that are no longer needed or useful in such Person’s operations or (ii) the
Capital Stock of a Subsidiary, if such Subsidiary is, or owns only assets which
are, no longer needed or useful in such Person’s operations; provided, that in
any instance where the aggregate consideration received by CBI and its
Subsidiaries exceeds $500,000, (A) at least seventy-five percent (75%) of the
consideration received by CBI and its Subsidiaries is in the form of cash and
Cash Equivalents, (B) the aggregate consideration (including assumed debt) for
all such sales (other than Second Amendment Sales) after the Original Closing
Date does not exceed $20,000,000, (C) the assets or Subsidiary so sold after the
Original Closing Date will not have contributed Consolidated EBITDA, over the
four fiscal quarter period ending prior to the date of such sale, exceeding five
percent (5%) of the Consolidated EBITDA as of December 31, 2000, (D) CBI

 

103



--------------------------------------------------------------------------------

can demonstrate that had such sale occurred immediately prior to the then most
recently completed four fiscal quarter period, the Borrowers would have been in
compliance with the financial covenants set forth herein and (E) CBI delivers
promptly (but in any event no later than the later to occur of (x) the delivery
of the monthly compliance certificate for the fiscal month in which the sale
occurred and (y) the thirtieth (30th) day after the consummation of such sale)
written notice (which notice may be delivered via email or through the monthly
compliance certificate) to the Agent and the Lenders that the conditions set
forth in clauses (A) through (D) of this paragraph (e) have been satisfied or
complied with and that the applicable transferring entity received fair market
value for the applicable assets,

 

(f) sales, made while no Default or Event of Default has occurred and is
continuing and as long as no Default or Event of Default would result therefrom,
of the assets set forth on Schedule 9.3 (which schedule shall also indicate the
minimum amount of the Loans that shall be repaid upon the sale of such assets)
and which are made on a basis where the selling entity receives fair market
value for the sale,

 

(g) dispositions by Excluded Entities,

 

(h) sales, made while no Default or Event of Default has occurred and is
continuing and as long as no Default or Event of Default would result therefrom,
of Tropical Farms (and equity interests in Persons which own only Tropical
Farms) in the ordinary course of business as long as (i) no single sale (or
series of related sales) is of property with a fair market value of greater than
$5,000,000, (ii) all of such sales made after the Original Closing Date do not
involve sales of property which produced bananas and plantains in an amount in
excess of ten percent (10%) of the bananas and plantains sold by CBI and its
Subsidiaries (to Persons other than CBI or its Subsidiaries) during the then
most recently completed fiscal year of CBI (it being agreed that if a particular
sale is permitted at the time it was made, it shall be permitted at all times
thereafter) and (iii) CBI delivers a certificate executed by an authorized
officer of CBI representing and warranting to the Agent and the Lenders that the
conditions set forth in clauses (i) and (ii) of this clause (h) have been
satisfied or complied with and that the applicable selling entity received fair
market value for the applicable Tropical Farm (it being agreed that the Net Cash
Proceeds of each such sale of a Tropical Farm or equity interests shall be
reinvested by the applicable selling entity in the ordinary course of business
within 120 days of receipt of such Net Cash Proceeds to (1) acquire one or more
Tropical Farms (or all of the equity in one or more entities that own only
Tropical Farms), or (2) make a Capital Expenditure in an existing Tropical Farm
owned by a Subsidiary in an amount (when added to the amount of all proceeds of
the sales of Tropical Farms used to make Capital Expenditures after the Original
Closing Date) not to exceed $2,500,000, and to the extent such Net Cash Proceeds
have not been reinvested within such 120 days, such Net Cash Proceeds shall, on
the 121st day after receipt thereof, be paid to the Agent and applied to repay
outstanding Loans pursuant to Sections 2.3(b)(iii) and (vi));

 

104



--------------------------------------------------------------------------------

(i) sales, made while no Default or Event of Default has occurred and is
continuing and as long as no Default or Event of Default would result therefrom,
by any member of the Chiquita Fresh German Group of its assets (and equity
interests in Persons which own only Chiquita Fresh German Group members) as long
as: (i) if, and to the extent that, the aggregate Net Cash Proceeds of all such
sales occurring after the Closing Date (A) are less than $2,000,000, such Net
Cash Proceeds shall be used as the applicable Chiquita Fresh German Group member
deems appropriate (and as otherwise permitted hereunder), (B) are greater than
or equal to $2,000,000 but less than or equal to $5,000,000, such Net Cash
Proceeds are used as follows: (1) 50% of such Net Cash Proceeds shall be used as
the applicable Chiquita Fresh German Group member deems appropriate (and as
otherwise permitted hereunder) and (2) 50% of such Net Cash Proceeds shall be
used to repay outstanding Term B Loans pursuant to Section 2.3(b)(vi) and (C)
are greater than $5,000,000, such Net Cash Proceeds shall be used to repay
outstanding Term B Loans pursuant to Section 2.3(b)(vi); and (ii) Atcon delivers
a certificate executed by an authorized officer of Atcon representing and
warranting to the Agent and the Lenders that the conditions set forth in clause
(i) of this Section 9.3(i) have been satisfied or complied with and that the
applicable selling entity received fair market value for the applicable Chiquita
Fresh German Group asset or equity interests;

 

(j) (i) the transactions set forth in Schedule 9.3A hereto, (ii) the disposition
on or before July 31, 2003, of 100% of the limited liability company interests
in CPF, pursuant to and in accordance with the terms set forth in that certain
Purchase Agreement by and among Seneca Foods Corporation (“Seneca”), CBII and
Friday Holdings, L.L.C. (“Friday Holdings”), dated as of March 6, 2003, as
amended by that certain Amendment No. 1 to Purchase Agreement, dated as of March
     , 2003, but without giving effect to any other modifications, amendments or
restatements thereto except for those (x) which are not materially adverse to
CBI, any Subsidiary, any Lender or the Agent or (y) consented to in writing by
the Agent and the Aggregate Required Lenders (the “CPF Purchase Agreement”), for
a purchase price equal to One Hundred Ten Million Dollars ($110,000,000) in cash
(subject to adjustment as provided in the CPF Purchase Agreement) and Nine
Hundred Sixty Seven Thousand Seven Hundred Forty Two (967,742) shares of
Convertible Preferred Stock Series 2003 of Seneca (such shares received in
connection with the CPF Sale, the “Seneca Shares”), (iii) the disposition of any
or all of the Seneca Shares by Friday Holdings or CBI which is consummated while
no Default or Event of Default has occurred and is continuing and as long as no
Default or Event of Default would result therefrom, and (iv) the disposition on
or before July 31, 2003, of all or substantially all of the banana plantation
assets of PAFCO, in a transaction that is substantially consistent with the
terms set forth in that certain Framework Agreement by and among Sindicato
Industrial de Chiriquí Land Company Y Empresas Afines, Cooperativa de Servicios
Múltiples de Puerto Armuelles, R.L.

 

105



--------------------------------------------------------------------------------

(“Coosemupar”) and PAFCO, dated as of April 25, 2003, but without giving effect
to any modifications, amendments or restatements thereto except for those (x)
which are not materially adverse to CBI, any Subsidiary, any Lender or the Agent
or (y) consented to in writing by the Agent and the Aggregate Required Lenders
(the “PAFCO Framework Agreement”), for a purchase price equal to approximately
Nineteen Million Eight Hundred Thousand Dollars ($19,800,000), subject to
adjustment as contemplated by the PAFCO Framework Agreement which is, together
with the PAFCO Loan and an additional indirect investment in PAFCO to be made by
CBI or one of its Subsidiaries of up to Two Million Five Hundred Twenty Five
Thousand Dollars ($2,525,000) (the “PAFCO Investment”), used to satisfy in full
any and all severance, bonus and similar obligations of CBI and its Subsidiaries
with respect to the operations of PAFCO and used to satisfy in full, other than
with respect to PAFCO, other direct or indirect, contingent or liquidated
liabilities of CBI and its Subsidiaries with respect to the operations of PAFCO
(except for future obligations to purchase fruit or to provide agricultural
service support on an arms-length basis); and

 

(k) sales by a Subsidiary, made while no Default or Event of Default has
occurred and is continuing and as long as no Default or Event of Default would
result therefrom, of its assets or the equity interests or assets of any of its
Subsidiaries to another Subsidiary, as long as: (1) if the selling Subsidiary is
a Secured Credit Party, the buying Subsidiary shall be CBI or a Secured Credit
Party, (2) if the selling Subsidiary is a Guarantor, the buying Subsidiary shall
be CBI, a Secured Credit Party or a Guarantor, (3) if the selling Subsidiary is
a signatory to the Covenant Compliance Agreement, the buying Subsidiary shall be
CBI, a Secured Credit Party, a Guarantor or a Subsidiary that is also a party to
the Covenant Compliance Agreement, and (4) if the selling Subsidiary is an
Excluded Entity, the buying Subsidiary shall be CBI, a Secured Credit Party, a
Guarantor, a Subsidiary party to the Covenant Compliance Agreement or an
Excluded Entity, (5) notice of any such sale is given to the Agent at the same
time that the Borrowers deliver the quarterly compliance certificate required
under Section 7.1(d) and (6) such sale does not materially impair the Collateral
taken as a whole or the value thereof to the Lenders.

 

Notwithstanding the foregoing, the Borrowers shall not be required to pay to the
Agent any asset proceeds obtained from a sale or disposition made pursuant to
the terms of clause (d) or (h) above if the sum of (i) the aggregate amount of
such proceeds plus (ii) the aggregate amount of all proceeds previously received
as consideration for a sale or disposition permitted pursuant to clause (d) or
(h) above that have not already been paid to the Agent is less than $1,000,000;
provided however, that once the sum of all proceeds received pursuant to sales
permitted pursuant to clause (d) or (h) above which have not been paid to the
Agent (and, but for this paragraph, would be required to be paid to the Agent)
equals or exceeds $1,000,000 (the “Aggregation Date”), all such proceeds which
have not been paid to the Agent and which were received and not reinvested more
than 120 days prior to the Aggregation Date must be paid to Agent within thirty
(30) days after the end of the fiscal month in which the amount of unpaid
proceeds received pursuant to sales or dispositions permitted pursuant to (d) or
(h) above reaches $1,000,000.

 

106



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 9.3, each Borrower
agrees that, unless the Term B Required Lenders shall have otherwise consented
in writing, it will not, and will not permit any of its Subsidiaries to sell,
pledge or assign (other than pursuant to the Credit Documents): (a) stock of
Atcon, (b) stock of Euro Sub, (c) stock of Atlanta, (d) intercompany claims
owing to Atcon from Euro Sub, (e) intercompany claims owing to Euro Sub from
Atlanta and its Subsidiaries and (f) intercompany claims owing to Atlanta from
its Subsidiaries.

 

9.4 No Corporate Changes.

 

(i)Merge or consolidate with any Person unless such merger or consolidation does
not materially impair the Collateral taken as a whole or the value thereof to
the Lenders; provided, however, that (a) the Credit Parties may merge or
consolidate with and into each other (as long as) if such merger or
consolidation involves (x) a Borrower, such Borrower is the surviving entity,
(y) a Secured Credit Party (but not a Borrower), a Secured Credit Party is the
surviving entity or (z) a Guarantor but not a Secured Credit Party, such
Guarantor is the surviving entity), (b) any Subsidiary of CBI may merge or
consolidate with and into a Credit Party (as long as (x) if either of such
Persons is a Borrower, the surviving entity is such Borrower, (y) if neither of
such Persons is a Borrower, but one of such Persons is a Secured Credit Party,
the surviving entity is a Secured Credit Party), or (z) if neither of such
Persons is a Secured Credit Party, the surviving entity is a Guarantor, (c) any
Subsidiary of CBI which is not a Credit Party may merge or consolidate with any
Subsidiary of CBI which is not a Credit Party (as long as (x) unless each Person
is an Excluded Entity, the surviving entity is not an Excluded Entity and (y) if
either of such Subsidiaries is a Pledged Entity, the surviving entity is a
Pledged Entity) and (d) one or more members of the Chiquita Fresh German Group
may engage in the transactions described on Schedule 9.4 or (ii) alter or modify
any Borrower’s or any of its Subsidiaries’ Articles or Certificate of
Incorporation or other equivalent organizational document or form of
organization (other than in connection with an Equity Issuance permitted
hereunder) or (iii) alter or modify any legal names, mailing addresses,
principal places of business, structure, status or existence of any Credit Party
unless the same shall have been notified to the Agent in writing at least ten
(10) Business Days prior to such alteration or modification or enter into or
engage in any business, operation or activity materially different from that
presently being conducted by CBI; provided, however, that upon ten (10) days’
notice to the Agent (and subject to the prior perfection of the Agent in the
resulting limited liability company interest), any corporation may be converted
to a limited liability company. Notwithstanding anything to the contrary in this
Credit Agreement, clauses (i) and (ii) of this Section 9.4 shall not apply to
CIL.

 

9.5 No Guarantees.

 

Assume, guarantee, endorse, or otherwise become liable upon the obligations of
any other Person, including, without limitation, any Subsidiary or Affiliate of
CBI, except (a) by the endorsement of negotiable instruments in the ordinary
course of business, (b) by the giving of indemnities in connection with the sale
of Inventory or other asset dispositions permitted hereunder, (c) a guaranty of
Indebtedness if the Indebtedness so guaranteed would itself constitute Permitted
Indebtedness of the incurring guarantor, (d) a guaranty of a real property lease
by CBI or one of its Subsidiaries for real property leases entered into by (i)
CBI or (ii) one of CBI’s Subsidiaries that is not an Excluded Entity or Inactive
Subsidiary and (e) guarantees by

 

107



--------------------------------------------------------------------------------

members of the Chiquita Fresh German Group and listed on Schedule 9.5; provided,
that (i) any Subsidiary of any Person may guarantee the direct obligations of
such Person as long as such direct obligations are otherwise permitted hereby
(provided, however, that the foregoing shall not permit the guarantee of any
obligation of CBII by CBI or any Subsidiary of CBI), (ii) GWF may guarantee the
obligations of its Subsidiaries or Subsidiaries of CBI, (iii) any Secured Credit
Party may guarantee the obligations (other than Indebtedness) of any other
Secured Credit Party, (iv) any member of the Chiquita Fresh Latin American Group
may guarantee the obligations (other than Indebtedness) of any other member of
the Chiquita Fresh Latin American Group, (v) any member of the Chiquita Fresh
European Group may guarantee the obligations (other than Indebtedness) of any
other member of the Chiquita Fresh European Group, (vi) any member of the
Chiquita Fresh German Group may guarantee the obligations (other than
Indebtedness) of any other member of the Chiquita Fresh German Group and (vii)
any Excluded Entity may guarantee the obligations of its Subsidiaries.

 

9.6 No Restricted Payments.

 

Make any payment to or for the benefit of CBII (including, without limitation, a
payment to CBII to permit CBII to pay its obligations, a payment to any holders
of obligations of CBII or to any trustee or agent for holders of obligations of
CBII or a payment on or with respect to any obligation which is subordinated to
any or all of the Obligations) or any Restricted Payment, other than (a) a
payment to CBI or any Subsidiary of CBI, provided, however, that any Subsidiary
may make cash dividends with respect to its common equity to entities that are
not Subsidiaries or Affiliates of CBI in an aggregate amount for all
Subsidiaries not to exceed $300,000 per annum as long as any such cash dividend
is simultaneously paid, on a pro rata basis (based upon each Person’s equity
ownership in such Subsidiary) to all holders of such Subsidiary’s equity, (b)
cash dividends, distributions or payments to make tax sharing payments in
accordance with the CBII tax sharing arrangements as described in Schedule 9.6
hereto in an amount which is not in excess of the amount which the Person making
such payment would have been liable to pay the applicable taxing authorities had
it not been filing a consolidated tax return with CBII or a party to such tax
sharing arrangement, (c) payments of Unallocated CBII Overhead in any fiscal
year in a maximum amount of $49,000,000, (d) payments of Allocated CBII Overhead
in any fiscal year in a maximum amount of the difference of (i) $46,000,000 less
(ii) the payments made by CBI in respect of certain contractual obligations to
vendors and service providers relating to normal operations that CBI has assumed
from CBII with the consent of the Existing Required Lenders, (e) payments to
CBII of amounts up to an amount equal to the aggregate amount of the Net Cash
Proceeds from Second Amendment Sales and CPF Sale Proceeds, minus the aggregate
amount invested pursuant to clauses (xxx) and (xxxi) of the definition of
“Permitted Investments” minus, without duplication, the aggregate amount of the
Net Cash Proceeds from Second Amendment Sales and CPF Sale Proceeds applied,
directly or indirectly, to repay Loans; provided, that promptly upon CBII’s
receipt of such Net Cash Proceeds from Second Amendment Sales or such CPF Sale
Proceeds, CBII uses the full amount it receives thereof to purchase, redeem,
retire or defease CBII Bonds (including the payment of any applicable fees or
commissions), as long as (i) at the time of such payments and immediately
thereafter, no Default or Event of Default has occurred and is continuing and no
Default or Event of Default would result therefrom; and (ii) simultaneously with
any payment made pursuant to this subsection, CBI notifies Agent of such payment
and CBI makes all payments of any Bond Repurchase Fees required to be made with
respect thereto, if any, and (f) payments to CBII

 

108



--------------------------------------------------------------------------------

which CBII, promptly upon receipt thereof, uses to pay interest on Indebtedness
of CBII which existed as of March 19, 2002 or to pay interest on other
Indebtedness of CBII, so long as (i) at the time of such payment and immediately
after giving effect to such payment no Event of Default shall have occurred and
be continuing and the sum of Availability plus CBI’s and its Subsidiaries’
(other than any Excluded Entity’s) unrestricted cash and Cash Equivalents shall
be equal to at least $65,000,000, (ii) the aggregate amount of interest payments
made in any calendar year under this clause (f) on Indebtedness of CBII does not
exceed the aggregate amount of interest payments during such calendar year that
could have been made on the Indebtedness of CBII that existed as of March 19,
2002 had such Indebtedness not been refinanced, and (iii) immediately prior to
each such payment to CBII, a duly authorized officer of CBI executes and
delivers an officer’s certificate to the Agent certifying that the conditions
set forth in subclauses (i) and (ii) of this clause (f) have been satisfied with
respect to such payment.

 

9.7 No Investments.

 

Make any Investment other than Permitted Investments.

 

9.8 No Affiliate Transactions.

 

Enter into any transaction with, including, without limitation, the purchase,
sale or exchange of property or the rendering of any service to any Subsidiary
or Affiliate of CBI except (a) in the ordinary course of and pursuant to the
reasonable requirements of CBI’s business and upon fair and reasonable terms no
less favorable to CBI than could be obtained in a comparable arm’s-length
transaction with an unaffiliated Person, (b) as permitted under Section 9.6 or
as described on Schedule 6.31 and (c) transactions (other than transfers of
Accounts, Proprietary Rights and general intangibles) among and between Secured
Credit Parties.

 

9.9 No Prohibited Transactions Under ERISA.

 

(a) Except as set forth on Schedule 9.9, engage, or permit any Controlled ERISA
Affiliate to engage, in any prohibited transaction which could result in a civil
penalty or excise tax described in Section 406 of ERISA or Section 4975 of the
Internal Revenue Code for which a statutory or class exemption is not available
or a private exemption has not been previously obtained from the DOL;

 

(b) permit to exist with respect to any Benefit Plan of CBI or its Subsidiaries
or any Controlled ERISA Affiliate any accumulated funding deficiency (as defined
in Sections 302 of ERISA and 412 of the Internal Revenue Code), whether or not
waived;

 

(c) fail, or permit any Controlled ERISA Affiliate to fail, to pay timely
required contributions or annual installments due with respect to any waived
funding deficiency to any Benefit Plan;

 

(d) terminate, or permit any Controlled ERISA Affiliate to terminate, any
Benefit Plan where such event would result in any material liability of CBI, any
Subsidiary of CBI or any Controlled ERISA Affiliate under Title IV of ERISA;

 

109



--------------------------------------------------------------------------------

(e) fail, or permit any Controlled ERISA Affiliate to fail to make any required
contribution or payment to any Multiemployer Plan;

 

(f) fail, or permit any Controlled ERISA Affiliate to fail, to pay any required
installment or any other payment required under Section 412 of the Internal
Revenue Code on or before the due date for such installment or other payment;

 

(g) amend, or permit any Controlled ERISA Affiliate to amend, a Benefit Plan
resulting in an increase in current liability for the plan year such that either
of CBI, any Subsidiary of CBI or any Controlled ERISA Affiliate is required to
provide security to such Benefit Plan under Section 401(a)(29) of the Internal
Revenue Code;

 

(h) withdraw, or permit any Controlled ERISA Affiliate to withdraw, from any
Multiemployer Plan where such withdrawal may result in any material liability of
any such entity under Title IV of ERISA;

 

(i) allow any representation made in Section 6.15 to be untrue at any time
during the term of this Credit Agreement; or

 

(j) amend, or adopt any new Retiree Health Plan which would result in any
material increase in liability to CBI or any of its Subsidiaries.

 

9.10 No Additional Bank Accounts.

 

Permit (i) any Secured Credit Party (other than CIL) to open, maintain or
otherwise have any checking, savings or other accounts at any bank or other
financial institution, or any other account where money is or may be deposited
or maintained with any Person, other than the accounts set forth on Schedule
9.10 hereto and, after the Closing Date, such other accounts so long as each
such account (other than payroll and petty cash accounts maintained as zero
balance accounts and other similar bank accounts with limited or no activity and
balances not exceeding $10,000) is subject to a tri-party lockbox or other
blocked account agreement satisfactory to the Agent nor (ii) CIL to keep any
account as its primary account or as a “concentration” account other than those
currently maintained at Bank of America, N.A. in London. All such checking,
savings or other accounts of CBI shall, subject to the terms hereof, be under
the sole dominion and control of the Agent in accordance with the Security
Agreement. All payroll and petty cash accounts shall be maintained as zero
balance accounts.

 

9.11 Amendments of Material Contracts.

 

Without the prior written consent of the Agent, amend, modify, cancel or
terminate or permit the amendment, modification, cancellation or termination of
any of the Material Contracts if such amendment, modification, cancellation or
termination has or could reasonably be expected to have a Material Adverse
Effect.

 

110



--------------------------------------------------------------------------------

9.12 Additional Negative Pledges.

 

(a) Create or otherwise cause to exist or become effective, or permit any of the
Subsidiaries to create or otherwise cause to exist or become effective, directly
or indirectly, (i) other than (x) restrictions set forth in agreements relating
to debt for borrowed money of an Excluded Entity, as long as such restrictions
are binding only on the applicable Excluded Entity and its Subsidiaries, (y)
restrictions set forth in documents relating to Permitted Indebtedness, as long
as such restrictions are binding only on the primary obligor on such
Indebtedness (and its Subsidiaries) or (z) as described on Schedule 9.12, any
prohibition or restriction (including any agreement to provide equal and ratable
security to any other Person in the event a Lien is granted to or for the
benefit of the Agent and the Lenders) on the creation or existence of any Lien
upon the assets of CBI or any of its Subsidiaries, other than Permitted Liens or
(ii) any Contractual Obligation, except as described on Schedule 9.12, which may
restrict or inhibit the Agent’s rights or ability to sell or otherwise dispose
of the Collateral or any part thereof after the occurrence of an Event of
Default, or

 

(b) Suffer to exist or permit any of its Subsidiaries to suffer to exist,
directly or indirectly, (i) other than (x) restrictions set forth in agreements
relating to debt for borrowed money of an Excluded Entity, as long as such
restrictions are binding only on the applicable Excluded Entity, (y)
restrictions set forth in documents relating to Permitted Indebtedness, as long
as such restrictions are binding only on the primary obligor on such
Indebtedness (and its Subsidiaries) and (z) as described on Schedule 9.12, any
prohibition or restriction (including any agreement to provide equal and ratable
security to any other Person in the event a Lien is granted to or for the
benefit of the Agent and the Lenders) on the creation or existence of any Lien
upon the assets of CBI or any of its Subsidiaries, other than Permitted Liens or
(ii) any Contractual Obligation which may restrict or inhibit the Agent’s rights
or ability to sell or otherwise dispose of the Collateral or any part thereof
after the occurrence of an Event of Default, which prohibition, restriction or
Contractual Obligation is more restrictive than those in effect on the Original
Closing Date.

 

9.13 Sale and Leaseback.

 

Except as set forth on Schedule 9.13, enter into any arrangement, directly or
indirectly, whereby CBI or any of its Subsidiaries shall sell or transfer any
property owned by it to a Person (other than CBI or any of its Subsidiaries) in
order then or thereafter to lease such property or lease other property which
CBI or any of its Subsidiaries intends to use for substantially the same purpose
as the property being sold or transferred (collectively, a “Sale Leaseback
Transaction”); provided, however, CBI and its Subsidiaries may enter into Sale
Leaseback Transactions involving assets other than Accounts, general intangibles
and Proprietary Rights as long as (i) the current market value of all assets
subject to such transactions after the Original Closing Date (determined at the
time of the applicable transfer) does not exceed $25,000,000, (ii) the
applicable assets are containers and similar equipment and assets initially
acquired by CBI or one of its Subsidiaries (from a Person other than CBI or one
of its

 

111



--------------------------------------------------------------------------------

Subsidiaries) after the Original Closing Date and (iii) such Sale Leaseback
Transactions are consummated within one hundred twenty (120) days of the initial
acquisition of such assets by CBI or one of its Subsidiaries from a Person other
than CBI or one of its Subsidiaries; provided, further, this Section 9.13 shall
not apply to Excluded Entities.

 

9.14 Licenses, Etc.

 

Other than in the ordinary course of business and on terms and conditions
consistent with CBI’s historical practices as of the Original Closing Date,
enter into licenses of, or otherwise restrict the use of, any patents,
trademarks or copyrights or other Proprietary Rights. Additionally, neither CBI
nor CIL will allow any party other than the Agent or the Lenders to obtain an
interest, including without limitation, any lien, security interest or charge,
in the trademark or license rights granted under the Trademark License
Agreement; provided, however, that this limitation does not prohibit any
sublicensing of these trademark or license rights as contemplated by the
Trademark License Agreement.

 

9.15 Limitations.

 

Create, nor will it permit any of its Subsidiaries (other than an Excluded
Subsidiary) to, directly or indirectly, create or otherwise cause, incur,
assume, suffer or permit to exist or become effective any consensual encumbrance
or restriction of any kind on the ability of any such Person to (a) pay
dividends or make any other distribution on any of such Person’s Capital Stock,
(b) pay any Indebtedness owed to any Borrower, (c) make loans or advances to any
Borrower or (d) transfer any of its property to any Borrower, except for
encumbrances or restrictions existing under or by reason of (i) customary
non-assignment provisions in any lease governing a leasehold interest, (ii) any
agreement or other instrument of a Person existing at the time it becomes a
Subsidiary of CBI; provided that such encumbrance or restriction is not
applicable to any other Person, or any property of any other Person, other than
such Person becoming a Subsidiary of CBI and was not entered into in
contemplation of such Person becoming a Subsidiary of CBI and (iii) this Credit
Agreement and the other Credit Documents.

 

9.16 Transfer Pricing.

 

(i) Other than as required by applicable law, modify, or permit any Subsidiary
to modify, its transfer pricing policies in a manner that has, or is reasonably
likely to have, a material adverse effect on any Borrower or any Guarantor or
(ii) make any material modification to the fees or other amounts paid to GWF or
any of its Subsidiaries for the transportation of products and related services,
excluding adjustments reflecting changes in GWF cost structure.

 

9.17 Sales.

 

Permit or cause (i) CBI to purchase or otherwise acquire bananas or plantains
from any Person other than CIL (provided, however, that in any consecutive
twelve month period CBI may purchase or acquire five percent (5%) of the
aggregate amount of the bananas and plantains which it purchases and acquires
during such period from Persons other than CIL), (ii) CIL to sell bananas or
plantains to any Person (other than CBI) for sales or consumption in North
America or (iii) bananas or plantains to be sold in North America or Europe by
any Subsidiary of CBI if such bananas or plantains were not sold by CIL directly
or through CBCBV

 

112



--------------------------------------------------------------------------------

to such Subsidiary of CBI (provided, however, that (a) up to five percent (5%)
of the bananas and plantains sold in North America by CBI during any consecutive
twelve-month period may be purchased from Persons other than CIL and (b) the
bananas and plantains sold in Europe by members of the Chiquita Fresh European
Group and the Chiquita Fresh German Group may be purchased from a Person other
than CIL.

 

9.18 Excluded Entities.

 

Knowingly take or omit to take any action if the effect of such action or
omission could reasonably be expected to materially decrease the value of the
equity interests in one or more Excluded Entities.

 

9.19 Hedging and Interest Rate Protection.

 

Enter into any Hedging Agreements other than Hedging Agreements which constitute
Permitted Indebtedness and which are agreements that constitute hedging and
which are not speculative in nature.

 

9.20 Payments on Certain Intercompany Obligations.

 

Make any payment on or distribution with respect to any of the intercompany
receivables identified on Exhibit 1.1E(3)(B) to Schedule 1.1E hereto, whether
directly or indirectly (and regardless of whether such payment or distribution
might otherwise be permitted under other provisions of this Agreement), except
for (a) capitalization of intercompany advances that is permitted under the
definition of Permitted Investments, (b) payments or distributions (i) among or
to Secured Credit Parties, (ii) by members of the Chiquita Fresh European Group
to any Person other than an Excluded Entity, or (iii) by members of the Chiquita
Fresh Latin American Group to other members of that Group or to Secured Credit
Parties, (c) payments with respect to current obligations for goods or services
in accordance with ordinary practice, and (d) any other payments or distribution
to the extent that within five (5) Business Days thereafter there is at least an
equivalent payment to one or more Secured Credit Parties.

 

9.21 Atcon.

 

Notwithstanding anything to the contrary contained herein or otherwise, Atcon
shall not (i) have any operations or assets other than the loans made with the
proceeds of the Term B Loans to Euro Sub and the proceeds thereof and security
therefor, (ii) sell, transfer, assign or otherwise convey any or all of its
assets or equity interests other than to the Agent, (iii) use the proceeds of a
payment on a German Note for any purpose other than to make a payment of
principal or interest on Term B Loans or (iv) incur any Indebtedness (other than
the Term B Loans), sell any equity or accept any capital contribution. In
addition, notwithstanding anything to the contrary contained herein or
otherwise, (i) no Person (other than the Term B Lenders) shall make any loan,
advance or capital contribution to (or purchase of equity from) Atcon and (ii)
CBI shall not sell, transfer, assign or otherwise convey any or all of its
equity interest in Atcon (other than to the Agent).

 

113



--------------------------------------------------------------------------------

9.22 Excluded Chiquita Fresh German Group Entities.

 

Notwithstanding anything to the contrary stated herein, make any Qualified
Investments (other than by Excluded Entities or other Excluded Chiquita Fresh
German Group Entities) in any Excluded Chiquita Fresh German Group Entity after
the date that is sixty (60) days after the Closing Date.

 

9.23 CPF Sale Proceeds.

 

Use or permit any amounts invested as permitted pursuant to clause (xxx) of the
definition of “Permitted Investments” to be used, directly or indirectly, to
purchase, redeem, retire or defease any or all of the CBII Bonds.

 

ARTICLE X.

 

POWERS

 

10.1 Appointment as Attorney-in-Fact.

 

Each Borrower hereby irrevocably authorizes and appoints the Agent, or any
Person or agent the Agent may designate, as such Borrower’s attorney-in-fact, at
the Borrowers’ cost and expense, to exercise, subject to the limitations set
forth in Section 10.2, all of the following powers, which being coupled with an
interest, shall be irrevocable until all of the Obligations to the Lenders have
been paid and satisfied in full and the Existing Commitments have been
terminated:

 

(a) To receive, take, endorse, sign, assign and deliver, all in the name of the
Agent, the Lenders or any Borrower, as the case may be, any and all checks,
notes, drafts, and other documents or instruments relating to the Collateral;

 

(b) To receive, open and dispose of all mail addressed to any Borrower and to
notify postal authorities to change the address for delivery thereof to such
address as the Agent may designate;

 

(c) To request at any time from customers indebted on Accounts, in the name of
any Borrower or a third party designee of the Agent, information concerning the
Accounts and the amounts owing thereon;

 

(d) To give customers indebted on Accounts notice of the Lenders’ interest
therein, and/or to instruct such customers to make payment directly to the Agent
for any Borrower’s account;

 

(e) To take or bring, in the name of the Agent, the Lenders or any Borrower, all
steps, actions, suits or proceedings deemed by the Agent necessary or desirable
to enforce or effect collection of the Accounts; and

 

114



--------------------------------------------------------------------------------

(f) To file, record and register any or all of the Lenders’ security interest in
intellectual property of CBI with the United States Patent and Trademark Office.

 

10.2 Limitation on Exercise of Power.

 

Notwithstanding anything hereinabove to the contrary, the powers set forth in
subparagraphs (b), (d) and (e) above may only be exercised by the Agent on and
after the occurrence of an Event of Default which has not otherwise been waived
by the Agent. The powers set forth in subparagraphs (a), (c) and (f) above may
be exercised by the Agent at any time.

 

ARTICLE XI.

 

EVENTS OF DEFAULT AND REMEDIES

 

11.1 Events of Default.

 

The occurrence of any of the following events shall constitute an “Event of
Default” hereunder:

 

(a) failure of any Borrower to pay (i) any interest or Fees or other amounts
hereunder within one (1) Business Day of when due hereunder, in each case
whether at stated maturity, by acceleration, or otherwise, or (ii) any principal
of the Loans or the Letter of Credit Obligations hereunder within one (1)
Business Day of when due hereunder, whether at stated maturity, by acceleration
or otherwise;

 

(b) any representation or warranty of a Borrower Entity, contained in this
Credit Agreement, the other Credit Documents or any other agreement, document,
instrument or certificate among one or more Borrower Entities, the Agent and the
Lenders or executed by one or more Borrower Entities in favor of the Agent or
the Lenders shall prove untrue in any material respect on or as of the date it
was made or was deemed to have been made;

 

(c) failure of any Borrower to perform, comply with or observe any term,
covenant or agreement applicable to it contained in Section 7.1, Section 7.5,
Section 7.7(b), Section 7.10, Section 7.18, Article VIII or Article IX;

 

(d) failure of any Borrower to perform, comply with or observe any term,
covenant or agreement applicable to it contained in Section 7.7(a) and such
failure is not cured within two (2) Business Days after any Borrower shall have
received notice thereof from the Agent or any Lender;

 

(e) failure to comply with any other covenant contained in this Credit
Agreement, the other Credit Documents or any other agreement, document,
instrument or certificate among one or more Borrower Entities, the Agent and the
Lenders or executed by one or more Borrower Entities in favor of the Agent

 

115



--------------------------------------------------------------------------------

or the Lenders and, in the event such breach or failure to comply is capable of
cure, such breach or failure to comply is not cured within thirty (30) days
after any Borrower becomes aware of its occurrence;

 

(f) except as permitted in Section 9.4, dissolution, liquidation, winding up or
cessation of the business of any Borrower or any Subsidiary (other than an
Inactive Subsidiary) or the failure of any Borrower or any Subsidiary to meet
its debts generally as they mature, or the calling of a meeting by any Borrower
of any Borrower’s or any of its Subsidiaries’ creditors for purposes of
compromising any Borrower’s or any of its Subsidiaries’ debts, or the admission
by any Borrower of its inability to pay its debts as they become due;

 

(g) the commencement by or against any Borrower or any of its Subsidiaries of
any bankruptcy, insolvency, arrangement, reorganization, receivership or similar
proceedings with respect to it under any federal or state law and, in the event
any such proceeding is commenced against any Borrower or any Subsidiary, such
proceeding is not dismissed within sixty (60) days;

 

(h) the occurrence of a Change in Control;

 

(i) the occurrence of a default or event of default (in each case which shall
continue beyond the expiration of any applicable grace periods) under, or the
occurrence of any event that results in or would permit the acceleration of the
maturity of any note, agreement or instrument evidencing any other Indebtedness
of any Borrower or any of its Subsidiaries and the aggregate principal amount of
all such other Indebtedness with respect to which a default or an event of
default has occurred, or the maturity of which is accelerated or permitted to be
accelerated, exceeds $2,500,000;

 

(j) any covenant, agreement or obligation of any Borrower contained in or
evidenced by any of the Credit Documents shall cease to be enforceable in
accordance with its terms, or any party (other than the Agent or the Lenders) to
any Credit Document shall deny or disaffirm its obligations under any of the
Credit Documents, or any Credit Document shall be canceled, terminated, revoked
or rescinded without the express prior written consent of the Agent, or any
action or proceeding shall have been commenced by any Person (other than the
Agent or any Lender) seeking to cancel, revoke, rescind or disaffirm the
obligations of any Borrower under any Credit Document, or any court or other
Governmental Authority shall issue a judgment, order, decree or ruling to the
effect that any of the obligations of any Borrower to any Credit Document are
illegal, invalid or unenforceable;

 

(k) the occurrence of a default or event of default (in each case which shall
continue beyond the expiration of any applicable grace periods) under the German
Financing Documents or the failure of Atlanta or Eurosub to pay any amounts when
due under the German Financing Documents;

 

116



--------------------------------------------------------------------------------

(l) one or more judgments or decrees shall be entered against any Borrower or
any of its Subsidiaries in the amount of $2,500,000 or more in the aggregate (to
the extent not paid or covered by insurance (i) provided by a carrier who has
acknowledged coverage and has the ability to perform or (ii) as determined by
the Agent in its reasonable discretion) and any such judgments or decrees shall
not have been vacated, discharged or stayed or bonded pending appeal within
thirty (30) days from the entry thereof;

 

(m) any Termination Event with respect to a Benefit Plan shall have occurred and
be continuing thirty (30) days after notice thereof shall have been given to any
Borrower by the Agent or any Lender, and the current value of such Benefit
Plan’s benefits guaranteed under Title IV of ERISA as of the end of that thirty
(30) day period exceeds the then current value of such Benefit Plan’s assets
allocable to such benefits by more than $2,500,000 (or in the case of a
Termination Event involving the withdrawal of a substantial employer, the
withdrawing employer’s proportionate share of such excess exceeds such amount);
or

 

(n) (i) CIL merges or consolidates with any Person unless such merger or
consolidation does not materially impair the Collateral taken as a whole or the
value thereof to the Lenders; provided, however, that CIL may merge or
consolidate with and into any Credit Party (as long as) if such merger or
consolidation involves (x) a Borrower, such Borrower is the surviving entity or
(y) a Secured Credit Party (but not a Borrower), a Secured Credit Party is the
surviving entity) or (ii) CIL alters or modifies CIL’s organizational documents
or form of organization (other than in connection with an Equity Issuance
permitted hereunder).

 

11.2 Acceleration.

 

After the occurrence and during the continuance of an Event of Default, and at
any time thereafter, at the direction of the Aggregate Required Lenders, the
Agent shall, upon the written or telecopied request of the Aggregate Required
Lenders, and by delivery of written notice to any Borrower from the Agent, take
any or all of the following actions, without prejudice to the rights of the
Agent, any Lender or the holder of any Note to enforce its claims against one or
more of the Borrowers: (a) declare all Obligations to be immediately due and
payable (except with respect to any Event of Default set forth in Section
11.1(g) in which case the Existing Commitments shall terminate and all
Obligations shall automatically become immediately due and payable without the
necessity of any notice or other demand) without presentment, demand, protest or
any other action or obligation of the Agent or any Lender, (b) immediately
terminate this Credit Agreement and the Existing Commitments hereunder; and (c)
enforce any and all rights and interests created and existing under the Credit
Documents or arising under applicable law, including, without limitation, all
rights and remedies existing under the Security Documents and all rights of
setoff. The enumeration of the foregoing rights is not intended to be exhaustive
and the exercise of any right shall not preclude the exercise of any other
rights, all of which shall be cumulative.

 

117



--------------------------------------------------------------------------------

In addition, upon demand by the Agent or the Aggregate Required Lenders upon the
occurrence of any Event of Default, and at any time thereafter unless and until
such Event of Default has been waived by the requisite Lenders (in accordance
with the voting requirements of Section 14.10), CBI shall deposit with the Agent
for the benefit of the Lenders with respect to each Letter of Credit then
outstanding, promptly upon such demand, cash or Cash Equivalents in an amount
equal to one hundred five percent (105%) of the greatest amount for which such
Letter of Credit may be drawn. Such deposit shall be held by the Agent for the
benefit of the Issuing Bank and the other Lenders as security for, and to
provide for the payment of, outstanding Letters of Credit.

 

ARTICLE XII.

 

TERMINATION

 

Except as otherwise provided in Article XI of this Credit Agreement, the
Existing Commitments made hereunder shall terminate on the Maturity Date and all
then outstanding Loans shall be immediately due and payable in full and all
outstanding Letters of Credit shall immediately terminate. Unless sooner
demanded, all Obligations shall become due and payable as of any termination
hereunder or under Article XI and, pending a final accounting, the Agent may
withhold any amounts it then holds, in an amount sufficient, in the Agent’s sole
discretion, to cover all of the Obligations, whether absolute or contingent,
unless supplied with a satisfactory indemnity to cover all of such Obligations.
All of the Agent’s and the Lenders’ rights, liens and security interests shall
continue after any termination until all Obligations have been paid and
satisfied in full.

 

ARTICLE XIII.

 

THE AGENT

 

13.1 Appointment of Agent.

 

(a) Each Lender hereby designates Foothill as Agent to act as herein specified.
Each Lender hereby irrevocably authorizes, and each holder of any Note or
participation in any Letter of Credit by the acceptance of a Note or
participation shall be deemed irrevocably to authorize, the Agent to take such
action on its behalf under the provisions of this Credit Agreement and the Notes
and any other instruments and agreements referred to herein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Agent shall hold all
Collateral and all payments of principal, interest, Fees, charges and expenses
received pursuant to this Credit Agreement or any other Credit Document for the
ratable benefit of the Lenders. The Agent may perform any of its duties
hereunder by or through its agents or employees.

 

(b) The provisions of this Article XIII are solely for the benefit of the Agent
and the Lenders, and no Borrower shall have any rights as a third party

 

118



--------------------------------------------------------------------------------

beneficiary of any of the provisions hereof (other than Section 13.9). In
performing its functions and duties under this Credit Agreement, the Agent shall
act solely as agent of the Lenders and does not assume and shall not be deemed
to have assumed any obligation toward or relationship of agency or trust with or
for any Borrower.

 

13.2 Nature of Duties of Agent.

 

The Agent shall have no duties or responsibilities except those expressly set
forth in this Credit Agreement. Neither the Agent nor any of its officers,
directors, employees or agents shall be liable for any action taken or omitted
by it as such hereunder or in connection herewith, unless caused by its or their
gross negligence or willful misconduct. The duties of the Agent shall be
mechanical and administrative in nature; the Agent shall not have by reason of
this Credit Agreement a fiduciary relationship in respect of any Lender; and
nothing in this Credit Agreement, expressed or implied, is intended to or shall
be so construed as to impose upon the Agent any obligations in respect of this
Credit Agreement except as expressly set forth herein.

 

13.3 Lack of Reliance on Agent.

 

(a) Independently and without reliance upon the Agent, each Lender, to the
extent it deems appropriate, has made and shall continue to make (i) its own
independent investigation of the financial or other condition and affairs of
each Borrower in connection with the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of each
Borrower, and, except as expressly provided in this Credit Agreement, the Agent
shall have no duty or responsibility, either initially or on a continuing basis,
to provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of any Loans or at any time
or times thereafter.

 

(b) The Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability,
collectability, priority or sufficiency of this Credit Agreement or the Notes or
the financial or other condition of any Borrower. The Agent shall not be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Credit Agreement or the
Notes, or the financial condition of any Borrower, or the existence or possible
existence of any Default or Event of Default, unless specifically requested to
do so in writing by any Lender.

 

13.4 Certain Rights of the Agent.

 

The Agent shall have the right to request instructions from the Aggregate
Required Lenders, the Existing Required Lenders or the Term B Required Lenders,
as applicable, or, as required, each of the Lenders. If the Agent shall request
instructions from the

 

119



--------------------------------------------------------------------------------

Aggregate Required Lenders, the Existing Required Lenders or the Term B Required
Lenders, as applicable, or each of the Lenders, as the case may be, with respect
to any act or action (including the failure to act) in connection with this
Credit Agreement, the Agent shall be entitled to refrain from such act or taking
such action unless and until the Agent shall have received instructions from the
Aggregate Required Lenders, the Existing Required Lenders or the Term B Required
Lenders, as applicable, or each of the Lenders, as the case may be, and the
Agent shall not incur liability to any Person by reason of so refraining.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Agent as a result of the Agent acting or refraining from
acting hereunder in accordance with the instructions of the Aggregate Required
Lenders, the Existing Required Lenders or the Term B Required Lenders, as
applicable, or each of the Lenders, as the case may be.

 

13.5 Reliance by Agent.

 

The Agent shall be entitled to rely, and shall be fully protected in relying,
upon any note, writing, resolution, notice, statement, certificate, telex
teletype or telecopier message, cablegram, radiogram, order or other
documentary, teletransmission or telephone message believed by it to be genuine
and correct and to have been signed, sent or made by the proper person. The
Agent may consult with legal counsel (including counsel for one or more of the
Borrowers with respect to matters concerning one or more of the Borrowers),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

 

13.6 Indemnification of Agent.

 

To the extent the Agent is not reimbursed and indemnified by one or more of the
Borrowers, each Lender will reimburse and indemnify the Agent in proportion to
its respective Existing Commitment and/or outstanding Term B Loans for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in performing its duties
hereunder, in any way relating to or arising out of this Credit Agreement;
provided however, that only the Term B Lenders shall be required to reimburse
the Agent (in proportion to their respective outstanding Term B Loans) for and
against any of the liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements incurred by or asserted against the Agent
relating solely to the German Collateral or the German Financing; and provided
further, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Agent’s gross negligence or willful
misconduct.

 

13.7 The Agent in its Individual Capacity.

 

With respect to its obligation to lend under this Credit Agreement, the Loans
made by it and the Notes issued to it, its participation in Letters of Credit
issued hereunder, and all of its rights and obligations as a Lender hereunder
and under the other Credit Documents, the Agent shall have the same rights and
powers hereunder as any other Lender or holder of a Note

 

120



--------------------------------------------------------------------------------

or participation interests and may exercise the same as though it was not
performing the duties specified herein; and the terms “Lenders,” “Aggregate
Required Lenders,” “Existing Required Lenders,” “Term B Required Lenders,”
“holders of Notes,” or any similar terms shall, unless the context clearly
otherwise indicates, include the Agent in its individual capacity. The Agent may
accept deposits from, lend money to, acquire equity interests in, and generally
engage in any kind of banking, trust, financial advisory or other business with
one or more of the Borrowers or any affiliate of one or more of the Borrowers as
if it were not performing the duties specified herein, and may accept fees and
other consideration from the Borrowers for services in connection with this
Credit Agreement and otherwise without having to account for the same with the
Lenders.

 

13.8 Holders of Notes.

 

The Agent may deem and treat the payee of any Note as the owner thereof for all
purposes hereof unless and until a written notice of the assignment or transfer
thereof shall have been filed with the Agent. Any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Note, shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

 

13.9 Successor Agent.

 

(a) The Agent may, upon five (5) Business Days’ notice to the Lenders and CBI,
resign at any time (effective upon the appointment of a successor Agent pursuant
to the provisions of this Section 13.9(a)) by giving written notice thereof to
the Lenders and CBI. Upon any such resignation, the Aggregate Required Lenders
shall have the right, upon five (5) days’ notice, to appoint a successor Agent.
If no successor Agent shall have been so appointed by the Aggregate Required
Lenders, and shall have accepted such appointment, within thirty (30) days after
the retiring Agent’s giving of notice of resignation, then, upon five (5) days’
notice, the retiring Agent may, on behalf of the Lenders, appoint a successor
Agent, which shall be a bank or a trust company or other financial institution
which maintains an office in the United States, or a commercial bank organized
under the laws of the United States of America or of any State thereof, or any
affiliate of such bank or trust company or other financial institution which is
engaged in the banking business, having a combined capital and surplus of at
least $500,000,000. Notwithstanding anything herein to the contrary, so long as
no Event of Default shall have occurred and be continuing, any successor Agent
(whether appointed by the Aggregate Required Lenders or the Agent) shall have
been approved in writing by CBI (such approval not to be unreasonably withheld).

 

(b) Upon the acceptance of any appointment as Agent hereunder by a successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Credit Agreement. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Article XIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Credit
Agreement.

 

121



--------------------------------------------------------------------------------

13.10 Collateral Matters.

 

(a) Each Lender authorizes and directs the Agent to enter into the Security
Documents for the benefit of the Lenders. Each Lender authorizes and directs the
Agent to make such changes to the form Acknowledgment Agreement attached hereto
as Exhibit A as the Agent deems necessary in order to obtain any Acknowledgment
Agreement from any landlord, warehouseman, filler, packer or processor of CBI.
Each Lender also authorizes and directs the Agent to review and approve all
agreements regarding lockboxes and lockbox accounts and blocked accounts
(including the related lockbox or blocked account agreements) on such terms as
the Agent deems necessary. Each Lender hereby agrees, and each holder of any
Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Aggregate Required Lenders
or each of the Lenders, as applicable, in accordance with the provisions of this
Credit Agreement or the Security Documents, and the exercise by the Aggregate
Required Lenders or each of the Lenders, as applicable, of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Lenders. The Agent is
hereby authorized on behalf of all of the Lenders, without the necessity of any
notice to or further consent from any Lender, from time to time prior to an
Event of Default, to take any action with respect to any Collateral or Security
Document which may be necessary or appropriate to perfect and maintain perfected
the security interest in and liens upon the Collateral granted pursuant to the
Security Documents.

 

(b) The Lenders hereby authorize the Agent, at its option and in its discretion,
to release any Lien granted to or held by the Agent upon any Collateral (i) upon
termination of the Existing Commitments and payment in cash and satisfaction of
all of the Obligations (including the Letter of Credit Obligations) at any time
arising under or in respect of this Credit Agreement or the Credit Documents or
the transactions contemplated hereby or thereby, (ii) constituting property
being sold or disposed of upon receipt of the proceeds of such sale by the Agent
if CBI certifies to the Agent that the sale or disposition is made in compliance
with Section 9.3 (and the Agent may rely conclusively on any such certificate,
without further inquiry) or (iii) if approved, authorized or ratified in writing
by the Aggregate Required Lenders, unless such release is required to be
approved by all of the Lenders hereunder. Upon request by the Agent at any time,
the Lenders will confirm in writing the Agent’s authority to release particular
types or items of Collateral pursuant to this Section 13.10(b).

 

(c) Upon any sale and transfer of Collateral which is expressly permitted
pursuant to the terms of this Credit Agreement, or consented to in writing by
the Aggregate Required Lenders or all of the Lenders, as applicable, and upon at
least five (5) Business Days’ prior written request by any Borrower,

 

122



--------------------------------------------------------------------------------

the Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Agent for the benefit of the Lenders herein or pursuant hereto upon the
Collateral that was sold or transferred; provided, that (i) the Agent shall not
be required to execute any such document on terms which, in the Agent’s opinion,
would expose the Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty
and (ii) such release shall not in any manner discharge, affect or impair the
Obligations or any Liens upon (or obligations of CBI or any of its Subsidiaries
in respect of) all interests retained by CBI or any of its Subsidiaries,
including (without limitation) the proceeds of the sale, all of which shall
continue to constitute part of the Collateral. In the event of any sale or
transfer of Collateral, or any foreclosure with respect to any of the
Collateral, the Agent shall be authorized to deduct all of the expenses
reasonably incurred by the Agent from the proceeds of any such sale, transfer or
foreclosure.

 

(d) The Agent shall have no obligation whatsoever to the Lenders or to any other
Person to assure that the Collateral exists or is owned by CBI or any of its
Subsidiaries or is cared for, protected or insured or that the liens granted to
the Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Agent in this Section 13.10
or in any of the Security Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto, the
Agent may act in any manner it may deem appropriate, in its sole discretion,
given the Agent’s own interest in the Collateral as one of the Lenders and that
the Agent shall have no duty or liability whatsoever to the Lenders, except for
its gross negligence or willful misconduct.

 

(e) The Lenders acknowledge that Foothill has entered into the Pledge Agreements
governed by the law of the Netherlands and Belgium in its individual capacity.
The Lenders agree that if any amounts are received by Foothill pursuant to such
Pledge Agreements, the total amount of the Obligations then owing shall be
decreased by such amounts as if such amounts were received by the Agent.
Foothill agrees that Foothill shall transfer any such amounts to the Agent. To
the extent that it is required to accomplish the allocation of payment intended
hereby, each Lender shall purchase and Foothill shall sell, without
representation or warranty of any kind, participations in the rights under such
Pledge Agreements.

 

13.11 Actions with Respect to Defaults.

 

In addition to the Agent’s right to take actions on its own accord as permitted
under this Credit Agreement, the Agent shall take such action with respect to a
Default or Event of Default as shall be directed by the Aggregate Required
Lenders or all of the Lenders, as the

 

123



--------------------------------------------------------------------------------

case may be; provided that, until the Agent shall have received such directions,
the Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable and in the best interests of the Lenders.

 

13.12 Application of Proceeds upon an Event of Default.

 

(a) All proceeds of Collateral (other than proceeds of German Collateral)
received by the Agent pursuant to the exercise of remedies under the Credit
Documents or otherwise realized upon the occurrence and during the continuation
of an Event of Default shall, when received by the Agent in cash or its
equivalent, be applied as follows: first, to all reasonable costs and expenses
of the Agent (including, without limitation, reasonable attorneys’ fees and
expenses) incurred in connection with the implementation and/or enforcement of
the Security Documents and other Credit Documents; second, to all costs and
expenses of the Existing Lenders of Original Term Loans and Revolving Loans
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred in connection with the implementation and/or enforcement of the
Security Documents and other Credit Documents; third, to the Original Term
Loans, to be applied to the remaining principal installments thereof in inverse
order of maturity; fourth, to the Revolving Loans (and after all Revolving Loans
have been repaid) to a cash collateral account in an amount equal to existing
Letter of Credit Obligations; fifth, to all costs and expenses of the Term B
Lenders (including, without limitation, reasonable attorneys’ fees and expenses)
incurred in connection with the implementation and/or enforcement of the
Security Documents and other Credit Documents; sixth, to the Term B Loans;
seventh, to the payment of any other Obligations (other than Obligations
incurred pursuant to Foreign Currency Exchange Agreements) secured by such
Collateral; eighth, to the payment of any Obligations incurred pursuant to
Foreign Currency Exchange Agreements secured by such Collateral; and ninth, to
the payment of the surplus, if any, to whomever may be lawfully entitled to
receive such surplus. CBI and the Guarantors shall remain liable to the Agent
and the Lenders for any deficiency. Any and all amounts applied pursuant to the
third and fourth clauses of this Section 13.12(a) shall result in a reduction of
both the CBI Maximum Credit Line and the Maximum Credit Line by such amount.

 

(b) All proceeds of German Collateral received by the Agent pursuant to the
exercise of remedies under the Credit Documents or otherwise realized upon the
occurrence and during the continuation of an Event of Default shall, when
received by the Agent in cash or its equivalent, be applied as follows: first,
to all reasonable costs and expenses of the Agent (including, without
limitation, reasonable attorneys’ fees and expenses) incurred in connection with
the implementation and/or enforcement of the Security Documents and other Credit
Documents; second, to all costs and expenses of the Term B Lenders (including,
without limitation, reasonable attorneys’ fees and expenses) incurred in
connection with the implementation and/or enforcement of the Security Documents
and other Credit Documents; third, to the Term B Loans; fourth, to

 

124



--------------------------------------------------------------------------------

the payment of any other Obligations of Atcon; fifth, to the payment of the
surplus, if any, to whomever may be lawfully entitled to receive such surplus.
Atcon and the Guarantors shall remain liable to the Agent and the Lenders for
any deficiency.

 

Notwithstanding anything to the contrary in this Credit Agreement or any other
Credit Document, all proceeds of Collateral received by the Agent pursuant to
the exercise of remedies under the Credit Documents shall be applied in
accordance with this Section 13.12.

 

13.13 Delivery of Information.

 

The Agent shall not be required to deliver to any Lender originals or copies of
any documents, instruments, notices, communications or other information
received by the Agent from any Borrower, any Subsidiary, the Aggregate Required
Lenders, the Existing Required Lenders, the Term B Required Lenders, any Lender
or any other Person under or in connection with this Credit Agreement or any
other Credit Document except (a) as specifically provided in this Credit
Agreement or any other Credit Document and (b) as specifically requested from
time to time in writing by any Lender with respect to a specific document,
instrument, notice or other written communication received by and in the
possession of the Agent at the time of receipt of such request and then only in
accordance with such specific request.

 

13.14 Wells Fargo as Lead Arranger and Syndication Agent.

 

Wells Fargo shall not have any rights, powers, duties or responsibilities
hereunder or any other Credit Document in its capacity as Lead Arranger and
Syndication Agent and no implied rights, powers, duties or responsibilities
shall be read into this Credit Agreement or any other Credit Document or
otherwise exist on behalf of or against Wells Fargo in its capacity as Lead
Arranger and Syndication Agent.

 

ARTICLE XIV.

 

MISCELLANEOUS

 

14.1 Waivers.

 

Each Borrower hereby waives due diligence, demand, presentment and protest and
any notices thereof as well as notice of nonpayment. No delay or omission of the
Agent or the Lenders to exercise any right or remedy hereunder, whether before
or after the happening of any Event of Default, shall impair any such right or
shall operate as a waiver thereof or as a waiver of any such Event of Default.
No single or partial exercise by the Agent or the Lenders of any right or remedy
shall preclude any other or further exercise thereof, or preclude any other
right or remedy.

 

14.2 JURY TRIAL.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER, THE AGENT AND THE
LENDERS EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING ARISING OUT OF THIS CREDIT AGREEMENT, THE CREDIT DOCUMENTS OR ANY
OTHER AGREEMENTS OR TRANSACTIONS RELATED HERETO OR THERETO.

 

125



--------------------------------------------------------------------------------

14.3 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE.

 

(a) THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Any legal action or proceeding with respect to this Credit Agreement or any
other Credit Document shall be brought in the courts of the State of New York in
New York County or of the United States for the Southern District of New York,
and, by execution and delivery of this Credit Agreement, each Borrower hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the nonexclusive jurisdiction of such courts. Each Borrower
hereby agrees that service of all writs, process and summonses in any suit,
action or proceeding brought in the State of New York may be made upon CT
Corporation, presently located at 111 Eighth Avenue, New York, New York 10011,
U.S.A. (the “Process Agent”), and each Borrower hereby confirms and agrees that
the Process Agent has been duly and irrevocably appointed as its agent and true
and lawful attorney-in-fact in its name, place and stead to accept such service
of any and all such writs, process and summonses, and agrees that the failure of
the Process Agent to give any notice of any such service of process to such
Obligor shall not impair or affect the validity of such service or of any
judgment based thereon. Each Borrower further irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at the address set out for notices pursuant to Section
14.5, such service to become effective three (3) days after such mailing.
Nothing herein shall affect the right of the Agent or any Lender to serve
process in any other manner permitted by law or to commence legal proceedings or
to otherwise proceed against any Borrower in any other jurisdiction.

 

(b) Each Borrower hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document brought in the courts referred to in subsection (a) above
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

14.4 [Intentionally Deleted].

 

14.5 Notices.

 

Except as otherwise provided herein, all notices and correspondences hereunder
shall be in writing and sent by certified or registered mail return receipt
requested, or by

 

126



--------------------------------------------------------------------------------

overnight delivery service, with all charges prepaid, if to the Agent, then to
Wells Fargo Foothill, Inc., 2450 Colorado Avenue, Suite 3000 West, Santa Monica,
California 90404, Attention: Loan Portfolio Manager, with a copy to Latham &
Watkins, 233 S. Wacker Drive, Chicago, Illinois 60606, Attention: Donald
Schwartz, Esq., if to any Borrower, then to such Borrower c/o Chiquita Brands
L.L.C., 250 East Fifth Street, Cincinnati, Ohio 45202, Attention to each of:
Chief Financial Officer and General Counsel, if to a Lender at the address set
forth on Schedule 1.1A hereto, or by facsimile transmission, promptly confirmed
in writing sent by first class mail, if to the Agent, at (310) 453-7413, with a
copy to Latham & Watkins at (312) 993-9767 and if to any Borrower at (513)
784-6690 and (513) 784-6691 and if to any Lender at the facsimile number set
forth on Schedule 1.1A hereto. All such notices and correspondence shall be
deemed given (i) if sent by certified or registered mail, three (3) Business
Days after being postmarked, (ii) if sent by overnight delivery service, when
received at the above stated addresses or when delivery is refused and (iii) if
sent by facsimile transmission, when receipt of such transmission is
acknowledged; provided that notices to the Agent shall not be effective until
received.

 

14.6 Assignability.

 

(a) No Borrower shall have the right to assign this Credit Agreement or any
interest therein except with the prior written consent of the Lenders.

 

(b) Notwithstanding subsection (c) of this Section 14.6, nothing herein shall
restrict, prevent or prohibit any Lender from (i) pledging its Loans hereunder
to a Federal Reserve Bank in support of borrowings made by such Lender from such
Federal Reserve Bank or (ii) granting assignments or participations in such
Lender’s Loans and Existing Commitments hereunder to its parent company and/or
to any affiliate of such Lender or to any existing Lender or affiliate thereof.
Any Lender may make, carry or transfer Loans at, to or for the account of, any
of its branch offices or the office of an affiliate of such Lender except to the
extent such transfer would result in increased costs to any Borrower.

 

(c) Each Lender may, with the consent of the Agent (such consent not to be
unreasonably withheld, conditioned or delayed and such consent shall not be
required in connection with any assignment by a Lender to its affiliates or
managed funds or managed accounts (an “Exempt Assignment”) or in connection with
a sale of all or a material portion of the loan portfolio of such Lender (a
“Portfolio Sale”)), but without the consent of any other Lender or other Person,
assign to one or more Persons all or a portion of its rights and obligations
under this Credit Agreement and the Notes; provided that (i) for each such
assignment, the parties thereto shall execute and deliver to the Agent, for its
acceptance and recording in the Register (as defined below), an Assignment and
Acceptance, together with any Note or Notes subject to such assignment and a
processing and recordation fee of $3,500 to be paid by the assignee (such fee
being waived in the case of an Exempt Assignment), (ii) no such assignment shall
be for less than $5,000,000 or, if less, the entire remaining Existing
Commitment or outstanding Term B Loans, as applicable, of such Lender, (iii) if
such assignee is a Foreign Lender, all of the requirements of Section 2.7(b)
shall

 

127



--------------------------------------------------------------------------------

have been satisfied as a condition to such assignment and (iv) other than in
connection with an Exempt Assignment, each assignment of Existing Commitments or
Existing Loans shall be of a uniform, and not a varying, percentage of all
rights and obligations under and in respect of the Existing Commitments and the
Existing Loans; provided, additionally, that, as long as no Default or Event of
Default has occurred and is continuing, and other than to an affiliate of such
Lender (or a fund or account managed by such Lender or one or more of its
affiliates), no Lender shall have the right to make any such assignment and
delegation to any entity which is not a financial institution or other entity
which is not generally engaged in the business of buying, selling or funding
transactions of the type contemplated hereby. Upon such execution and delivery
of the Assignment and Acceptance to the Agent, from and after the date specified
as the effective date in the Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto, and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, such assignee shall have the rights and obligations of a Lender
hereunder and (y) the assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than any rights it may have pursuant to
Section 14.8 which will survive) and be released from its obligations under this
Credit Agreement (and, in the case of an Assignment and Acceptance covering all
or the remaining portion of an assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto).

 

(d) Upon the occurrence and during the continuation of any Event of Default, the
Term B Lenders shall have the option to require any Lender that is not
participating in the Term B Loans to assign, at par plus all accrued interest
and fees, all of such Lender’s rights and obligations under the Credit Agreement
to the Term B Lenders so long as the parties provide for the termination of the
Existing Commitment of each of the assigning Lenders and an increase in the
Existing Commitments of one or more of the Term B Lenders accepting such
assignment, so that the Existing Commitments, after giving effect to such
assignment, shall be in the same aggregate amount as the Existing Commitments
immediately before giving effect to such assignment. The foregoing right may be
exercised by one or more of the Term B Lenders at any time upon notice to the
Agent and the other Lenders, provided that the Agent shall thereupon notify the
other Term B Lenders of the exercise of such option and each of the other Term B
Lenders shall have five (5) Business Days to notify the Agent of such other Term
B Lender’s intention to participate in such purchase on a pro rata basis with
those other Term B Lenders which have elected to participate in the purchase.
The Agent shall thereupon take all actions needed to complete the assignment in
accordance with the same procedures used under subparagraph (c) above within
five (5) additional Business Days and each of the Term B Lenders shall remit to
the Agent for payment to the selling Lender the full amount of its purchase
price. The Term B Lenders purchasing hereunder shall pay the assignment fee to
the Agent as contemplated by Section 14.6(c) above.

 

128



--------------------------------------------------------------------------------

(e) By executing and delivering an Assignment and Acceptance, the assignee
thereunder confirms and agrees as follows: (i) other than as provided in such
Assignment and Acceptance, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Credit
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Credit Agreement, the Notes or any other instrument
or document furnished pursuant hereto, (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or the performance or observance by any
Borrower of any of its obligations under this Credit Agreement or any other
instrument or document furnished pursuant hereto, (iii) such assignee confirms
that it has received a copy of this Credit Agreement, together with copies of
the financial statements referred to in Section 7.1 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Credit Agreement, (v) such assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Credit Agreement as are delegated to the Agent by the
terms hereof, together with such powers as are reasonably incidental thereto and
(vi) such assignee agrees that it will perform in accordance with their terms
all of the obligations which by the terms of this Credit Agreement are required
to be performed by it as a Lender.

 

(f) The Agent shall maintain at its address referred to in Section 14.5 a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the aggregate
commitments of, and principal amount of the Loans owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and each Borrower, the
Agent and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Credit Agreement. The
Register and copies of each Assignment and Acceptance shall be available for
inspection by each Borrower or any Lender at any reasonable time and from time
to time upon reasonable prior notice.

 

(g) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender, together with the Note or Notes subject to such assignment, the Agent
shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit B hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to each Borrower. Within five (5) Business Days
after its receipt of such notice, each applicable Borrower shall execute and
deliver to the Agent in exchange for the surrendered Note or Notes (which the

 

129



--------------------------------------------------------------------------------

assigning Lender agrees to promptly deliver to the applicable Borrower) a new
Note or Notes to the order of the assignee in an amount equal to the Existing
Commitment and/or outstanding Term B Loans assumed by it pursuant to such
Assignment and Acceptance and, if the assigning Lender has retained an Existing
Commitment and/or outstanding Term B Loans, a new Note or Notes to the order of
the assigning Lender in an amount equal to the Existing Commitment and/or
outstanding Term B Loans retained by it hereunder. Such new Note or Notes shall
re-evidence the indebtedness outstanding under the old Notes or Notes and shall
be in an aggregate principal amount equal to the aggregate principal amount of
such surrendered Note or Notes, shall be dated the Closing Date and shall
otherwise be in substantially the form of the Note or Notes subject to such
assignments.

 

(h) Each Lender may sell participations (without the consent of the Agent, any
Borrower or any other Lender) to one or more parties in or to any portion of its
rights and obligations under this Credit Agreement (including, without
limitation, any portion of its Existing Commitment, the Loans owing to it and
the Note or Notes held by it); provided that (i) such Lender’s obligations under
this Credit Agreement (including, without limitation, its Existing Commitment to
any Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Credit Agreement, (iv) each Borrower, the Agent, and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Credit Agreement
and (v) such Lender shall not transfer, grant, assign or sell any participation
under which the participant shall have rights to approve any amendment or waiver
of this Credit Agreement except to the extent such amendment or waiver would (A)
extend the final maturity date or the date for the payments of any installment
of fees or principal or interest of any Loans or Letter of Credit reimbursement
obligations in which such participant is participating, (B) reduce the amount of
any installment of principal of the Loans or Letter of Credit reimbursement
obligations in which such participant is participating, (C) except as otherwise
expressly provided in this Credit Agreement, reduce the interest rate applicable
to the Loans or Letter of Credit reimbursement obligations in which such
participant is participating, or (D) except as otherwise expressly provided in
this Credit Agreement, reduce any Fees payable hereunder.

 

(i) Each Lender agrees that, without the prior written consent of each Borrower
and the Agent, it will not make any assignment or sell a participation hereunder
in any manner or under any circumstances that would require registration or
qualification of, or filings in respect of, any Loan, Note or other Obligation
under the securities laws of the United States of America or of any
jurisdiction.

 

130



--------------------------------------------------------------------------------

(j) In connection with the efforts of any Lender to assign its rights or
obligations or to participate interests, such Lender may disclose any
information in its possession regarding any Borrower.

 

(k) Each Borrower shall maintain, or cause to be maintained, a register (the
“Borrower Register”) on which it enters the name of each Lender as the
registered owner of the Loans held by such Lender. A Registered Loan (and the
Registered Note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register (and
each Registered Note shall expressly so provide). Any assignment or sale of all
or part of such Registered Loan (and the Registered Note, if any, evidencing the
same) may be effected only by registration of such assignment or sale on the
Borrower Register, together with the surrender of the Registered Note, if any,
evidencing the same duly endorsed by (or accompanied by a written instrument of
assignment or sale duly executed by) the holder of such Registered Note,
whereupon, at the request of the designated assignee(s) or transferee(s), one or
more new Registered Notes in the same aggregate principal amount shall be issued
to the designated assignee(s) or transferee(s). Prior to the registration of
assignment or sale of any Registered Loan (and the Registered Note, if any
evidencing the same), each Borrower shall treat the Person in whose name such
Loan (and the Registered Note, if any, evidencing the same) is registered as the
owner thereof for the purpose of receiving all payments thereon and for all
other purposes, notwithstanding notice to the contrary.

 

(l) In the event that any Lender sells participations in the Registered Loan,
such Lender shall maintain a register on which it enters the name of all
participants in the Registered Loans held by it (the “Participant Register”). A
Registered Loan (and the Registered Note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each Registered Note shall expressly so provide).
Any participation of such Registered Loan (and the Registered Note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.

 

14.7 Information.

 

The Agent and each Lender (each, a “Lending Party”) agrees to keep confidential
any information furnished or made available to it by any Borrower pursuant to
this Credit Agreement that is marked confidential; provided that nothing herein
shall prevent any Lending Party from disclosing such information (a) to any
other Lending Party or any affiliate of any Lending Party, or any officer,
director, employee, agent, or advisor of any Lending Party or affiliate of any
Lending Party, (b) to any other Person if reasonably incidental to the
administration of the credit facility provided herein, (c) as required by any
law, rule, or regulation, (d) upon the order of any court or administrative
agency, (e) upon the request or demand of any regulatory agency or authority;
provided, however, that, to the extent permitted by law, the affected Lending
Party shall provide prior written notice to the Borrowers of any such request or
demand, (f) that is or becomes available to the public or that is or becomes

 

131



--------------------------------------------------------------------------------

available to any Lending Party other than as a result of a disclosure by any
Lending Party prohibited by this Credit Agreement, (g) in connection with any
litigation to which such Lending Party or any of its affiliates may be a party,
(h) to the extent necessary in connection with the exercise of any remedy under
this Credit Agreement or any other Credit Document, (i) subject to provisions
substantially similar to those contained in this Section 14.7, to any actual or
proposed participant or assignee and (j) to Gold Sheets and other similar bank
trade publications; such information to consist of deal terms and other
information approved by CBI and customarily found in such publications.

 

14.8 Payment of Expenses; Indemnification.

 

The Borrowers, jointly and severally, agree to pay, upon demand, all reasonable
out-of-pocket costs and expenses of (a) the Agent and each Lender in connection
with (i) the negotiation, preparation, execution and delivery of this Credit
Agreement and the other Credit Documents and the documents and instruments
referred to therein (including, without limitation, the reasonable fees and
expenses of special external counsel to the Agent and special external counsel
to the Lenders and the fees and expenses of special external counsel for the
Agent in connection with collateral issues but excluding any amounts for
services rendered by internal counsel) and (ii) any amendment, waiver or consent
relating hereto and thereto including, without limitation, any such amendments,
waivers or consents resulting from or related to any work-out, re-negotiation or
restructure relating to the performance by either Borrower under this Credit
Agreement and (b) the Agent and each Lender in connection with enforcement of
the Credit Documents and the documents and instruments referred to therein,
including but not limited to, any work-out, re-negotiation or restructure
relating to the performance by either Borrower under this Credit Agreement,
including, without limitation, in connection with any such enforcement, the
reasonable fees and disbursements of counsel for the Agent and each of the
Lenders (including the allocated costs of internal counsel). In addition, the
Borrowers, jointly and severally, agree to pay, upon demand, for the separate
account of the Agent, audit, appraisal, and valuation fees and charges as
follows: (i) a fee of $750 per day, per auditor, plus out-of-pocket expenses for
each financial audit performed by personnel employed by the Agent, (ii) if
implemented, a one time charge of $3,000 plus out-of-pocket expenses for
expenses for the establishment of electronic collateral reporting systems, (iii)
a fee of $1,500 per day per appraiser, plus out-of-pocket expenses, for each
appraisal of the Collateral performed by personnel employed by Agent, and (iv)
the actual charges paid or incurred by the Agent if it elects to employ the
services of one or more third Persons to perform financial audits, to appraise
the Collateral, or any portion thereof, or to assess the Borrowers’ (or any of
their Subsidiaries’) business valuation. The Borrowers, jointly and severally,
shall indemnify, defend and hold harmless the Agent, the Issuing Bank and each
of the Lenders and their respective directors, officers, agents, employees and
counsel from and against (x) any and all losses, claims, damages, liabilities,
deficiencies, judgments or expenses incurred by any of them (except to the
extent that it is finally judicially determined to have resulted from their own
gross negligence or willful misconduct) arising out of or by reason of any
litigation, investigation, claim or proceeding which arises out of or is in any
way related to (i) this Credit Agreement, any Letter of Credit or the
transactions contemplated thereby, (ii) any actual or proposed use by one or
more of the Borrowers of the proceeds of the Loans or (iii) the Agent’s, the
Issuing Bank’s or the Lenders’ entering into this Credit Agreement, the other
Credit Documents or any other agreements and documents relating hereto,
including, without limitation, amounts paid in settlement, court costs

 

132



--------------------------------------------------------------------------------

and the fees and disbursements of counsel incurred in connection with any such
litigation, investigation, claim or proceeding or any advice rendered in
connection with any of the foregoing and (y) any such losses, claims, damages,
liabilities, deficiencies, judgments or expenses incurred in connection with any
remedial or other action taken by one or more of the Borrowers or any of the
Lenders in connection with compliance by CBI or any of its Subsidiaries, or any
of their respective properties, with any federal, state or local environmental
laws, acts, rules, regulations, orders, directions, ordinances, criteria or
guidelines. If and to the extent that the obligations of any Borrower hereunder
are unenforceable for any reason, such Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under applicable law. The Borrowers’ obligations under this
Section 14.8 shall survive any termination of this Credit Agreement and the
other Credit Documents and the payment in full of the Obligations, and are in
addition to, and not in substitution of, any other of their Obligations set
forth in this Credit Agreement. In addition, the Borrowers, jointly and
severally, shall, upon demand, pay to the Agent and any Lender all costs and
expenses (including the reasonable fees and disbursements of counsel and other
professionals) paid or incurred by the Agent, the Issuing Bank or such Lender in
(A) enforcing or defending its rights under or in respect of this Credit
Agreement, the other Credit Documents or any other document or instrument now or
hereafter executed and delivered in connection herewith against one or more
Borrowers (or, in the case of the Agent, against any Lender, except to the
extent that the claim or liability giving rise to such enforcement or defense is
finally judicially determined to have resulted from the Agent’s own gross
negligence or willful misconduct), (B) in collecting the Loans, (C) in
foreclosing or otherwise collecting upon the Collateral or any part thereof and
(D) obtaining any legal, accounting or other advice in connection with any of
the foregoing.

 

14.9 Entire Agreement, Successors and Assigns.

 

This Credit Agreement along with the other Credit Documents and the Fee Letter
constitutes the entire agreement among the Borrowers, the Agent and the Lenders,
supersedes any prior agreements among them, and shall bind and benefit each
Borrower and the Lenders and their respective successors and permitted assigns,
provided, however, that the foregoing shall not affect the continuing
effectiveness of any waiver of any provision of the Original Credit Agreement
heretofore granted to CBI.

 

14.10 Amendments, Etc.

 

Neither the amendment or waiver of any provision of this Credit Agreement or any
other Credit Document, nor the consent to any departure by one or more Borrowers
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Aggregate Required Lenders, or if the Lenders shall not be
parties thereto, by the parties thereto and consented to by the Aggregate
Required Lenders, and each such amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that amendments, consents or waivers of any provisions of
Sections 2.2(d) and 2.3(a)-(b) (to the extent and solely to the extent that such
provisions relate to Atcon’s obligations to repay the Term B Loans), Section 4.1
(to the extent such provisions relate to the Interest Rate or Minimum Rate
applicable to Obligations owing solely to the Term B Lenders) and Section 9.3(i)
shall be effective if the same shall be in writing and signed by the Term B

 

133



--------------------------------------------------------------------------------

Required Lenders; provided further, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the following: (a)
increase the Existing Commitment of the Lenders or subject the Lenders to any
additional obligations, (b) except as otherwise expressly provided in this
Credit Agreement, reduce the principal of, or interest on, any Note or any
Letter of Credit reimbursement obligations or any fees hereunder, (c) postpone
any date fixed for any payment or mandatory prepayment in respect of principal
of, or interest on, any Note or any Letter of Credit reimbursement obligations
or any fees hereunder, (d) change the percentage of the Existing Commitments or
Term B Loan Commitments, or any minimum requirement necessary for the Lenders or
the Aggregate Required Lenders, Existing Required Lenders or Term B Required
Lenders to take any action hereunder, (e) amend or waive Section 2.3, Section
2.8, Section 2.9, Section 13.6, Section 13.12, Section 14.6 or this Section
14.10, or change the definitions of Aggregate Required Lenders, Existing
Required Lenders or Term B Required Lenders, (f) except as otherwise expressly
provided in this Credit Agreement, and other than in connection with the
financing, refinancing, sale or other disposition of any asset permitted under
this Credit Agreement, release any Liens in favor of the Lenders on any material
portion of the Collateral, (g) except as expressly permitted hereunder, increase
the advance rates used to calculate the Revolving Credit Borrowing Base or the
terms used in the calculation thereof, or (h) terminate, waive or modify any
indemnification obligations of the Borrowers under the Credit Agreement or any
other Credit Document and, provided, further, that no amendment, waiver or
consent affecting the rights or duties of the Agent or the Issuing Bank under
any Credit Document shall in any event be effective, unless in writing and
signed by the Agent and/or the Issuing Bank, as applicable, in addition to the
Lenders required hereinabove to take such action. Notwithstanding any of the
foregoing to the contrary, no consent of any Borrower shall be required for any
amendment, modification or waiver of the provisions of Article XIII (other than
the provisions of Section 13.9). In addition, the Borrowers and the Lenders
hereby authorize the Agent to modify this Credit Agreement by unilaterally
amending or supplementing Schedule 1.1A from time to time in the manner
requested by any Borrower, the Agent or any Lender in order to reflect any
assignments or transfers of the Loans as provided for hereunder; provided,
however, that the Agent shall promptly deliver a copy of any such modification
to each Borrower and each Lender.

 

14.11 Nonliability of Agent and Lenders.

 

The relationship between the Borrowers on the one hand and the Lenders and the
Agent on the other hand shall be solely that of borrowers and lenders. Neither
the Agent nor any Lender shall have any fiduciary responsibilities to any
Borrower. Neither the Agent nor any Lender undertakes any responsibility to any
Borrower to review or inform any Borrower of any matter in connection with any
phase of any Borrower’s business or operations.

 

14.12 Independent Nature of Lenders’ Rights.

 

The amounts payable at any time hereunder to each Lender under such Lender’s
Note or Notes shall be a separate and independent debt.

 

134



--------------------------------------------------------------------------------

14.13 Counterparts.

 

This Credit Agreement may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 

14.14 Effectiveness.

 

This Credit Agreement shall become effective on the date on which all of the
parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Agent pursuant to Section 14.5 or, in the
case of the Lenders, shall have given to the Agent written, telecopied or telex
notice (actually received) at such office that the same has been signed and
mailed to it.

 

14.15 Severability.

 

In case any provision in or obligation under this Credit Agreement or the Notes
or the other Credit Documents shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

14.16 Headings Descriptive.

 

The headings of the several sections and subsections of this Credit Agreement,
and the Table of Contents, are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Credit
Agreement.

 

14.17 Maximum Rate.

 

Notwithstanding anything to the contrary contained elsewhere in this Credit
Agreement or in any other Credit Document, the Borrowers, the Agent and the
Lenders hereby agree that all agreements among them under this Credit Agreement
and the other Credit Documents, whether now existing or hereafter arising and
whether written or oral, are expressly limited so that in no contingency or
event whatsoever shall the amount paid, or agreed to be paid, to the Agent or
any Lender for the use, forbearance, or detention of the money loaned to the
Borrowers and evidenced hereby or thereby or for the performance or payment of
any covenant or obligation contained herein or therein, exceed the Highest
Lawful Rate. If due to any circumstance whatsoever, fulfillment of any
provisions of this Credit Agreement or any of the other Credit Documents at the
time performance of such provision shall be due shall exceed the Highest Lawful
Rate, then, automatically, the obligation to be fulfilled shall be modified or
reduced to the extent necessary to limit such interest to the Highest Lawful
Rate, and if from any such circumstance any Lender should ever receive anything
of value deemed interest by applicable law which would exceed the Highest Lawful
Rate, such excessive interest shall be applied to the reduction of the principal
amount then outstanding hereunder or on account of any other then outstanding
Obligations and not to the payment of interest, or if such excessive interest
exceeds the principal unpaid balance then outstanding hereunder and such other
then outstanding Obligations, such excess shall be refunded to the applicable
Borrower. All sums

 

135



--------------------------------------------------------------------------------

paid or agreed to be paid to the Agent or any Lender for the use, forbearance,
or detention of the Obligations and other indebtedness of the Borrowers to the
Agent or any Lender shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of such
indebtedness until payment in full so that the actual rate of interest on
account of all such indebtedness does not exceed the Highest Lawful Rate
throughout the entire term of such indebtedness. The terms and provisions of
this Section shall control every other provision of this Credit Agreement and
all agreements among the Borrowers, the Agent and the Lenders.

 

14.18 Right of Setoff.

 

In addition to and not in limitation of all rights of offset that any Lender or
other holder of a Note may have under applicable law, each Lender or other
holder of a Note shall, if any Event of Default has occurred and is continuing
and whether or not such Lender or such holder has made any demand or the
Obligations of any Borrower have matured, have the right to appropriate and
apply to the payment of the Obligations of any Borrower all deposits (general or
special, time or demand, provisional or final) then or thereafter held by and
other indebtedness or property then or thereafter owing by such Lender or other
holder. Any amount received as a result of the exercise of such rights shall be
reallocated among the Lenders as set forth in Section 3.8.

 

14.19 Power of Attorney.

 

Each Subsidiary of CBI hereby appoints the chief accounting officer and any vice
president of CBI (each of whom is a senior officer of CBI) to be its attorneys
(“its Attorneys”) and in its name and on its behalf and as its act and deed or
otherwise to sign all documents and carry out all such acts as are necessary or
appropriate in connection with executing any Notice of Borrowing, any Revolving
Credit Borrowing Base Certificate or any security documents (the “Documents”) in
connection with this Credit Agreement; provided that such Documents are in
substantially the form provided therefor in the applicable exhibits thereto.
This Power of Attorney shall be valid for the duration of the term of this
Credit Agreement. Each Subsidiary of CBI hereby undertakes to ratify everything
which either of its Attorneys shall do in order to execute the Documents
mentioned herein.

 

14.20 Restatement of Amended and Restated Credit Agreement.

 

The parties hereto agree that, on the Closing Date, the following transactions
shall be deemed to occur automatically, without further action by any party
hereto:

 

(a) the Amended and Restated Credit Agreement shall be deemed to be amended and
restated in its entirety in the form of this Agreement (provided that the
foregoing shall not be deemed or otherwise construed to constitute a waiver of
any Default or Event of Default under this Credit Agreement or the Amended and
Restated Credit Agreement to the extent not previously waived);

 

(b) all Original Obligations outstanding on the Closing Date (including without
limitation all accrued and unpaid principal, interest and fees) shall, to the
extent not paid on the Closing Date, be deemed to be Obligations outstanding
hereunder;

 

136



--------------------------------------------------------------------------------

(c) the Guaranties and Security Documents, including the Liens created
thereunder, and securing payment of the Original Obligations, shall remain in
full force and effect with respect to the Obligations and are hereby reaffirmed;
and

 

(d) all references in the other Credit Documents to the Original Credit
Agreement shall be deemed for all time periods after the date hereof to refer
without further amendment to this Credit Agreement as the same may be amended,
restated, supplemented, renewed or otherwise modified from time to time.

 

The parties acknowledge and agree that this Credit Agreement and the other
Credit Documents do not constitute a novation, payment and reborrowing or
termination of the Original Obligations and that all such Original Obligations
are in all respects continued and outstanding as Obligations under this Credit
Agreement and the Notes with only the terms being modified from and after the
effective date of this Agreement as provided in this Agreement, the Notes and
the other Credit Documents.

 

14.21 Produce Ventures.

 

The parties hereto agree to the provisions set forth in Schedule 14.21.

 

14.22 CBI Acknowledgement.

 

CBI acknowledges and agrees that (i) any and all liens, security interests and
encumbrances granted by CBI pursuant to one or more Credit Documents secure the
payment and performance of CBI’s obligations in its capacity as a Borrower and
also in its capacity as a guarantor of Atcon’s obligations and (ii) the license
of certain assets, rights and interests to CIL pursuant to the Trademark License
Agreement is expressly subject to the prior liens and rights of the Agent under
the Credit Documents in such assets, rights and interests.

 

137



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Credit Agreement to be
executed and delivered by their proper and duly authorized officers as of the
date set forth above.

 

BORROWERS:

     

CHIQUITA BRANDS L.L.C.

           

By:

--------------------------------------------------------------------------------

           

Name:

 

Carla A. Byron

           

Title:

 

Vice President and Treasurer

           

ATCON FINANZ, INC.

           

By:

--------------------------------------------------------------------------------

           

Name:

 

Carla A. Byron

           

Title:

 

Vice President and Treasurer

AGENTS AND LENDERS:

     

WELLS FARGO FOOTHILL, INC.,

       

as Agent and as a Lender

       

By:

--------------------------------------------------------------------------------

       

Name:

 

Stephen Schwartz

       

Title:

 

Senior Vice President

       

WELLS FARGO BANK, NATIONAL ASSOCIATION,

       

as Lead Arranger, Syndication Agent and as a Lender

       

By:

--------------------------------------------------------------------------------

       

Name:

--------------------------------------------------------------------------------

       

Title:

 

Vice President

LENDERS:

     

ABLECO FINANCE LLC,

for itself and its affiliated assignees, as an Existing Lender

       

By:

--------------------------------------------------------------------------------

       

Name:

 

Kevin Genda

       

Title:

 

Chief Credit Officer

 

[Signature Page to the Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ABLECO FINANCE LLC, for itself and its affiliated

assignees, as a Term B Lender

By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

PNC BANK, National Association,

as a Lender

By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

Oak Hill Securities Fund, L.P.,

as a Lender

By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

Oak Hill Securities Fund II, L.P.,

as a Lender

By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

LaSalle Bank National Association,

as a Lender

By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

 

[Signature Page to the Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Annex A

 

Schedule 1.1A

 

Lenders and Existing Commitments, Term B Loan Commitments and Term Loans

 

(as of December 1, 2003)

 

LENDER

--------------------------------------------------------------------------------

   EXISTING
COMMITMENT


--------------------------------------------------------------------------------

  

ORIGINAL

TERM LOAN

--------------------------------------------------------------------------------

   TERM B LOAN
COMMITMENT


--------------------------------------------------------------------------------

   TERM B LOAN


--------------------------------------------------------------------------------

Wells Fargo Foothill, Inc.

2450 Colorado Avenue

Suite 3000W

Santa Monica, California 90404

Facsimile Number: (310) 453-7412

   $ 20,448,076.92    $ 0.00    $ 0.00    $ 2,732,000.00

Wells Fargo Bank, National Association

120 S. Central Avenue

Suite 1420

St. Louis, MO 63105

Attn: David Wilsdorf

   $ 4,287,500.00    $ 0.00    $ 0.00    $ 344,923.08

Ableco Finance LLC,

for itself and its affiliated assignees

450 Park Avenue

New York, New York 10022

Facsimile Number: (212) 891-1541

   $ 32,980,769.23    $ 0.00    $ 0.00    $ 5,000,000.00



--------------------------------------------------------------------------------

LENDER

--------------------------------------------------------------------------------

   EXISTING
COMMITMENT


--------------------------------------------------------------------------------

  

ORIGINAL

TERM LOAN

--------------------------------------------------------------------------------

   TERM B LOAN
COMMITMENT


--------------------------------------------------------------------------------

   TERM B LOAN


--------------------------------------------------------------------------------

Oak Hill Securities Fund, L.P.

65 East 55th Street – 32nd Floor

New York, New York 10022

Facsimile Number: (212) 593-3596

(Purchased through Assignment)

   $ 6,266,346.15    $ 0.00    $ 0.00    $ 0.00

Oak Hill Securities Fund II, L.P.

65 East 55th Street – 32nd Floor

New York, New York 10022

Facsimile Number: (212) 593-3596

(Purchased through Assignment)

   $ 10,224,038.46    $ 0.00    $ 0.00    $ 0.00

Oak Hill Credit Partners I, Limited

65 East 55th Street – 32nd Floor

New York, New York 10022

Facsimile Number: (212) 593-3596

(Purchased through Assignment)

   $ 0.00    $ 0.00    $ 0.00    $ 846,153.85

Oak Hill Credit Partners II, Limited

65 East 55th Street – 32nd Floor

New York, New York 10022

Facsimile Number: (212) 593-3596

(Purchased through Assignment)

   $ 0.00    $ 0.00    $ 0.00    $ 769,230.77



--------------------------------------------------------------------------------

LENDER

--------------------------------------------------------------------------------

   EXISTING
COMMITMENT


--------------------------------------------------------------------------------

  

ORIGINAL

TERM LOAN

--------------------------------------------------------------------------------

   TERM B LOAN
COMMITMENT


--------------------------------------------------------------------------------

   TERM B LOAN


--------------------------------------------------------------------------------

Oak Hill CLO Management III, LLC, as Investment Manager for Dolphin Investment
Co, Ltd.

65 East 55th Street – 32nd Floor

New York, New York 10022

Facsimile Number: (212) 593-3596

(Purchased through Assignment)

   $ 0.00    $ 0.00    $ 0.00    $ 153,846.15

Oak Hill Asset Management, Inc., as advisor and attorney-in-fact to Cardinal
Investment Partners I, L.P.

65 East 55th Street – 32nd Floor

New York, New York 10022

Facsimile Number: (212) 593-3596

(Purchased through Assignment)

   $ 0.00    $ 0.00    $ 0.00    $ 153,846.15

PNC Bank, N.A.

201 East Fifth Street

Cincinnati, Ohio 45202

Facsimile Number: (513) 651-8951

   $ 3,298,076.92    $ 0.00    $ 0.00    $ 0.00

Wiring Instructions:

PNC Bank N.A.

ABA #: 042000398

Benefit Name: Commercial Loan Operations

Benefit Acct: #130762016803

Ref: Chiquita

                           

LaSalle Bank National Association

312 Walnut Street, Suite 2450

Cincinnati, OH 45202

   $ 8,245,192.31    $ 0.00    $ 0.00    $ 0.00

 



--------------------------------------------------------------------------------

SCHEDULE 1.1H

 

1. The disposition by Chiquita Far East Holdings B.V. of Capital Stock
constituting approximately 19% of the equity in Chiquita Brands South Pacific
Limited.

 

2. The disposition by CBI of 100% of the Capital Stock of Chiquita Gulf Citrus,
Inc. and the simultaneous disposition by Chiquita Citrus Packers, Inc., Chiquita
Tropical Products Company and Chiquita Gulf Citrus, Inc. of 100% of their
general and limited partnership interests in The Packers of Indian River, Ltd.,
a limited partnership organized under the laws of Florida.

 

3. The disposition by CBI of its 25% equity interest in Keelings Limited, a
company organized under the laws of Ireland.

 

4. The disposition by Agricola Longavi Limitada of all of its equity interests
in Embajales Proem Limitada, a company organized under the laws of Chile.

 

5. The disposition by CBI of its indirectly held 50% membership interest in
Jaremar Group, a company organized under the laws of Honduras.

 

6. The disposition by CBCNA of a parcel of real estate located in Miami,
Florida.

 

7. The disposition by CBCNA of a parcel of real estate located in Riviera Beach,
Florida.

 

8. The disposition by CBI of its 20% equity interest in Afrikanische
Frucht-Compagnie GmbH, a company organized under the laws of Germany.